Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 1 of 155




                    Exhibit 1
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 2 of 155




                      No. ______, Original


         In the Supreme Court of the United States

                        STATE OF TEXAS,
                                                 Plaintiff,
                               v.
          COMMONWEALTH OF PENNSYLVANIA, STATE OF
          GEORGIA, STATE OF MICHIGAN, AND STATE OF
                         WISCONSIN,
                                              Defendants.

           MOTION FOR LEAVE TO FILE BILL OF
                     COMPLAINT

                               Ken Paxton*
                               Attorney General of Texas

                               Brent Webster
                               First Assistant Attorney
                               General of Texas

                               Lawrence Joseph
                               Special Counsel to the
                               Attorney General of Texas

                               Office of the Attorney General
                               P.O. Box 12548 (MC 059)
                               Austin, TX 78711-2548
                               kenneth.paxton@oag.texas.gov
                               (512) 936-1414
                               *     Counsel of Record
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 3 of 155




                                i
                       TABLE OF CONTENTS
                                                            Pages
        Motion for leave to File Bill of Complaint ................. 1
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 4 of 155




                        No. ______, Original


         In the Supreme Court of the United States

                          STATE OF TEXAS,
                                                      Plaintiff,
                                   v.
           COMMONWEALTH OF PENNSYLVANIA, STATE OF
           GEORGIA, STATE OF MICHIGAN, AND STATE OF
                          WISCONSIN,
                                                   Defendants.

                  MOTION FOR LEAVE TO FILE
                        BILL OF COMPLAINT
             Pursuant to 28 U.S.C. § 1251(a) and this Court’s
        Rule 17, the State of Texas respectfully seeks leave to
        file the accompanying Bill of Complaint against the
        States of Georgia, Michigan, and Wisconsin and the
        Commonwealth of Pennsylvania (collectively, the
        “Defendant States”) challenging their administration
        of the 2020 presidential election.
             As set forth in the accompanying brief and
        complaint, the 2020 election suffered from significant
        and unconstitutional irregularities in the Defendant
        States:
        • Non-legislative actors’ purported amendments to
             States’ duly enacted election laws, in violation of
             the Electors Clause’s vesting State legislatures
             with     plenary   authority     regarding     the
             appointment of presidential electors.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 5 of 155




        •   Intrastate differences in the treatment of voters,
            with more favorable allotted to voters – whether
            lawful or unlawful – in areas administered by
            local government under Democrat control and
            with populations with higher ratios of Democrat
            voters than other areas of Defendant States.
        • The appearance of voting irregularities in the
            Defendant States that would be consistent with
            the unconstitutional relaxation of ballot-integrity
            protections in those States’ election laws.
        All these flaws – even the violations of state election
        law – violate one or more of the federal requirements
        for elections (i.e., equal protection, due process, and
        the Electors Clause) and thus arise under federal law.
        See Bush v Gore, 531 U.S. 98, 113 (2000) (“significant
        departure from the legislative scheme for appointing
        Presidential electors presents a federal constitutional
        question”) (Rehnquist, C.J., concurring). Plaintiff
        State respectfully submits that the foregoing types of
        electoral irregularities exceed the hanging-chad saga
        of the 2000 election in their degree of departure from
        both state and federal law. Moreover, these flaws
        cumulatively preclude knowing who legitimately won
        the 2020 election and threaten to cloud all future
        elections.
            Taken together, these flaws affect an outcome-
        determinative numbers of popular votes in a group of
        States that cast outcome-determinative numbers of
        electoral votes. This Court should grant leave to file
        the complaint and, ultimately, enjoin the use of
        unlawful election results without review and
        ratification by the Defendant States’ legislatures and
        remand to the Defendant States’ respective
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 6 of 155




        legislatures to appoint Presidential Electors in a
        manner consistent with the Electors Clause and
        pursuant to 3 U.S.C. § 2.
        December 7, 2020          Respectfully submitted,

                               Ken Paxton*
                               Attorney General of Texas

                               Brent Webster
                               First Assistant Attorney
                               General of Texas

                               Lawrence Joseph
                               Special Counsel to the
                               Attorney General of Texas

                               Office of the Attorney General
                               P.O. Box 12548 (MC 059)
                               Austin, TX 78711-2548
                               kenneth.paxton@oag.texas.gov
                               (512) 936-1414

                               *     Counsel of Record
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 7 of 155




                      No. ______, Original


         In the Supreme Court of the United States

                        STATE OF TEXAS,
                                                 Plaintiff,
                               v.
          COMMONWEALTH OF PENNSYLVANIA, STATE OF
          STATE OF GEORGIA, STATE OF MICHIGAN, AND
                    STATE OF WISCONSIN,
                                              Defendants.

                     BILL OF COMPLAINT

                               Ken Paxton*
                               Attorney General of Texas

                               Brent Webster
                               First Assistant Attorney
                               General of Texas

                               Lawrence Joseph
                               Special Counsel to the
                               Attorney General of Texas

                               Office of the Attorney General
                               P.O. Box 12548 (MC 059)
                               Austin, TX 78711-2548
                               kenneth.paxton@oag.texas.gov
                               (512) 936-1414

                               *     Counsel of Record
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 8 of 155




                                      i
                             TABLE OF CONTENTS
                                                                                 Pages
        Bill of Complaint ........................................................ 1
        Nature of the Action ................................................... 3
        Jurisdiction and Venue .............................................. 8
        Parties ....................................................................... 10
        Legal Background .................................................... 10
        Facts.......................................................................... 12
            Commonwealth of Pennsylvania ....................... 14
            State of Georgia ................................................. 20
            State of Michigan ............................................... 23
            State of Wisconsin.............................................. 29
        Count I: Electors Clause .......................................... 36
        Count II: Equal Protection ....................................... 37
        Count III: Due Process ............................................. 38
        Prayer for Relief ....................................................... 39
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 9 of 155




                                 1
        “[T]hat form of government which is best contrived to
        secure an impartial and exact execution of the law, is
        the best of republics.”

        —John Adams



                       BILL OF COMPLAINT
             Our Country stands at an important crossroads.
        Either the Constitution matters and must be followed,
        even when some officials consider it inconvenient or
        out of date, or it is simply a piece of parchment on
        display at the National Archives. We ask the Court to
        choose the former.
             Lawful elections are at the heart of our
        constitutional democracy. The public, and indeed the
        candidates themselves, have a compelling interest in
        ensuring that the selection of a President—any
        President—is legitimate. If that trust is lost, the
        American Experiment will founder. A dark cloud
        hangs over the 2020 Presidential election.
             Here is what we know. Using the COVID-19
        pandemic as a justification, government officials in
        the defendant states of Georgia, Michigan, and
        Wisconsin, and the Commonwealth of Pennsylvania
        (collectively, “Defendant States”), usurped their
        legislatures’ authority and unconstitutionally revised
        their state’s election statutes. They accomplished
        these statutory revisions through executive fiat or
        friendly lawsuits, thereby weakening ballot integrity.
        Finally, these same government officials flooded the
        Defendant States with millions of ballots to be sent
        through the mails, or placed in drop boxes, with little
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 10 of 155




                                       2
        or no chain of custody1 and, at the same time,
        weakened the strongest security measures protecting
        the integrity of the vote—signature verification and
        witness requirements.
            Presently, evidence of material illegality in the
        2020 general elections held in Defendant States grows
        daily. And, to be sure, the two presidential candidates
        who have garnered the most votes have an interest in
        assuming the duties of the Office of President without
        a taint of impropriety threatening the perceived
        legitimacy of their election. However, 3 U.S.C. § 7
        requires that presidential electors be appointed on
        December 14, 2020. That deadline, however, should
        not cement a potentially illegitimate election result in
        the middle of this storm—a storm that is of the
        Defendant States’ own making by virtue of their own
        unconstitutional actions.
            This Court is the only forum that can delay the
        deadline for the appointment of presidential electors
        under 3 U.S.C. §§ 5, 7. To safeguard public legitimacy
        at this unprecedented moment and restore public
        trust in the presidential election, this Court should
        extend the December 14, 2020 deadline for Defendant
        States’ certification of presidential electors to allow
        these investigations to be completed. Should one of
        the two leading candidates receive an absolute
        majority of the presidential electors’ votes to be cast
        on December 14, this would finalize the selection of
        our President. The only date that is mandated under

        1       See https://georgiastarnews.com/2020/12/05/dekalb-
        county-cannot-find-chain-of-custody-records-for-absentee-
        ballots-deposited-in-drop-boxes-it-has-not-been-determined-if-
        responsive-records-to-your-request-exist/
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 11 of 155




                                    3
        the Constitution, however, is January 20, 2021. U.S.
        CONST. amend. XX.
            Against that background, the State of Texas
        (“Plaintiff State”) brings this action against
        Defendant States based on the following allegations:
                    NATURE OF THE ACTION
               1.     Plaintiff State challenges Defendant
        States’ administration of the 2020 election under the
        Electors Clause of Article II, Section 1, Clause 2, and
        the Fourteenth Amendment of the U.S. Constitution.
               2.     This case presents a question of law: Did
        Defendant States violate the Electors Clause (or, in
        the alternative, the Fourteenth Amendment) by
        taking—or allowing—non-legislative actions to
        change the election rules that would govern the
        appointment of presidential electors?
               3.     Those unconstitutional changes opened
        the door to election irregularities in various forms.
        Plaintiff State alleges that each of the Defendant
        States flagrantly violated constitutional rules
        governing the appointment of presidential electors. In
        doing so, seeds of deep distrust have been sown across
        the country. In the spirit of Marbury v. Madison, this
        Court’s attention is profoundly needed to declare what
        the law is and to restore public trust in this election.
               4.     As Justice Gorsuch observed recently,
        “Government is not free to disregard the
        [Constitution] in times of crisis. … Yet recently,
        during the COVID pandemic, certain States seem to
        have ignored these long-settled principles.” Roman
        Catholic Diocese of Brooklyn, New York v. Cuomo, 592
        U.S. ____ (2020) (Gorsuch, J., concurring). This case is
        no different.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 12 of 155




                                    4
                 5.    Each of Defendant States acted in a
        common pattern. State officials, sometimes through
        pending litigation (e.g., settling “friendly” suits) and
        sometimes unilaterally by executive fiat, announced
        new rules for the conduct of the 2020 election that
        were inconsistent with existing state statutes defining
        what constitutes a lawful vote.
                 6.    Defendant States also failed to segregate
        ballots in a manner that would permit accurate
        analysis to determine which ballots were cast in
        conformity with the legislatively set rules and which
        were not. This is especially true of the mail-in ballots
        in these States. By waiving, lowering, and otherwise
        failing to follow the state statutory requirements for
        signature validation and other processes for ballot
        security, the entire body of such ballots is now
        constitutionally suspect and may not be legitimately
        used to determine allocation of the Defendant States’
        presidential electors.
                 7.    The rampant lawlessness arising out of
        Defendant States’ unconstitutional acts is described
        in a number of currently pending lawsuits in
        Defendant States or in public view including:
        • Dozens of witnesses testifying under oath about:
             the physical blocking and kicking out of
             Republican poll challengers; thousands of the
             same ballots run multiple times through
             tabulators; mysterious late night dumps of
             thousands of ballots at tabulation centers;
             illegally backdating thousands of ballots;
             signature verification procedures ignored; more
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 13 of 155




                                   5
            than 173,000 ballots in the Wayne County, MI
            center that cannot be tied to a registered voter;2
        •   Videos of: poll workers erupting in cheers as poll
            challengers are removed from vote counting
            centers; poll watchers being blocked from entering
            vote counting centers—despite even having a
            court order to enter; suitcases full of ballots being
            pulled out from underneath tables after poll
            watchers were told to leave.
        •   Facts for which no independently verified
            reasonable explanation yet exists: On October 1,
            2020, in Pennsylvania a laptop and several USB
            drives, used to program Pennsylvania’s Dominion
            voting machines, were mysteriously stolen from a
            warehouse in Philadelphia. The laptop and the
            USB drives were the only items taken, and
            potentially could be used to alter vote tallies; In
            Michigan, which also employed the same
            Dominion voting system, on November 4, 2020,
            Michigan election officials have admitted that a
            purported “glitch” caused 6,000 votes for
            President Trump to be wrongly switched to
            Democrat Candidate Biden. A flash drive
            containing tens of thousands of votes was left
            unattended in the Milwaukee tabulations center
            in the early morning hours of Nov. 4, 2020,
            without anyone aware it was not in a proper chain
            of custody.



        2   All exhibits cited in this Complaint are in the Appendix to
        the Plaintiff State’s forthcoming motion to expedite (“App. 1a-
        151a”). See Complaint (Doc. No. 1), Donald J. Trump for
        President, Inc. v. Benson, 1:20-cv-1083 (W.D. Mich. Nov. 11,
        2020) at ¶¶ 26-55 & Doc. Nos. 1-2, 1-4.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 14 of 155




                                    6
               8.     Nor was this Court immune from the
        blatant disregard for the rule of law. Pennsylvania
        itself played fast and loose with its promise to this
        Court. In a classic bait and switch, Pennsylvania used
        guidance from its Secretary of State to argue that this
        Court should not expedite review because the State
        would segregate potentially unlawful ballots. A court
        of law would reasonably rely on such a representation.
        Remarkably, before the ink was dry on the Court’s 4-
        4 decision, Pennsylvania changed that guidance,
        breaking the State’s promise to this Court. Compare
        Republican Party of Pa. v. Boockvar, No. 20-542, 2020
        U.S. LEXIS 5188, at *5-6 (Oct. 28, 2020) (“we have
        been informed by the Pennsylvania Attorney General
        that the Secretary of the Commonwealth issued
        guidance today directing county boards of elections to
        segregate [late-arriving]       ballots”) (Alito, J.,
        concurring) with Republican Party v. Boockvar, No.
        20A84, 2020 U.S. LEXIS 5345, at *1 (Nov. 6, 2020)
        (“this Court was not informed that the guidance
        issued on October 28, which had an important bearing
        on the question whether to order special treatment of
        the ballots in question, had been modified”) (Alito, J.,
        Circuit Justice).
               9.     Expert analysis using a commonly
        accepted statistical test further raises serious
        questions as to the integrity of this election.
               10.    The probability of former Vice President
        Biden winning the popular vote in the four Defendant
        States—Georgia, Michigan, Pennsylvania, and
        Wisconsin—independently given President Trump’s
        early lead in those States as of 3 a.m. on November 4,
        2020, is less than one in a quadrillion, or 1 in
        1,000,000,000,000,000. For former Vice President
        Biden to win these four States collectively, the odds of
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 15 of 155




                                     7
        that event happening decrease to less than one in a
        quadrillion to the fourth power (i.e., 1 in
        1,000,000,000,000,0004). See Decl. of Charles J.
        Cicchetti, Ph.D. (“Cicchetti Decl.”) at ¶¶ 14-21, 30-31.
        See App. 4a-7a, 9a.
               11.    The same less than one in a quadrillion
        statistical improbability of Mr. Biden winning the
        popular vote in the four Defendant States—Georgia,
        Michigan,      Pennsylvania,        and      Wisconsin—
        independently exists when Mr. Biden’s performance
        in each of those Defendant States is compared to
        former Secretary of State Hilary Clinton’s
        performance in the 2016 general election and
        President Trump’s performance in the 2016 and 2020
        general elections. Again, the statistical improbability
        of Mr. Biden winning the popular vote in these four
        States collectively is 1 in 1,000,000,000,000,0005. Id.
        10-13, 17-21, 30-31.
               12.    Put simply, there is substantial reason to
        doubt the voting results in the Defendant States.
               13.    By purporting to waive or otherwise
        modify the existing state law in a manner that was
        wholly ultra vires and not adopted by each state’s
        legislature, Defendant States violated not only the
        Electors Clause, U.S. CONST. art. II, § 1, cl. 2, but also
        the Elections Clause, id. art. I, § 4 (to the extent that
        the Article I Elections Clause textually applies to the
        Article II process of selecting presidential electors).
               14.    Plaintiff States and their voters are
        entitled to a presidential election in which the votes
        from each of the states are counted only if the ballots
        are cast and counted in a manner that complies with
        the pre-existing laws of each state. See Anderson v.
        Celebrezze, 460 U.S. 780, 795 (1983) (“for the
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 16 of 155




                                     8
        President and the Vice President of the United States
        are the only elected officials who represent all the
        voters in the Nation.”). Voters who cast lawful ballots
        cannot have their votes diminished by states that
        administered their 2020 presidential elections in a
        manner where it is impossible to distinguish a lawful
        ballot from an unlawful ballot.
               15.     The number of absentee and mail-in
        ballots that have been handled unconstitutionally in
        Defendant States greatly exceeds the difference
        between the vote totals of the two candidates for
        President of the United States in each Defendant
        State.
               16.     In addition to injunctive relief for this
        election, Plaintiff State seeks declaratory relief for all
        presidential elections in the future. This problem is
        clearly capable of repetition yet evading review. The
        integrity of our constitutional democracy requires
        that states conduct presidential elections in
        accordance with the rule of law and federal
        constitutional guarantees.
                   JURISDICTION AND VENUE
               17.     This Court has original and exclusive
        jurisdiction over this action because it is a
        “controvers[y] between two or more States” under
        Article III, § 2, cl. 2 of the U.S. Constitution and 28
        U.S.C. § 1251(a) (2018).
               18.     In a presidential election, “the impact of
        the votes cast in each State is affected by the votes
        cast for the various candidates in other States.”
        Anderson, 460 U.S. at 795. The constitutional failures
        of Defendant States injure Plaintiff States because
        “‘the right of suffrage can be denied by a debasement
        or dilution of the weight of a citizen’s vote just as
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 17 of 155




                                     9
        effectively as by wholly prohibiting the free exercise of
        the franchise.’” Bush v. Gore, 531 U.S. 98, 105 (2000)
        (quoting Reynolds v. Sims, 377 U. S. 533, 555 (1964))
        (Bush II). In other words, Plaintiff State is acting to
        protect the interests of its respective citizens in the
        fair and constitutional conduct of elections used to
        appoint presidential electors.
               19.    This Court’s Article III decisions indicate
        that only a state can bring certain claims. Lance v.
        Coffman, 549 U.S. 437, 442 (2007) (distinguishing
        citizen plaintiffs from citizen relators who sued in the
        name of a state); cf. Massachusetts v. EPA, 549 U.S.
        497, 520 (2007) (courts owe states “special solicitude
        in standing analysis”). Moreover, redressability likely
        would undermine a suit against a single state officer
        or State because no one State’s electoral votes will
        make a difference in the election outcome. This action
        against multiple State defendants is the only
        adequate remedy for Plaintiff States, and this Court
        is the only court that can accommodate such a suit.
               20.    Individual state courts do not—and
        under the circumstance of contested elections in
        multiple states, cannot—offer an adequate remedy to
        resolve election disputes within the timeframe set by
        the Constitution to resolve such disputes and to
        appoint a President via the electoral college. No
        court—other       than    this    Court—can       redress
        constitutional injuries spanning multiple States with
        the sufficient number of states joined as defendants or
        respondents to make a difference in the Electoral
        College.
               21.    This Court is the sole forum in which to
        exercise the jurisdictional basis for this action.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 18 of 155




                                     10
                               PARTIES
               22.    Plaintiff is the State of Texas, which is a
        sovereign State of the United States.
               23.    Defendants are the Commonwealth of
        Pennsylvania and the States of Georgia, Michigan,
        and Wisconsin, which are sovereign States of the
        United States.
                       LEGAL BACKGROUND
               24.    Under the Supremacy Clause, the “Con-
        stitution, and the laws of the United States which
        shall be made in pursuance thereof … shall be the
        supreme law of the land.” U.S. CONST. Art. VI, cl. 2.
               25.    “The individual citizen has no federal
        constitutional right to vote for electors for the
        President of the United States unless and until the
        state legislature chooses a statewide election as the
        means to implement its power to appoint members of
        the electoral college.” Bush II, 531 U.S. at 104 (citing
        U.S. CONST. art. II, § 1).
               26.    State legislatures have plenary power to
        set the process for appointing presidential electors:
        “Each State shall appoint, in such Manner as the
        Legislature thereof may direct, a Number of Electors.”
        U.S. CONST. art. II, §1, cl. 2; see also Bush II, 531 U.S.
        at 104 (“[T]he state legislature’s power to select the
        manner for appointing electors is plenary.” (emphasis
        added)).
               27.    At the time of the Founding, most States
        did not appoint electors through popular statewide
        elections. In the first presidential election, six of the
        ten States that appointed electors did so by direct
        legislative appointment. McPherson v. Blacker, 146
        U.S. 1, 29-30 (1892).
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 19 of 155




                                    11
               28.     In the second presidential election, nine
        of the fifteen States that appointed electors did so by
        direct legislative appointment. Id. at 30.
               29.     In the third presidential election, nine of
        sixteen States that appointed electors did so by direct
        legislative appointment. Id. at 31. This practice
        persisted in lesser degrees through the Election of
        1860. Id. at 32.
               30.     Though “[h]istory has now favored the
        voter,” Bush II, 531 U.S. at 104, “there is no doubt of
        the right of the legislature to resume the power [of
        appointing presidential electors] at any time, for it can
        neither be taken away nor abdicated.” McPherson, 146
        U.S. at 35 (emphasis added); cf. 3 U.S.C. § 2
        (“Whenever any State has held an election for the
        purpose of choosing electors, and has failed to make a
        choice on the day prescribed by law, the electors may
        be appointed on a subsequent day in such a manner
        as the legislature of such State may direct.”).
               31.     Given      the     State      legislatures’
        constitutional primacy in selecting presidential
        electors, the ability to set rules governing the casting
        of ballots and counting of votes cannot be usurped by
        other branches of state government.
               32.     The Framers of the Constitution decided
        to select the President through the Electoral College
        “to afford as little opportunity as possible to tumult
        and disorder” and to place “every practicable obstacle
        [to] cabal, intrigue, and corruption,” including “foreign
        powers” that might try to insinuate themselves into
        our elections. THE FEDERALIST NO. 68, at 410-11 (C.
        Rossiter, ed. 1961) (Madison, J.).
               33.     Defendant States’ applicable laws are set
        out under the facts for each Defendant State.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 20 of 155




                                  12
                               FACTS
               34.    The use of absentee and mail-in ballots
        skyrocketed in 2020, not only as a public-health
        response to the COVID-19 pandemic but also at the
        urging of mail-in voting’s proponents, and most
        especially executive branch officials in Defendant
        States. According to the Pew Research Center, in the
        2020 general election, a record number of votes—
        about 65 million—were cast via mail compared to 33.5
        million mail-in ballots cast in the 2016 general
        election—an increase of more than 94 percent.
               35.    In the wake of the contested 2000
        election, the bipartisan Jimmy Carter-James Baker
        commission identified absentee ballots as “the largest
        source of potential voter fraud.” BUILDING
        CONFIDENCE IN U.S. ELECTIONS: REPORT OF THE
        COMMISSION ON FEDERAL ELECTION REFORM, at 46
        (Sept. 2005).
               36.    Concern over the use of mail-in ballots is
        not novel to the modern era, Dustin Waters, Mail-in
        Ballots Were Part of a Plot to Deny Lincoln Reelection
        in 1864, WASH. POST (Aug. 22, 2020),3 but it remains a
        current concern. Crawford v. Marion Cty. Election
        Bd., 553 U.S. 181, 194-96 & n.11 (2008); see also Texas
        Office of the Attorney General, AG Paxton Announces
        Joint Prosecution of Gregg County Organized Election
        Fraud in Mail-In Balloting Scheme (Sept. 24, 2020);
        Harriet Alexander & Ariel Zilber, Minneapolis police
        opens investigation into reports that Ilhan Omar's
        supporters illegally harvested Democrat ballots in
        Minnesota, DAILY MAIL, Sept. 28, 2020.


        3    https://www.washingtonpost.com/history/2020/08/22/mail-
        in-voting-civil-war-election-conspiracy-lincoln/
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 21 of 155




                                   13
               37.    Absentee and mail-in voting are the
        primary opportunities for unlawful ballots to be cast.
        As a result of expanded absentee and mail-in voting
        in Defendant States, combined with Defendant States’
        unconstitutional modification of statutory protections
        designed to ensure ballot integrity, Defendant States
        created a massive opportunity for fraud. In addition,
        the Defendant States have made it difficult or
        impossible to separate the constitutionally tainted
        mail-in ballots from all mail-in ballots.
               38.    Rather than augment safeguards
        against illegal voting in anticipation of the millions of
        additional mail-in ballots flooding their States,
        Defendant States all materially weakened, or did
        away with, security measures, such as witness or
        signature verification procedures, required by their
        respective legislatures. Their legislatures established
        those commonsense safeguards to prevent—or at least
        reduce—fraudulent mail-in ballots.
               39.    Significantly, in Defendant States,
        Democrat voters voted by mail at two to three times
        the rate of Republicans. Former Vice President Biden
        thus greatly benefited from this unconstitutional
        usurpation of legislative authority, and the
        weakening of legislative mandated ballot security
        measures.
               40.    The outcome of the Electoral College vote
        is directly affected by the constitutional violations
        committed by Defendant States. Plaintiff State
        complied with the Constitution in the process of
        appointing presidential electors for President Trump.
        Defendant States violated the Constitution in the
        process of appointing presidential electors by
        unlawfully abrogating state election laws designed to
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 22 of 155




                                   14
        protect the integrity of the ballots and the electoral
        process, and those violations proximately caused the
        appointment of presidential electors for former Vice
        President Biden. Plaintiff State will therefore be
        injured if Defendant States’ unlawfully certify these
        presidential electors.
        Commonwealth of Pennsylvania
                41.   Pennsylvania has 20 electoral votes,
        with a statewide vote tally currently estimated at
        3,363,951 for President Trump and 3,445,548 for
        former Vice President Biden, a margin of 81,597 votes.
                42.   The number of votes affected by the
        various constitutional violations exceeds the margin
        of votes separating the candidates.
                43.   Pennsylvania’s Secretary of State, Kathy
        Boockvar, without legislative approval, unilaterally
        abrogated several Pennsylvania statutes requiring
        signature verification for absentee or mail-in ballots.
        Pennsylvania’s legislature has not ratified these
        changes, and the legislation did not include a
        severability clause.
                44.   On August 7, 2020, the League of Women
        Voters of Pennsylvania and others filed a complaint
        against Secretary Boockvar and other local election
        officials, seeking “a declaratory judgment that
        Pennsylvania      existing    signature    verification
        procedures for mail-in voting” were unlawful for a
        number of reasons. League of Women Voters of
        Pennsylvania v. Boockvar, No. 2:20-cv-03850-PBT,
        (E.D. Pa. Aug. 7, 2020).
                45.   The Pennsylvania Department of State
        quickly settled with the plaintiffs, issuing revised
        guidance on September 11, 2020, stating in relevant
        part: “The Pennsylvania Election Code does not
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 23 of 155




                                   15
        authorize the county board of elections to set aside
        returned absentee or mail-in ballots based solely on
        signature analysis by the county board of elections.”
               46.    This    guidance      is     contrary    to
        Pennsylvania law. First, Pennsylvania Election Code
        mandates that, for non-disabled and non-military
        voters, all applications for an absentee or mail-in
        ballot “shall be signed by the applicant.” 25 PA. STAT.
        §§ 3146.2(d) & 3150.12(c). Second, Pennsylvania’s
        voter signature verification requirements are
        expressly set forth at 25 PA. STAT. 350(a.3)(1)-(2) and
        § 3146.8(g)(3)-(7).
               47.    The Pennsylvania Department of State’s
        guidance     unconstitutionally     did     away    with
        Pennsylvania’s statutory signature verification
        requirements. Approximately 70 percent of the
        requests for absentee ballots were from Democrats
        and 25 percent from Republicans. Thus, this
        unconstitutional abrogation of state election law
        greatly inured to former Vice President Biden’s
        benefit.
               48.    In addition, in 2019, Pennsylvania’s
        legislature enacted bipartisan election reforms, 2019
        Pa. Legis. Serv. Act 2019-77, that set inter alia a
        deadline of 8:00 p.m. on election day for a county
        board of elections to receive a mail-in ballot. 25 PA.
        STAT. §§ 3146.6(c), 3150.16(c). Acting under a
        generally worded clause that “Elections shall be free
        and equal,” PA. CONST. art. I, § 5, cl. 1, a 4-3 majority
        of Pennsylvania’s Supreme Court in Pa. Democratic
        Party v. Boockvar, 238 A.3d 345 (Pa. 2020), extended
        that deadline to three days after Election Day and
        adopted a presumption that even non-postmarked
        ballots were presumptively timely.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 24 of 155




                                     16
                49.    Pennsylvania’s election law also requires
        that poll-watchers be granted access to the opening,
        counting, and recording of absentee ballots: “Watchers
        shall be permitted to be present when the envelopes
        containing official absentee ballots and mail-in ballots
        are opened and when such ballots are counted and
        recorded.” 25 PA. STAT. § 3146.8(b). Local election
        officials in Philadelphia and Allegheny Counties
        decided not to follow 25 PA. STAT. § 3146.8(b) for the
        opening, counting, and recording of absentee and
        mail-in ballots.
                50.     Prior to the election, Secretary Boockvar
        sent an email to local election officials urging them to
        provide opportunities for various persons—including
        political parties—to contact voters to “cure” defective
        mail-in ballots. This process clearly violated several
        provisions of the state election code.
        • Section 3146.8(a) requires: “The county boards of
             election, upon receipt of official absentee ballots in
             sealed official absentee ballot envelopes as
             provided under this article and mail-in ballots as
             in sealed official mail-in ballot envelopes as
             provided under Article XIII-D,1 shall safely keep
             the ballots in sealed or locked containers until
             they are to be canvassed by the county board of
             elections.”
        • Section 3146.8(g)(1)(ii) provides that mail-in
             ballots shall be canvassed (if they are received by
             eight o’clock p.m. on election day) in the manner
             prescribed by this subsection.
        • Section 3146.8(g)(1.1) provides that the first look
             at the ballots shall be “no earlier than seven
             o’clock a.m. on election day.” And the hour for this
             “pre-canvas” must be publicly announced at least
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 25 of 155




                                   17
            48 hours in advance. Then the votes are counted
            on election day.
               51.    By removing the ballots for examination
        prior to seven o’clock a.m. on election day, Secretary
        Boockvar created a system whereby local officials
        could    review     ballots    without     the  proper
        announcements, observation, and security. This
        entire scheme, which was only followed in Democrat
        majority counties, was blatantly illegal in that it
        permitted the illegal removal of ballots from their
        locked containers prematurely.
               52.    Statewide election officials and local
        election officials in Philadelphia and Allegheny
        Counties, aware of the historical Democrat advantage
        in those counties, violated Pennsylvania’s election
        code and adopted the differential standards favoring
        voters in Philadelphia and Allegheny Counties with
        the intent to favor former Vice President Biden. See
        Verified Complaint (Doc. No. 1), Donald J. Trump for
        President, Inc. v. Boockvar, 4:20-cv-02078-MWB (M.D.
        Pa. Nov. 18, 2020) at ¶¶ 3-6, 9, 11, 100-143.
               53.    Absentee and mail-in ballots in
        Pennsylvania were thus evaluated under an illegal
        standard regarding signature verification. It is now
        impossible to determine which ballots were properly
        cast and which ballots were not.
               54.     The changed process allowing the curing
        of absentee and mail-in ballots in Allegheny and
        Philadelphia counties is a separate basis resulting in
        an unknown number of ballots being treated in an
        unconstitutional      manner       inconsistent   with
        Pennsylvania statute. Id.
               55.    In addition, a great number of ballots
        were received after the statutory deadline and yet
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 26 of 155




                                    18
        were counted by virtue of the fact that Pennsylvania
        did not segregate all ballots received after 8:00 pm on
        November 3, 2020. Boockvar’s claim that only about
        10,000 ballots were received after this deadline has no
        way of being proven since Pennsylvania broke its
        promise to the Court to segregate ballots and co-
        mingled perhaps tens, or even hundreds of thousands,
        of illegal late ballots.
                56.    On December 4, 2020, fifteen members of
        the Pennsylvania House of Representatives led by
        Rep. Francis X. Ryan issued a report to Congressman
        Scott Perry (the “Ryan Report,” App. 139a-144a)
        stating that “[t]he general election of 2020 in
        Pennsylvania was fraught with inconsistencies,
        documented        irregularities  and     improprieties
        associated with mail-in balloting, pre-canvassing, and
        canvassing that the reliability of the mail-in votes in
        the Commonwealth of Pennsylvania is impossible to
        rely upon.”
                57.    The Ryan Report’s findings are startling,
        including:

            •   Ballots with NO MAILED date. That total is
                9,005.
            • Ballots Returned on or BEFORE the Mailed
                Date. That total is 58,221.
            •    Ballots Returned one day after Mailed Date.
                That total is 51,200.
        Id. 143a.
               58.    These nonsensical numbers alone total
        118,426 ballots and exceed Mr. Biden’s margin of
        81,660 votes over President Trump. But these
        discrepancies pale in comparison to the discrepancies
        in Pennsylvania’s reported data concerning the
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 27 of 155




                                      19
        number of mail-in ballots distributed to the
        populace—now with no longer subject to legislated
        mandated signature verification requirements.
               59.     The Ryan Report also states as follows:
            [I]n a data file received on November 4, 2020, the
            Commonwealth’s PA Open Data sites reported over
            3.1 million mail in ballots sent out. The CSV file
            from the state on November 4 depicts 3.1 million
            mail in ballots sent out but on November 2, the
            information was provided that only 2.7 million
            ballots had been sent out. This discrepancy of
            approximately 400,000 ballots from November 2 to
            November 4 has not been explained.
        Id. at 143a-44a. (Emphasis added).
               60.     These stunning figures illustrate the
        out-of-control nature of Pennsylvania’s mail-in
        balloting scheme. Democrats submitted mail-in
        ballots at more than two times the rate of
        Republicans. This number of constitutionally tainted
        ballots far exceeds the approximately 81,660 votes
        separating the candidates.
               61.     This blatant disregard of statutory law
        renders all mail-in ballots constitutionally tainted
        and cannot form the basis for appointing or certifying
        Pennsylvania’s presidential electors to the Electoral
        College.
               62.     According to the U.S. Election
        Assistance Commission’s report to Congress Election
        Administration         and     Voting     Survey:    2016
        Comprehensive Report, in 2016 Pennsylvania received
        266,208 mail-in ballots; 2,534 of them were rejected
        (.95%). Id. at p. 24. However, in 2020, Pennsylvania
        received more than 10 times the number of mail-in
        ballots compared to 2016. As explained supra, this
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 28 of 155




                                   20
        much larger volume of mail-in ballots was treated in
        an unconstitutionally modified manner that included:
        (1) doing away with the Pennsylvania’s signature
        verification requirements; (2) extending that deadline
        to three days after Election Day and adopting a
        presumption that even non-postmarked ballots were
        presumptively timely; and (3) blocking poll watchers
        in Philadelphia and Allegheny Counties in violation of
        State law.
               63.    These non-legislative modifications to
        Pennsylvania’s election rules appear to have
        generated an outcome-determinative number of
        unlawful ballots that were cast in Pennsylvania.
        Regardless of the number of such ballots, the non-
        legislative changes to the election rules violated the
        Electors Clause.
        State of Georgia
               64.    Georgia has 16 electoral votes, with a
        statewide vote tally currently estimated at 2,458,121
        for President Trump and 2,472,098 for former Vice
        President Biden, a margin of approximately 12,670
        votes.
               65.    The number of votes affected by the
        various constitutional violations exceeds the margin
        of votes dividing the candidates.
               66.    Georgia’s Secretary of State, Brad
        Raffensperger,      without    legislative    approval,
        unilaterally abrogated Georgia’s statute governing
        the signature verification process for absentee ballots.
               67.    O.C.G.A. § 21-2-386(a)(2) prohibits the
        opening of absentee ballots until after the polls open
        on Election Day: In April 2020, however, the State
        Election Board adopted Secretary of State Rule 183-1-
        14-0.9-.15, Processing Ballots Prior to Election Day.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 29 of 155




                                     21
        That rule purports to authorize county election
        officials to begin processing absentee ballots up to
        three weeks before Election Day.
                68.     Georgia law authorizes and requires a
        single registrar or clerk—after reviewing the outer
        envelope—to reject an absentee ballot if the voter
        failed to sign the required oath or to provide the
        required information, the signature appears invalid,
        or the required information does not conform with the
        information on file, or if the voter is otherwise found
        ineligible to vote. O.C.G.A. § 21-2-386(a)(1)(B)-(C).
                69.     Georgia law provides absentee voters the
        chance to “cure a failure to sign the oath, an invalid
        signature, or missing information” on a ballot’s outer
        envelope by the deadline for verifying provisional
        ballots (i.e., three days after the election). O.C.G.A. §§
        21-2-386(a)(1)(C), 21-2-419(c)(2). To facilitate cures,
        Georgia law requires the relevant election official to
        notify the voter in writing: “The board of registrars or
        absentee ballot clerk shall promptly notify the elector
        of such rejection, a copy of which notification shall be
        retained in the files of the board of registrars or
        absentee ballot clerk for at least two years.” O.C.G.A.
        § 21-2-386(a)(1)(B).
                70.     On March 6, 2020, in Democratic Party
        of Georgia v. Raffensperger, No. 1:19-cv-5028-WMR
        (N.D. Ga.), Georgia’s Secretary of State entered a
        Compromise Settlement Agreement and Release with
        the Democratic Party of Georgia (the “Settlement”) to
        materially change the statutory requirements for
        reviewing signatures on absentee ballot envelopes to
        confirm the voter’s identity by making it far more
        difficult to challenge defective signatures beyond the
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 30 of 155




                                   22
        express mandatory procedures set forth at GA. CODE §
        21-2-386(a)(1)(B).
                71.   Among other things, before a ballot could
        be rejected, the Settlement required a registrar who
        found a defective signature to now seek a review by
        two other registrars, and only if a majority of the
        registrars agreed that the signature was defective
        could the ballot be rejected but not before all three
        registrars’ names were written on the ballot envelope
        along with the reason for the rejection. These
        cumbersome procedures are in direct conflict with
        Georgia’s statutory requirements, as is the
        Settlement’s requirement that notice be provided by
        telephone (i.e., not in writing) if a telephone number
        is available. Finally, the Settlement purports to
        require State election officials to consider issuing
        guidance and training materials drafted by an expert
        retained by the Democratic Party of Georgia.
                72.   Georgia’s legislature has not ratified
        these material changes to statutory law mandated by
        the Compromise Settlement Agreement and Release,
        including altered signature verification requirements
        and early opening of ballots. The relevant legislation
        that was violated by Compromise Settlement
        Agreement and Release did not include a severability
        clause.
                73.   This unconstitutional change in Georgia
        law materially benefitted former Vice President
        Biden. According to the Georgia Secretary of State’s
        office, former Vice President Biden had almost double
        the number of absentee votes (65.32%) as President
        Trump (34.68%). See Cicchetti Decl. at ¶ 25, App. 7a-
        8a.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 31 of 155




                                    23
               74.    The effect of this unconstitutional
        change in Georgia election law, which made it more
        likely that ballots without matching signatures would
        be counted, had a material impact on the outcome of
        the election.
               75.    Specifically, there were 1,305,659
        absentee mail-in ballots submitted in Georgia in 2020.
        There were 4,786 absentee ballots rejected in 2020.
        This is a rejection rate of .37%. In contrast, in 2016,
        the 2016 rejection rate was 6.42% with 13,677
        absentee mail-in ballots being rejected out of 213,033
        submitted, which more than seventeen times greater
        than in 2020. See Cicchetti Decl. at ¶ 24, App. 7a.
               76.    If the rejection rate of mailed-in absentee
        ballots remained the same in 2020 as it was in 2016,
        there would be 83,517 less tabulated ballots in 2020.
        The statewide split of absentee ballots was 34.68% for
        Trump and 65.2% for Biden. Rejecting at the higher
        2016 rate with the 2020 split between Trump and
        Biden would decrease Trump votes by 28,965 and
        Biden votes by 54,552, which would be a net gain for
        Trump of 25,587 votes. This would be more than
        needed to overcome the Biden advantage of 12,670
        votes, and Trump would win by 12,917 votes. Id.
        Regardless of the number of ballots affected, however,
        the non-legislative changes to the election rules
        violated the Electors Clause.
        State of Michigan
               77.    Michigan has 16 electoral votes, with a
        statewide vote tally currently estimated at 2,650,695
        for President Trump and 2,796,702 for former Vice
        President Biden, a margin of 146,007 votes. In Wayne
        County, Mr. Biden’s margin (322,925 votes)
        significantly exceeds his statewide lead.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 32 of 155




                                      24
               78.    The number of votes affected by the
        various constitutional violations exceeds the margin
        of votes dividing the candidates.
               79.    Michigan’s Secretary of State, Jocelyn
        Benson, without legislative approval, unilaterally
        abrogated Michigan election statutes related to
        absentee     ballot     applications       and    signature
        verification. Michigan’s legislature has not ratified
        these changes, and its election laws do not include a
        severability clause.
               80.    As amended in 2018, the Michigan
        Constitution provides all registered voters the right to
        request and vote by an absentee ballot without giving
        a reason. MICH. CONST. art. 2, § 4.
               81.    On May 19, 2020, however, Secretary
        Benson announced that her office would send
        unsolicited absentee-voter ballot applications by mail
        to all 7.7 million registered Michigan voters prior to
        the primary and general elections. Although her office
        repeatedly encouraged voters to vote absentee
        because of the COVID-19 pandemic, it did not ensure
        that Michigan’s election systems and procedures were
        adequate to ensure the accuracy and legality of the
        historic flood of mail-in votes. In fact, it did the
        opposite and did away with protections designed to
        deter voter fraud.
               82.    Secretary Benson’s flooding of Michigan
        with millions of absentee ballot applications prior to
        the 2020 general election violated M.C.L. § 168.759(3).
        That statute limits the procedures for requesting an
        absentee ballot to three specified ways:
            An application for an absent voter ballot under this
            section may be made in any of the following ways:
            (a) By a written request signed by the voter.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 33 of 155




                                     25
            (b) On an absent voter ballot application form
            provided for that purpose by the clerk of the city or
            township.
            (c) On a federal postcard application.
        M.C.L. § 168.759(3) (emphasis added).
               83.     The Michigan Legislature thus declined
        to include the Secretary of State as a means for
        distributing absentee ballot applications. Id. §
        168.759(3)(b). Under the statute’s plain language, the
        Legislature explicitly gave only local clerks the power
        to distribute absentee voter ballot applications. Id.
               84.     Because the Legislature declined to
        explicitly include the Secretary of State as a vehicle
        for distributing absentee ballots applications,
        Secretary Benson lacked authority to distribute even
        a single absentee voter ballot application—much less
        the millions of absentee ballot applications Secretary
        Benson chose to flood across Michigan.
               85.     Secretary Benson also violated Michigan
        law when she launched a program in June 2020
        allowing absentee ballots to be requested online,
        without signature verification as expressly required
        under Michigan law. The Michigan Legislature did
        not approve or authorize Secretary Benson’s
        unilateral actions.
               86.     MCL § 168.759(4) states in relevant part:
        “An applicant for an absent voter ballot shall sign the
        application. Subject to section 761(2), a clerk or
        assistant clerk shall not deliver an absent voter ballot
        to an applicant who does not sign the application.”
               87.     Further, MCL § 168.761(2) states in
        relevant part: “The qualified voter file must be used to
        determine the genuineness of a signature on an
        application for an absent voter ballot”, and if “the
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 34 of 155




                                   26
        signatures do not agree sufficiently or [if] the
        signature is missing” the ballot must be rejected.
               88.    In 2016 only 587,618 Michigan voters
        requested absentee ballots. In stark contrast, in 2020,
        3.2 million votes were cast by absentee ballot, about
        57% of total votes cast – and more than five times the
        number of ballots even requested in 2016.
               89.    Secretary Benson’s unconstitutional
        modifications of Michigan’s election rules resulted in
        the distribution of millions of absentee ballot
        applications without verifying voter signatures as
        required by MCL §§ 168.759(4) and 168.761(2). This
        means that millions of absentee ballots were
        disseminated in violation of Michigan’s statutory
        signature-verification requirements. Democrats in
        Michigan voted by mail at a ratio of approximately
        two to one compared to Republican voters. Thus,
        former Vice President Biden materially benefited
        from these unconstitutional changes to Michigan’s
        election law.
               90.    Michigan also requires that poll
        watchers and inspectors have access to vote counting
        and canvassing. M.C.L. §§ 168.674-.675.
               91.    Local election officials in Wayne County
        made a conscious and express policy decision not to
        follow M.C.L. §§ 168.674-.675 for the opening,
        counting, and recording of absentee ballots.
               92.    Michigan also has strict signature
        verification requirements for absentee ballots,
        including that the Elections Department place a
        written statement or stamp on each ballot envelope
        where the voter signature is placed, indicating that
        the voter signature was in fact checked and verified
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 35 of 155




                                       27
        with the signature on file with the State. See MCL §
        168.765a(6).
                93.     However, Wayne County made the policy
        decision to ignore Michigan’s statutory signature-
        verification requirements for absentee ballots. Former
        Vice President Biden received approximately 587,074,
        or 68%, of the votes cast there compared to President
        Trump’s receiving approximate 264,149, or 30.59%, of
        the total vote. Thus, Mr. Biden materially benefited
        from these unconstitutional changes to Michigan’s
        election law.
                94.     Numerous poll challengers and an
        Election Department employee whistleblower have
        testified that the signature verification requirement
        was ignored in Wayne County in a case currently
        pending in the Michigan Supreme Court.4 For
        example, Jesse Jacob, a decades-long City of Detroit
        employee assigned to work in the Elections Department for
        the 2020 election testified that:
             Absentee ballots that were received in the mail would
             have the voter’s signature on the envelope. While I
             was at the TCF Center, I was instructed not to look at
             any of the signatures on the absentee ballots, and I
             was instructed not to compare the signature on the
             absentee ballot with the signature on file.5




        4       Johnson v. Benson, Petition for Extraordinary Writs &
        Declaratory Relief filed Nov. 26, 2020 (Mich. Sup. Ct.) at ¶¶ 71,
        138-39, App. 25a-51a.

        5Id., Affidavit of Jessy Jacob, Appendix 14 at ¶15, attached at
        App. 34a-36a.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 36 of 155




                                   28
                95.   The TCF was the only facility within
        Wayne County authorized to count ballots for the City
        of Detroit.
                96.   These non-legislative modifications to
        Michigan’s election statutes resulted in a number of
        constitutionally tainted votes that far exceeds the
        margin of voters separating the candidates in
        Michigan.
                97.   Additional public information confirms
        the material adverse impact on the integrity of the
        vote in Wayne County caused by these
        unconstitutional changes to Michigan’s election law.
        For example, the Wayne County Statement of Votes
        Report lists 174,384 absentee ballots out of 566,694
        absentee ballots tabulated (about 30.8%) as counted
        without a registration number for precincts in the
        City of Detroit. See Cicchetti Decl. at ¶ 27, App. 8a.
        The number of votes not tied to a registered voter by
        itself exceeds Vice President Biden’s margin of margin
        of 146,007 votes by more than 28,377 votes.
                98.   The extra ballots cast most likely
        resulted from the phenomenon of Wayne County
        election workers running the same ballots through a
        tabulator multiple times, with Republican poll
        watchers obstructed or denied access, and election
        officials ignoring poll watchers’ challenges, as
        documented by numerous declarations. App. 25a-51a.
                99.   In addition, a member of the Wayne
        County Board of Canvassers (“Canvassers Board”),
        William Hartman, determined that 71% of Detroit’s
        Absent Voter Counting Boards (“AVCBs”) were
        unbalanced—i.e., the number of people who checked
        in did not match the number of ballots cast—without
        explanation. Id. at ¶ 29.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 37 of 155




                                   29
               100. On November 17, 2020, the Canvassers
        Board deadlocked 2-2 over whether to certify the
        results of the presidential election based on numerous
        reports of fraud and unanswered material
        discrepancies in the county-wide election results. A
        few hours later, the Republican Board members
        reversed their decision and voted to certify the results
        after severe harassment, including threats of violence.
               101. The following day, the two Republican
        members of the Board rescinded their votes to certify
        the vote and signed affidavits alleging they were
        bullied and misled into approving election results and
        do not believe the votes should be certified until
        serious irregularities in Detroit votes are resolved. See
        Cicchetti Decl. at ¶ 29, App. 8a.
               102. Regardless of the number of votes that
        were affected by the unconstitutional modification of
        Michigan’s election rules, the non-legislative changes
        to the election rules violated the Electors Clause.
        State of Wisconsin
               103. Wisconsin has 10 electoral votes, with a
        statewide vote tally currently estimated at 1,610,151
        for President Trump and 1,630,716 for former Vice
        President Biden (i.e., a margin of 20,565 votes). In two
        counties, Milwaukee and Dane, Mr. Biden’s margin
        (364,298 votes) significantly exceeds his statewide
        lead.
               104. In the 2016 general election some
        146,932 mail-in ballots were returned in Wisconsin
        out of more than 3 million votes cast.6 In stark
        contrast, 1,275,019 mail-in ballots, nearly a 900

        6    Source:   U.S.     Elections    Project,   available   at:
        http://www.electproject.org/early_2016.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 38 of 155




                                   30
        percent increase over 2016, were returned in the
        November 3, 2020 election.7
                105. Wisconsin statutes guard against fraud
        in absentee ballots: “[V]oting by absentee ballot is a
        privilege exercised wholly outside the traditional
        safeguards of the polling place. The legislature finds
        that the privilege of voting by absentee ballot must be
        carefully regulated to prevent the potential for fraud
        or abuse[.]” WISC. STAT. § 6.84(1).
                106. In direct contravention of Wisconsin law,
        leading up to the 2020 general election, the Wisconsin
        Elections Commission (“WEC”) and other local
        officials unconstitutionally modified Wisconsin
        election laws—each time taking steps that weakened,
        or did away with, established security procedures put
        in place by the Wisconsin legislature to ensure
        absentee ballot integrity.
                107. For example, the WEC undertook a
        campaign to position hundreds of drop boxes to collect
        absentee ballots—including the use of unmanned drop
        boxes.8
                108. The mayors of Wisconsin’s five largest
        cities—Green Bay, Kenosha, Madison, Milwaukee,
        and Racine, which all have Democrat majorities—
        joined in this effort, and together, developed a plan
        use purportedly “secure drop-boxes to facilitate return



        7   Source:      U.S.     Elections     Project,    available at:
        https://electproject.github.io/Early-Vote-2020G/WI.html.
        8  Wisconsin Elections Commission Memoranda, To: All
        Wisconsin Election Officials, Aug. 19, 2020, available at:
        https://elections.wi.gov/sites/elections.wi.gov/files/2020-
        08/Drop%20Box%20Final.pdf. at p. 3 of 4.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 39 of 155




                                   31
        of absentee ballots.” Wisconsin Safe Voting Plan 2020,
        at 4 (June 15, 2020).9
               109. It is alleged in an action recently filed in
        the United States District Court for the Eastern
        District of Wisconsin that over five hundred
        unmanned, illegal, absentee ballot drop boxes were
        used in the Presidential election in Wisconsin.10
               110. However, the use of any drop box,
        manned or unmanned, is directly prohibited by
        Wisconsin statute. The Wisconsin legislature
        specifically described in the Election Code “Alternate
        absentee ballot site[s]” and detailed the procedure by
        which the governing body of a municipality may
        designate a site or sites for the delivery of absentee
        ballots “other than the office of the municipal clerk or
        board of election commissioners as the location from
        which electors of the municipality may request and
        vote absentee ballots and to which voted absentee
        ballots shall be returned by electors for any election.”
        Wis. Stat. 6.855(1).
               111. Any alternate absentee ballot site “shall
        be staffed by the municipal clerk or the executive
        director of the board of election commissioners, or
        employees of the clerk or the board of election
        commissioners.” Wis. Stat. 6.855(3). Likewise, Wis.

        9    Wisconsin Safe Voting Plan 2020 Submitted to the Center
        for Tech & Civic Life, June 15, 2020, by the Mayors of Madison,
        Milwaukee, Racine, Kenosha and Green Bay available at:
        https://www.techandciviclife.org/wp-
        content/uploads/2020/07/Approved-Wisconsin-Safe-Voting-Plan-
        2020.pdf.
        10   See Complaint (Doc. No. 1), Donald J. Trump, Candidate for
        President of the United States of America v. The Wisconsin
        Election Commission, Case 2:20-cv-01785-BHL (E.D. Wisc. Dec.
        2, 2020) (Wisconsin Trump Campaign Complaint”) at ¶¶ 188-89.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 40 of 155




                                    32
        Stat. 7.15(2m) provides, “[i]n a municipality in which
        the governing body has elected to an establish an
        alternate absentee ballot sit under s. 6.855, the
        municipal clerk shall operate such site as though it
        were his or her office for absentee ballot purposes and
        shall ensure that such site is adequately staffed.”
               112. Thus, the unmanned absentee ballot
        drop-off sites are prohibited by the Wisconsin
        Legislature as they do not comply with Wisconsin law
        expressly defining “[a]lternate absentee ballot site[s]”.
        Wis. Stat. 6.855(1), (3).
               113. In addition, the use of drop boxes for the
        collection    of     absentee      ballots,  positioned
        predominantly in Wisconsin’s largest cities, is directly
        contrary to Wisconsin law providing that absentee
        ballots may only be “mailed by the elector, or delivered
        in person to the municipal clerk issuing the ballot or
        ballots.” Wis. Stat. § 6.87(4)(b)1 (emphasis added).
               114. The fact that other methods of delivering
        absentee ballots, such as through unmanned drop
        boxes, are not permitted is underscored by Wis. Stat.
        § 6.87(6) which mandates that, “[a]ny ballot not
        mailed or delivered as provided in this subsection may
        not be counted.” Likewise, Wis. Stat. § 6.84(2)
        underscores this point, providing that Wis. Stat. §
        6.87(6) “shall be construed as mandatory.” The
        provision continues—“Ballots cast in contravention of
        the procedures specified in those provisions may not
        be counted. Ballots counted in contravention of the
        procedures specified in those provisions may not be
        included in the certified result of any election.” Wis.
        Stat. § 6.84(2) (emphasis added).
               115. These were not the only Wisconsin
        election laws that the WEC violated in the 2020
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 41 of 155




                                   33
        general election. The WEC and local election officials
        also took it upon themselves to encourage voters to
        unlawfully      declare    themselves     “indefinitely
        confined”—which under Wisconsin law allows the
        voter to avoid security measures like signature
        verification and photo ID requirements.
               116. Specifically, registering to vote by
        absentee ballot requires photo identification, except
        for those who register as “indefinitely confined” or
        “hospitalized.” WISC. STAT. § 6.86(2)(a), (3)(a).
        Registering for indefinite confinement requires
        certifying confinement “because of age, physical
        illness or infirmity or [because the voter] is disabled
        for an indefinite period.” Id. § 6.86(2)(a). Should
        indefinite confinement cease, the voter must notify
        the county clerk, id., who must remove the voter from
        indefinite-confinement status. Id. § 6.86(2)(b).
               117. Wisconsin election procedures for voting
        absentee based on indefinite confinement enable the
        voter to avoid the photo ID requirement and signature
        requirement. Id. § 6.86(1)(ag)/(3)(a)(2).
               118. On March 25, 2020, in clear violation of
        Wisconsin law, Dane County Clerk Scott McDonnell
        and Milwaukee County Clerk George Christensen
        both issued guidance indicating that all voters should
        mark themselves as “indefinitely confined” because of
        the COVID-19 pandemic.
               119. Believing this to be an attempt to
        circumvent Wisconsin’s strict voter ID laws, the
        Republican Party of Wisconsin petitioned the
        Wisconsin Supreme Court to intervene. On March 31,
        2020, the Wisconsin Supreme Court unanimously
        confirmed that the clerks’ “advice was legally
        incorrect” and potentially dangerous because “voters
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 42 of 155




                                    34
        may be misled to exercise their right to vote in ways
        that are inconsistent with WISC. STAT. § 6.86(2).”
                120. On May 13, 2020, the Administrator of
        WEC issued a directive to the Wisconsin clerks
        prohibiting removal of voters from the registry for
        indefinite-confinement status if the voter is no longer
        “indefinitely confined.”
                121. The WEC’s directive violated Wisconsin
        law. Specifically, WISC. STAT. § 6.86(2)(a) specifically
        provides that “any [indefinitely confined] elector [who]
        is no longer indefinitely confined … shall so notify the
        municipal clerk.” WISC. STAT. § 6.86(2)(b) further
        provides that the municipal clerk “shall remove the
        name of any other elector from the list upon request
        of the elector or upon receipt of reliable information
        that an elector no longer qualifies for the service.”
                122. According to statistics kept by the WEC,
        nearly 216,000 voters said they were indefinitely
        confined in the 2020 election, nearly a fourfold
        increase from nearly 57,000 voters in 2016. In Dane
        and Milwaukee counties, more than 68,000 voters
        said they were indefinitely confined in 2020, a fourfold
        increase from the roughly 17,000 indefinitely confined
        voters in those counties in 2016.
                123. Under Wisconsin law, voting by absentee
        ballot also requires voters to complete a certification,
        including their address, and have the envelope
        witnessed by an adult who also must sign and indicate
        their address on the envelope. See WISC. STAT. § 6.87.
        The sole remedy to cure an “improperly completed
        certificate or [ballot] with no certificate” is for “the
        clerk [to] return the ballot to the elector[.]” Id. §
        6.87(9). “If a certificate is missing the address of a
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 43 of 155




                                   35
        witness, the ballot may not be counted.” Id. § 6.87(6d)
        (emphasis added).
                124. However, in a training video issued April
        1, 2020, the Administrator of the City of Milwaukee
        Elections Commission unilaterally declared that a
        “witness address may be written in red and that is
        because we were able to locate the witnesses’ address
        for the voter” to add an address missing from the
        certifications on absentee ballots. The Administrator’s
        instruction violated WISC. STAT. § 6.87(6d). The WEC
        issued similar guidance on October 19, 2020, in
        violation of this statute as well.
                125. In the Wisconsin Trump Campaign
        Complaint, it is alleged, supported by the sworn
        affidavits of poll watchers, that canvas workers
        carried out this unlawful policy, and acting pursuant
        to this guidance, in Milwaukee used red-ink pens to
        alter the certificates on the absentee envelope and
        then cast and count the absentee ballot. These acts
        violated WISC. STAT. § 6.87(6d) (“If a certificate is
        missing the address of a witness, the ballot may not
        be counted”). See also WISC. STAT. § 6.87(9) (“If a
        municipal clerk receives an absentee ballot with an
        improperly completed certificate or with no certificate,
        the clerk may return the ballot to the elector . . .
        whenever time permits the elector to correct the defect
        and return the ballot within the period authorized.”).
                126. Wisconsin’s legislature has not ratified
        these changes, and its election laws do not include a
        severability clause.
                127. In addition, Ethan J. Pease, a box truck
        delivery driver subcontracted to the U.S. Postal
        Service (“USPS”) to deliver truckloads of mail-in
        ballots to the sorting center in Madison, WI, testified
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 44 of 155




                                    36
        that USPS employees were backdating ballots
        received after November 3, 2020. Decl. of Ethan J.
        Pease at ¶¶ 3-13. Further, Pease testified how a
        senior USPS employee told him on November 4, 2020
        that    “[a]n    order     came      down     from     the
        Wisconsin/Illinois Chapter of the Postal Service that
        100,000 ballots were missing” and how the USPS
        dispatched employees to “find[] . . . the ballots.” Id. ¶¶
        8-10. One hundred thousand ballots supposedly
        “found” after election day would far exceed former
        Vice President Biden margin of 20,565 votes over
        President Trump.
                  COUNT I: ELECTORS CLAUSE
               128. Plaintiff State repeats and re-alleges the
        allegations above, as if fully set forth herein.
               129. The Electors Clause of Article II, Section
        1, Clause 2, of the Constitution makes clear that only
        the legislatures of the States are permitted to
        determine the rules for appointing presidential
        electors. The pertinent rules here are the state
        election statutes, specifically those relevant to the
        presidential election.
               130. Non-legislative actors lack authority to
        amend or nullify election statutes. Bush II, 531 U.S.
        at 104 (quoted supra).
               131. Under Heckler v. Chaney, 470 U.S. 821,
        833 n.4 (1985), conscious and express executive
        policies—even if unwritten—to nullify statutes or to
        abdicate statutory responsibilities are reviewable to
        the same extent as if the policies had been written or
        adopted. Thus, conscious and express actions by State
        or local election officials to nullify or ignore
        requirements of election statutes violate the Electors
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 45 of 155




                                    37
        Clause to the same extent as formal modifications by
        judicial officers or State executive officers.
                132. The actions set out in Paragraphs 41-128
        constitute non-legislative changes to State election
        law by executive-branch State election officials, or by
        judicial officials, in Defendant States Pennsylvania,
        Georgia, Michigan, and Wisconsin, in violation of the
        Electors Clause.
                133. Electors appointed to Electoral College
        in violation of the Electors Clause cannot cast
        constitutionally valid votes for the office of President.
                 COUNT II: EQUAL PROTECTION
                134. Plaintiff State repeats and re-alleges the
        allegations above, as if fully set forth herein.
                135. The Equal Protection Clause prohibits
        the use of differential standards in the treatment and
        tabulation of ballots within a State. Bush II, 531 U.S.
        at 107.
                136. The one-person, one-vote principle
        requires counting valid votes and not counting invalid
        votes. Reynolds, 377 U.S. at 554-55; Bush II, 531 U.S.
        at 103 (“the votes eligible for inclusion in the
        certification are the votes meeting the properly
        established legal requirements”).
                137. The actions set out in Paragraphs 66-73
        (Georgia), 80-93 (Michigan), 44-55 (Pennsylvania),
        and 106-24 (Wisconsin) created differential voting
        standards in Defendant States Pennsylvania,
        Georgia, Michigan, and Wisconsin in violation of the
        Equal Protection Clause.
                138. The actions set out in Paragraphs 66-73
        (Georgia), 80-93 (Michigan), 44-55 (Pennsylvania),
        and 106-24 (Wisconsin) violated the one-person, one-
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 46 of 155




                                    38
        vote principle in Defendant States Pennsylvania,
        Georgia, Michigan, and Wisconsin.
                139. By the shared enterprise of the entire
        nation electing the President and Vice President,
        equal protection violations in one State can and do
        adversely affect and diminish the weight of votes cast
        in States that lawfully abide by the election structure
        set forth in the Constitution. Plaintiff State is
        therefore harmed by this unconstitutional conduct in
        violation of the Equal Protection or Due Process
        Clauses.
                     COUNT III: DUE PROCESS
                140. Plaintiff State repeats and re-alleges the
        allegations above, as if fully set forth herein.
                141. When election practices reach “the point
        of patent and fundamental unfairness,” the integrity
        of the election itself violates substantive due process.
        Griffin v. Burns, 570 F.2d 1065, 1077 (1st Cir. 1978);
        Duncan v. Poythress, 657 F.2d 691, 702 (5th Cir.
        1981); Florida State Conference of N.A.A.C.P. v.
        Browning, 522 F.3d 1153, 1183-84 (11th Cir. 2008);
        Roe v. State of Ala. By & Through Evans, 43 F.3d 574,
        580-82 (11th Cir. 1995); Roe v. State of Ala., 68 F.3d
        404, 407 (11th Cir. 1995); Marks v. Stinson, 19 F. 3d
        873, 878 (3rd Cir. 1994).
                142. Under this Court’s precedents on proced-
        ural due process, not only intentional failure to follow
        election law as enacted by a State’s legislature but
        also random and unauthorized acts by state election
        officials and their designees in local government can
        violate the Due Process Clause. Parratt v. Taylor, 451
        U.S. 527, 537-41 (1981), overruled in part on other
        grounds by Daniels v. Williams, 474 U.S. 327, 330-31
        (1986); Hudson v. Palmer, 468 U.S. 517, 532 (1984).
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 47 of 155




                                    39
        The difference between intentional acts and random
        and unauthorized acts is the degree of pre-deprivation
        review.
                143. Defendant           States           acted
        unconstitutionally to lower their election standards—
        including to allow invalid ballots to be counted and
        valid ballots to not be counted—with the express
        intent to favor their candidate for President and to
        alter the outcome of the 2020 election. In many
        instances these actions occurred in areas having a
        history of election fraud.
                144. The actions set out in Paragraphs 66-73
        (Georgia), 80-93 (Michigan), 44-55 (Pennsylvania),
        and 106-24 (Wisconsin) constitute intentional
        violations of State election law by State election
        officials and their designees in Defendant States
        Pennsylvania, Georgia, Michigan, and Wisconsin, in
        violation of the Due Process Clause.
                       PRAYER FOR RELIEF
             WHEREFORE, Plaintiff States respectfully
        request that this Court issue the following relief:
                A.    Declare      that   Defendant      States
        Pennsylvania, Georgia, Michigan, and Wisconsin
        administered the 2020 presidential election in
        violation of the Electors Clause and the Fourteenth
        Amendment of the U.S. Constitution.
                B.    Declare that any electoral college votes
        cast by such presidential electors appointed in
        Defendant States Pennsylvania, Georgia, Michigan,
        and Wisconsin are in violation of the Electors Clause
        and the Fourteenth Amendment of the U.S.
        Constitution and cannot be counted.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 48 of 155




                                   40
               C.     Enjoin Defendant States’ use of the 2020
        election results for the Office of President to appoint
        presidential electors to the Electoral College.
               D.     Enjoin Defendant States’ use of the 2020
        election results for the Office of President to appoint
        presidential electors to the Electoral College and
        authorize, pursuant to the Court’s remedial authority,
        the Defendant States to conduct a special election to
        appoint presidential electors.
               E.     If any of Defendant States have already
        appointed presidential electors to the Electoral
        College using the 2020 election results, direct such
        States’ legislatures, pursuant to 3 U.S.C. § 2 and U.S.
        CONST. art. II, § 1, cl. 2, to appoint a new set of
        presidential electors in a manner that does not violate
        the Electors Clause and the Fourteenth Amendment,
        or to appoint no presidential electors at all.
               F.     Enjoin the Defendant States from
        certifying presidential electors or otherwise meeting
        for purposes of the electoral college pursuant to 3
        U.S.C. § 5, 3 U.S.C. § 7, or applicable law pending
        further order of this Court.
               G.     Award costs to Plaintiff State.
               H.     Grant such other relief as the Court
        deems just and proper.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 49 of 155




                               41
        December 7, 2020       Respectfully submitted,

                               Ken Paxton*
                               Attorney General of Texas

                               Brent Webster
                               First Assistant Attorney
                               General of Texas

                               Lawrence Joseph
                               Special Counsel to the
                               Attorney General of Texas

                               Office of the Attorney General
                               P.O. Box 12548 (MC 059)
                               Austin, TX 78711-2548
                               kenneth.paxton@oag.texas.gov
                               (512) 936-1414

                               *     Counsel of Record
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 50 of 155




                                i
                       No. ______, Original


          In the Supreme Court of the United States

                         STATE OF TEXAS,
                                                   Plaintiff,
                                v.
           COMMONWEALTH OF PENNSYLVANIA, STATE OF
           STATE OF GEORGIA, STATE OF MICHIGAN, AND
                     STATE OF WISCONSIN,
                                              Defendants.

         BRIEF IN SUPPORT OF MOTION FOR LEAVE
               TO FILE BILL OF COMPLAINT

                              Ken Paxton*
                              Attorney General of Texas

                              Brent Webster
                              First Assistant Attorney
                              General of Texas

                              Lawrence Joseph
                              Special Counsel to the
                              Attorney General of Texas

                              P.O. Box 12548 (MC 059)
                              Austin, TX 78711-2548
                              kenneth.paxton@oag.texas.gov
                              (512) 936-1414

                              *Counsel of Record
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 51 of 155




                                    ii
                            TABLE OF CONTENTS
                                                                             Pages
        Table of Authorities................................................... iv
        Brief in Support of Motion for Leave to File ............. 1
        Statement of the Case ................................................ 1
            Constitutional Background ................................. 4
            Non-Legislative Changes Made in Violation
                of the Electors Clause .................................... 5
        Standard of Review .................................................... 6
        Argument .................................................................... 7
        I. This Court has jurisdiction over Plaintiff
            States’ claims. ...................................................... 7
            A. The claims fall within this Court’s
                constitutional and statutory subject-
                matter jurisdiction......................................... 7
            B. The claims arise under the Constitution. ..... 8
            C. The claims raise a “case or controversy”
                between the States. ..................................... 11
                1. Plaintiff States suffer an injury in
                    fact.        .................................................. 12
                2. Defendant States caused the injuries. . 15
                3. The requested relief would redress
                    the injuries. ........................................... 15
            D. This action is not moot and will not
                become moot................................................. 17
            E. This matter is ripe for review. .................... 18
            F. This action does not raise a non-
                justiciable political question. ...................... 19
            G. No adequate alternate remedy or forum
                exists. ........................................................... 20
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 52 of 155




                                          iii
        II. This case presents constitutional questions of
             immense national consequence that warrant
             this Court’s discretionary review. ..................... 22
             A. The 2020 election suffered from serious
                 irregularities that constitutionally
                 prohibit using the reported results. ............ 24
                 1. Defendant States violated the
                     Electors Clause by modifying their
                     legislatures’ election laws through
                     non-legislative action. ........................... 25
                 2. State and local administrator’s
                     systemic failure to follow State
                     election qualifies as an unlawful
                     amendment of State law. ...................... 28
                 3. Defendant States’ administration of
                     the 2020 election violated the
                     Fourteenth Amendment. ...................... 29
             B. A ruling on the 2020 election would
                 preserve the Constitution and help
                 prevent irregularities in future elections. .. 33
        III. Review is not discretionary. .............................. 34
        IV. This case warrants summary disposition or
             expedited briefing. ............................................. 34
        Conclusion ................................................................ 35
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 53 of 155




                                   iv
                         TABLE OF AUTHORITIES
                                                                              Pages
        Cases
        Anderson v. Celebrezze, 460 U.S. 780 (1983) ........... 11
        Anderson v. United States, 417 U.S. 211 (1974) . 4, 12
        Baer v. Meyer, 728 F.2d 471 (10th Cir. 1984).......... 29
        Baker v. Carr, 369 U.S. 186 (1962) ......... 4, 12, 19-120
        Barr v. Chatman, 397 F.2d 515 (7th Cir. 1968) ...... 29
        Bell v. Hood, 327 U.S. 678 (1946) ............................ 10
        Brown v. O’Brien, 469 F.2d 563 (D.C. Cir.) ............. 31
        Burdick v. Takushi, 504 U.S. 428 (1992) ................ 26
        Bush v. Gore, 531 U.S. 98 (2000) ...................... passim
        Bush v. Palm Beach Cty. Canvassing Bd., 531
           U.S. 70 (2000) ................................ 4, 10, 16, 21, 25
        California v. United States, 457 U.S. 273 (1982) .... 35
        City of Boerne v. Flores, 521 U.S. 507 (1997) .......... 16
        City of Chicago v. Int’l Coll. of Surgeons, 522 U.S.
           156 (1997) .............................................................. 9
        Coleman v. Miller, 307 U.S. 433 (1939) ................... 14
        Cook v. Gralike, 531 U.S. 510 (2001) ....................... 10
        Crawford v. Marion County Election Bd.,
           553 U.S. 181 (2008) ............................................... 6
        DaimlerChrysler Corp. v. Cuno, 547 U.S. 332
           (2006) ................................................................... 15
        Dep’t of Homeland Sec. v. New York, 140 S. Ct.
           599 (2020) ............................................................ 27
        Duke Power Co. v. Carolina Envtl. Study Group,
           Inc., 438 U.S. 59 (1978) ....................................... 15
        Duncan v. Poythress, 657 F.2d 691
           (5th Cir. 1981) ..................................................... 31
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 54 of 155




                                          v
        Dunn v. Blumstein, 405 U.S. 330 (1972) ................. 12
        FEC v. Akins, 524 U.S. 11 (1998) ............................ 17
        FEC v. Wisconsin Right to Life, Inc., 551 U.S.
           449 (2007) ............................................................ 18
        Florida State Conference of N.A.A.C.P. v.
           Browning, 522 F.3d 1153 (11th Cir. 2008) ......... 31
        Foman v. Davis, 371 U.S. 178 (1962) ........................ 7
        Foster v. Chatman, 136 S.Ct. 1737 (2016) ................. 8
        Fox Film Corp. v. Muller, 296 U.S. 207 (1935) ......... 9
        Free Enter. Fund v. Pub. Co. Accounting
           Oversight Bd., 561 U.S. 477 (2010) .................... 27
        Gasser Chair Co. v. Infanti Chair Mfg. Corp.,
           60 F.3d 770 (Fed. Cir. 1995) ............................... 19
        Grayned v. City of Rockford,
           408 U.S. 104 (1972) ............................................. 27
        Griffin v. Burns, 570 F.2d 1065
           (1st Cir. 1978) ...................................................... 31
        Harris v. Conradi, 675 F.2d 1212
           (11th Cir. 1982) ................................................... 29
        Heckler v. Chaney, 470 U.S. 821 (1985)................... 28
        Hernandez v. Mesa, 137 S.Ct. 2003 (2017) ................ 7
        Hudson v. Palmer, 468 U.S. 517 (1984)................... 32
        Hunter v. Hamilton Cty. Bd. of Elections,
           635 F.3d 219 (6th Cir. 2011) ......................... 23, 32
        Lance v. Coffman, 549 U.S. 437 (2007) ................... 13
        Leser v. Garnett, 258 U.S. 130 (1922) ...................... 21
        Lujan v. Defenders of Wildlife,
           504 U.S. 555 (1992) ............................................. 11
        Lujan v. Nat’l Wildlife Fed’n,
           497 U.S. 871 (1990) ............................................. 18
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 55 of 155




                                            vi
        Marbury v. Madison,
           5 U.S. (1 Cranch) 137 (1803) .............................. 23
        Marks v. Stinson, 19 F. 3d 873
           (3rd Cir. 1994) ..................................................... 31
        Maryland v. Louisiana,
           451 U.S. 725 (1981) ............................................. 11
        Massachusetts v. Environmental Protection
           Agency, 549 U.S. 497 (2007) ............................... 13
        McPherson v. Blacker, 146 U.S. 1 (1892)..... 16, 21, 25
        Merrell Dow Pharm., Inc. v. Thompson,
           478 U.S. 804 (1986) ............................................... 9
        Mesa v. California, 489 U.S. 121 (1989) .................... 8
        Mississippi v. Louisiana, 506 U.S. 73 (1992) ............ 7
        Morton v. Ruiz, 415 U.S. 199 (1974) ................... 28-29
        Mostyn v. Fabrigas, 98 Eng. Rep.
           1021 (K.B. 1774) .................................................. 34
        Nebraska v. Colorado,
           136 S.Ct. 1034 (2016) .......................................... 34
        New Jersey v. New York,
           345 U.S. 369 (1953) ............................................. 14
        New Mexico v. Colorado,
           137 S.Ct. 2319 (2017) .......................................... 34
        Norman v. Reed, 502 U.S. 279 (1992) ...................... 18
        Parratt v. Taylor, 451 U.S. 527 (1981) ............... 31-32
        Petrella v. MGM, 572 U.S. 663 (2014) ..................... 18
        Profitness Physical Therapy Ctr. v. Pro-
           Fit Orthopedic & Sports Physical Therapy
           P.C., 314 F.3d 62 (2d Cir. 2002) ......................... 19
        Purcell v. Gonzalez, 549 U.S. 1 (2006) ...... 5, 22, 27-28
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 56 of 155




                                            vii
        Republican Party of Pa. v. Boockvar,
           No. 20-542, 2020 U.S. LEXIS 5188
           (Oct. 28, 2020) ..................................................... 26
        Reynolds v. Sims, 377 U.S. 533
           (1964) ............................................... 2, 4, 11, 15, 21
        Roe v. State of Ala. By & Through Evans,
           43 F.3d 574 (11th Cir. 1995) ............................... 31
        Roe v. State of Ala., 68 F.3d 404
           (11th Cir. 1995) ................................................... 31
        Roman Catholic Diocese of Brooklyn, New York
           v. Cuomo, 592 U.S. ___ (Nov. 25, 2020)........ 25, 31
        Rosario v. Rockefeller, 410 U.S. 752 (1973) ............. 25
        Service v. Dulles, 354 U.S. 363 (1957) ..................... 29
        South Carolina v. Katzenbach,
           383 U.S. 301 (1966) ............................................. 25
        Steel Co. v. Citizens for a Better Env’t.,
           523 U.S. 83 (1998) ................................................. 7
        Tashjian v. Republican Party,
           479 U.S. 208 (1986) ............................................. 24
        Texas v. United States,
           523 U.S. 296 (1998) ............................................. 18
        United States Term Limits v. Thornton,
           514 U.S. 779 (1995) ............................................. 21
        United States v. Nevada,
           412 U.S. 534 (1973) ............................................. 20
        Wesberry v. Sanders, 376 U.S. 1 (1964) ......... 1, 12, 22
        What-A-Burger of Va., Inc. v. Whataburger, Inc.,
           357 F.3d 441 (4th Cir. 2004) ............................... 19
        Wisconsin State Legis., No. 20A66, 2020 U.S.
           LEXIS 5187 (Oct. 26, 2020) ................................ 27
        Wyoming v. Oklahoma, 502 U.S. 437 (1992) ........... 23
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 57 of 155




                                          viii
        Yick Wo v. Hopkins, 118 U.S. 356 (1886) ................ 12
        Statutes
        U.S. CONST. art. I, § 4 .............................................. 3-4
        U.S. CONST. art. I, § 4, cl. 1 ..................................... 3-4
        U.S. CONST. art. II, § 1, cl. 2 ............................. passim
        U.S. CONST. art. III.................................... 8, 11-13, 15
        U.S. CONST. art. III, § 2 .......................................... 1, 7
        U.S. CONST. art. V, cl. 3 ............................................ 13
        U.S. CONST. amend. XII ............................................. 6
        U.S. CONST. amend. XIV, § 1, cl. 3 ............ 4, 12, 29-30
        U.S. CONST. amend. XIV, § 1, cl. 4 ............ 4, 12, 29-30
        U.S. CONST. amend. XX, § 1 ....................................... 8
        3 U.S.C. § 2 ................................................. 5, 8, 17, 25
        3 U.S.C. § 5 ............................................................... 20
        3 U.S.C. § 15 ......................................................... 8, 17
        28 U.S.C. § 1251(a) ............................................... 7, 34
        28 U.S.C. § 1331 ......................................................... 9
        52 U.S.C. § 20501(b)(1)-(2) ......................................... 2
        52 U.S.C. § 20501(b)(3)-(4) ......................................... 2
        Rules, Regulations and Orders
        S.Ct. Rule 17.2 ........................................................ 6, 8
        S.Ct. Rule 17.3 ............................................................ 1
        FED. R. CIV. P. 15(a)(1)(A) .......................................... 6
        FED. R. CIV. P. 15(a)(1)(B) .......................................... 6
        FED. R. CIV. P. 15(a)(2) ............................................... 6
        Other Authorities
        BUILDING CONFIDENCE IN U.S. ELECTIONS: REPORT
           OF THE COMMISSION ON FEDERAL ELECTION
           REFORM (Sept. 2005) ............................................. 5
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 58 of 155




                                        ix
        THE FEDERALIST NO. 57 (C. Rossiter, ed. 2003)
          (J. Madison) ......................................................... 26

        Robert G. Natelson, The Original Scope of the
            Congressional Power to Regulate Elections, 13
            U. PA. J. CONST. L. 1 (2010) ........................... 25-26
        J. Story, 1 COMMENTARIES ON THE CONSTITUTION
            OF THE UNITED STATES § 627 (3d ed. 1858) ........ 10
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 59 of 155




                         No. ______, Original


          In the Supreme Court of the United States

                           STATE OF TEXAS,
                                                       Plaintiff,
                                   v.
           COMMONWEALTH OF PENNSYLVANIA, STATE OF
           STATE OF GEORGIA, STATE OF MICHIGAN, AND
                     STATE OF WISCONSIN,
                                                    Defendants.

                       BRIEF IN SUPPORT OF
                  MOTION FOR LEAVE TO FILE
            Pursuant to S.Ct. Rule 17.3 and U.S. CONST. art.
        III, § 2, the State of Texas (“Plaintiff State”)
        respectfully submits this brief in support of its Motion
        for Leave to File a Bill of Complaint against the
        Commonwealth of Pennsylvania and the States of
        Georgia, Michigan, and Wisconsin (collectively,
        “Defendant States”).
                    STATEMENT OF THE CASE
            Lawful elections are at the heart of our freedoms.
        “No right is more precious in a free country than that
        of having a voice in the election of those who make the
        laws under which, as good citizens, we must live.
        Other rights, even the most basic, are illusory if the
        right to vote is undermined.” Wesberry v. Sanders, 376
        U.S. 1, 10 (1964). Trust in the integrity of that process
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 60 of 155




                                   2
        is the glue that binds our citizenry and the States in
        this Union.
            Elections face the competing goals of maximizing
        and counting lawful votes but minimizing and
        excluding unlawful ones. Reynolds v. Sims, 377 U.S.
        533, 554-55 (1964); Bush v. Gore, 531 U.S. 98, 103
        (2000) (“the votes eligible for inclusion in the
        certification are the votes meeting the properly
        established legal requirements”) (“Bush II”); compare
        52 U.S.C. § 20501(b)(1)-(2) (2018) with id.
        § 20501(b)(3)-(4). Moreover, “the right of suffrage can
        be denied by a debasement or dilution of the weight of
        a citizen’s vote just as effectively as by wholly
        prohibiting the free exercise of the franchise.”
        Reynolds, 377 U.S. at 555. Reviewing election results
        requires not only counting lawful votes but also
        eliminating unlawful ones.
             It is an understatement to say that 2020 was not
        a good year. In addition to a divided and partisan
        national mood, the country faced the COVID-19
        pandemic. Certain officials in Defendant States
        presented the pandemic as the justification for
        ignoring state laws regarding absentee and mail-in
        voting. Defendant States flooded their citizenry with
        tens of millions of ballot applications and ballots
        ignoring statutory controls as to how they were
        received, evaluated, and counted. Whether well
        intentioned or not, these unconstitutional and
        unlawful changes had the same uniform effect—they
        made the 2020 election less secure in Defendant
        States. Those changes were made in violation of
        relevant state laws and were made by non-legislative
        entities, without any consent by the state legislatures.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 61 of 155




                                   3
        These unlawful acts thus directly violated the
        Constitution. U.S. CONST. art. I, § 4; id. art. II, § 1, cl.
        2.
            This case presents a question of law: Did
        Defendant States violate the Electors Clause by
        taking non-legislative actions to change the election
        rules that would govern the appointment of
        presidential electors? Each of these States flagrantly
        violated the statutes enacted by relevant State
        legislatures, thereby violating the Electors Clause of
        Article II, Section 1, Clause 2 of the Constitution. By
        these unlawful acts, Defendant States have not only
        tainted the integrity of their own citizens’ votes, but
        their actions have also debased the votes of citizens in
        the States that remained loyal to the Constitution.
            Elections for federal office must comport with
        federal constitutional standards, see Bush II, 531 U.S.
        at 103-105, and executive branch government officials
        cannot subvert these constitutional requirements, no
        matter their stated intent. For presidential elections,
        each State must appoint its electors to the electoral
        college in a manner that complies with the
        Constitution, specifically the Electors Clause
        requirement that only state legislatures may set the
        rules governing the appointment of electors and the
        elections upon which such appointment is based.1

        1    Subject to override by Congress, state legislatures have the
        exclusive power to regulate the time, place, and manner for
        electing Members of Congress, see U.S. CONST. art. I, § 4, which
        is distinct from legislatures’ exclusive and plenary authority on
        the appointment of presidential electors. When non-legislative
        actors purport to set state election law for presidential elections,
        they violate both the Elections Clause and the Electors Clause.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 62 of 155




                                       4
        Constitutional Background
             The right to vote is protected by the by the Equal
        Protection Clause and the Due Process Clause. U.S.
        CONST. amend. XIV, § 1, cl. 3-4. Because “the right to
        vote is personal,” Reynolds, 377 U.S. at 561-62 (alter-
        ations omitted), “[e]very voter in a federal … election,
        whether he votes for a candidate with little chance of
        winning or for one with little chance of losing, has a
        right under the Constitution to have his vote fairly
        counted.” Anderson v. United States, 417 U.S. 211, 227
        (1974); Baker v. Carr, 369 U.S. 186, 208 (1962).
        Invalid or fraudulent votes debase or dilute the weight
        of each validly cast vote. Bush II, 531 U.S. at 105. The
        unequal treatment of votes within a state, and
        unequal standards for processing votes raise equal
        protection concerns. Id. Though Bush II did not
        involve an action between States, the concern that
        illegal votes can cancel out lawful votes does not stop
        at a State’s boundary in the context of a Presidential
        election.
             The Electors Clause requires that each State
        “shall appoint” its presidential electors “in such
        Manner as the Legislature thereof may direct.” U.S.
        CONST. art. II, § 1, cl. 2 (emphasis added); cf. id. art. I,
        § 4, cl. 1 (similar for time, place, and manner of federal
        legislative elections). “[T]he state legislature’s power
        to select the manner for appointing electors is
        plenary,” Bush II, 531 U.S. at 104 (emphasis added),
        and sufficiently federal for this Court’s review. Bush
        v. Palm Beach Cty. Canvassing Bd., 531 U.S. 70, 76
        (2000) (“Bush I”). This textual feature of our
        Constitution was adopted to ensure the integrity of
        the presidential selection process: “Nothing was more
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 63 of 155




                                    5
        to be desired than that every practicable obstacle
        should be opposed to cabal, intrigue, and corruption.”
        FEDERALIST NO. 68 (Alexander Hamilton). When a
        State conducts a popular election to appoint electors,
        the State must comply with all constitutional
        requirements. Bush II, 531 U.S. at 104. When a State
        fails to conduct a valid election—for any reason—”the
        electors may be appointed on a subsequent day in such
        a manner as the legislature of such State may direct.”
        3 U.S.C. § 2 (emphasis added).
        Non-Legislative Changes Made in Violation of
        the Electors Clause
             As set forth in the Complaint, executive and
        judicial officials made significant changes to the
        legislatively defined election rules in Defendant
        States. See Compl. at ¶¶ 66-73 (Georgia), 80-93
        (Michigan), 44-55 (Pennsylvania), 106-24 (Wisconsin).
        Taken together, these non-legislative changes did
        away with statutory ballot-security measures for
        absentee and mail-in ballots such as signature
        verification, witness requirements, and statutorily
        authorized secure ballot drop-off locations.
             Citing the COVID-19 pandemic, Defendant States
        gutted the safeguards for absentee ballots through
        non-legislative actions, despite knowledge that
        absentee ballots are “the largest source of potential
        voter fraud,” BUILDING CONFIDENCE IN U.S.
        ELECTIONS: REPORT OF THE COMMISSION ON FEDERAL
        ELECTION REFORM, at 46 (Sept. 2005) (hereinafter,
        “CARTER-BAKER”), which is magnified when absentee
        balloting is shorn of ballot-integrity measures such as
        signature verification, witness requirements, or
        outer-envelope protections, or when absentee ballots
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 64 of 155




                                   6
        are processed and tabulated without bipartisan
        observation by poll watchers.
            Without Defendant States’ combined 62 electoral
        votes, President Trump presumably has 232 electoral
        votes, and former Vice President Biden presumably
        has 244. Thus, Defendant States’ presidential electors
        will determine the outcome of the election.
        Alternatively, if Defendant States are unable to
        certify 37 or more presidential electors, neither
        candidate will have a majority in the electoral college,
        in which case the election would devolve to the House
        of Representatives under the Twelfth Amendment.
            Defendant States experienced serious voting
        irregularities. See Compl. at ¶¶ 75-76 (Georgia), 97-
        101 (Michigan), 55-60 (Pennsylvania), 122-28
        (Wisconsin). At the time of this filing, Plaintiff State
        continues to investigate allegations of not only
        unlawful votes being counted but also fraud. Plaintiff
        State reserves the right to seek leave to amend the
        complaint as those investigations resolve. See S.Ct.
        Rule 17.2; FED. R. CIV. P. 15(a)(1)(A)-(B), (a)(2). But
        even the appearance of fraud in a close election is
        poisonous to democratic principles: “Voters who fear
        their legitimate votes will be outweighed by
        fraudulent ones will feel disenfranchised.” Purcell v.
        Gonzalez, 549 U.S. 1, 4 (2006); Crawford v. Marion
        County Election Bd., 553 U.S. 181, 189 (2008) (States
        have an interest in preventing voter fraud and
        ensuring voter confidence).
                      STANDARD OF REVIEW
            This Court considers two primary factors when it
        decides whether to grant a State leave to file a bill of
        complaint against another State: (1) “the nature of the
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 65 of 155




                                      7
        interest of the complaining State,” and (2) ”the
        availability of an alternative forum in which the issue
        tendered can be resolved.” Mississippi v. Louisiana,
        506 U.S. 73, 77 (1992) (internal quotations omitted)
        Because original proceedings in this Court follow the
        Federal Rules of Civil Procedure, S.Ct. Rule 17.2, the
        facts for purposes of a motion for leave to file are the
        well-pleaded facts alleged in the complaint.
        Hernandez v. Mesa, 137 S.Ct. 2003, 2005 (2017).
                               ARGUMENT
        I. THIS COURT HAS JURISDICTION OVER
             PLAINTIFF STATE’S CLAIMS.
             In order to grant leave to file, this Court first must
        assure itself of its jurisdiction, Steel Co. v. Citizens for
        a Better Env’t., 523 U.S. 83, 95 (1998); cf. Foman v.
        Davis, 371 U.S. 178, 182 (1962) (courts deny leave to
        file amended pleadings that would be futile). That
        standard is met here. Plaintiff State’s fundamental
        rights and interests are at stake. This Court is the
        only venue that can protect Plaintiff State’s electoral
        college votes from being cancelled by the unlawful and
        constitutionally tainted votes cast by electors
        appointed and certified by Defendant States.
             A. The claims fall within this Court’s
                 constitutional and statutory subject-
                 matter jurisdiction.
             The federal judicial power extends to
        “Controversies between two or more States.” U.S.
        CONST. art. III, § 2, and Congress has placed the
        jurisdiction for such suits exclusively with the
        Supreme Court: “The Supreme Court shall have
        original and exclusive jurisdiction of all controversies
        between two or more States.” 28 U.S.C. § 1251(a)
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 66 of 155




                                     8
        (emphasis added). This Court not only is a permissible
        court for hearing this action; it is the only court that
        can hear this action quickly enough to render relief
        sufficient to avoid constitutionally tainted votes in the
        electoral college and to place the appointment of
        Defendant States’ electors before their legislatures
        pursuant to 3 U.S.C. § 2 in time for a vote in the House
        of Representatives on January 6, 2021. See 3 U.S.C. §
        15. With that relief in place, the House can resolve the
        election on January 6, 2021, in time for the president
        to be selected by the constitutionally set date of
        January 20. U.S. CONST. amend. XX, § 1.
            B. The claims arise under the Constitution.
            When States violate their own election laws, they
        may argue that these violations are insufficiently
        federal to allow review in this Court. Cf. Foster v.
        Chatman, 136 S.Ct. 1737, 1745-46 (2016) (this Court
        lacks jurisdiction to review state-court decisions that
        “rest[] on an adequate and independent state law
        ground”). That attempted evasion would fail for two
        reasons.
            First, in the election context, a state-court remedy
        or a state executive’s administrative action purporting
        to alter state election statutes implicates the Electors
        Clause. See Bush II, 531 U.S. at 105. Even a plausible
        federal-law defense to state action arises under
        federal law within the meaning of Article III. Mesa v.
        California, 489 U.S. 121, 136 (1989) (holding that “it
        is the raising of a federal question in the officer’s
        removal petition that constitutes the federal law
        under which the action against the federal officer
        arises for Art. III purposes”). Constitutional arising-
        under jurisdiction exceeds statutory federal-question
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 67 of 155




                                    9
        jurisdiction of federal district courts,2 and—indeed—
        we did not even have federal-question jurisdiction
        until 1875. Merrell Dow Pharm., 478 U.S. at 807.
        Plaintiff States’ Electoral Clause claims arise under
        the Constitution and so are federal, even if the only
        claim is that Defendant States violated their own
        state election statutes. Moreover, as is explained
        below, Defendant States’ actions injure the interests
        of Plaintiff State in the appointment of electors to the
        electoral college in a manner that is inconsistent with
        the Constitution.
             Given this federal-law basis against these state
        actions, the state actions are not “independent” of the
        federal constitutional requirements that provide this
        Court jurisdiction. Fox Film Corp. v. Muller, 296 U.S.
        207, 210-11 (1935); cf. City of Chicago v. Int’l Coll. of
        Surgeons, 522 U.S. 156, 164 (1997) (noting that “even
        though state law creates a party’s causes of action, its
        case might still ‘arise under’ the laws of the United
        States if a well-pleaded complaint established that its
        right to relief under state law requires resolution of a
        substantial question of federal law” and collecting
        cases) (internal quotations and alterations omitted).
        Plaintiff State’s claims therefore fall within this
        Court’s jurisdiction.
             Second, state election law is not purely a matter
        of state law because it applies “not only to elections to
        state offices, but also to the election of Presidential

        2    The statute for federal officer removal at issue in Mesa omits
        the well-pleaded complaint rule, id., which is a statutory
        restriction on federal question jurisdiction under 28 U.S.C. §
        1331. See Merrell Dow Pharm., Inc. v. Thompson, 478 U.S. 804,
        808 (1986).
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 68 of 155




                                     10
        electors,” meaning that state law operates, in part, “by
        virtue of a direct grant of authority made under Art.
        II, § 1, cl. 2, of the United States Constitution.” Bush
        I, 531 U.S. at 76. Logically, “any state authority to
        regulate election to [federal] offices could not precede
        their very creation by the Constitution,” meaning that
        any “such power had to be delegated to, rather than
        reserved by, the States.” Cook v. Gralike, 531 U.S.
        510, 522 (2001) (internal quotations omitted). “It is no
        original prerogative of State power to appoint a
        representative, a senator, or President for the Union.”
        J. Story, 1 COMMENTARIES ON THE CONSTITUTION OF
        THE UNITED STATES § 627 (3d ed. 1858). For these
        reasons, any “significant departure from the
        legislative scheme for appointing Presidential electors
        presents a federal constitutional question.” Bush II,
        531 U.S. at 113 (Rehnquist, C.J., concurring).
             Under these circumstances, this Court has the
        power both to review and to remedy a violation of the
        Constitution. Significantly, parties do not need
        winning hands to establish jurisdiction. Instead,
        jurisdiction exists when “the right of the petitioners to
        recover under their complaint will be sustained if the
        Constitution and laws of the United States are given
        one construction,” even if the right “will be defeated if
        they are given another.” Bell v. Hood, 327 U.S. 678,
        685 (1946). At least as to jurisdiction, a plaintiff need
        survive only the low threshold that “the alleged claim
        under the Constitution or federal statutes [not] … be
        immaterial and made solely for the purpose of
        obtaining jurisdiction or … wholly insubstantial and
        frivolous.” Id. at 682. The bill of complaint meets that
        test.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 69 of 155




                                   11
            C. The claims raise a “case or controversy”
                between the States.
            Like any other action, an original action must
        meet the Article III criteria for a case or controversy:
        “it must appear that the complaining State has
        suffered a wrong through the action of the other State,
        furnishing ground for judicial redress, or is asserting
        a right against the other State which is susceptible of
        judicial enforcement according to the accepted
        principles of the common law or equity systems of
        jurisprudence.” Maryland v. Louisiana, 451 U.S. 725,
        735-36 (1981) (internal quotations omitted). Plaintiff
        State has standing under those rules.3
            With voting, “‘the right of suffrage can be denied
        by a debasement or dilution of the weight of a citizen’s
        vote just as effectively as by wholly prohibiting the
        free exercise of the franchise.’” Bush II, 531 U.S. at
        105 (quoting Reynolds, 377 U.S. at 555). In
        presidential elections, “the impact of the votes cast in
        each State is affected by the votes cast for the various
        candidates in other States.” Anderson v. Celebrezze,
        460 U.S. 780, 795 (1983). Thus, votes in Defendant
        States affect the votes in Plaintiff State, as set forth
        in more detail below.



        3    At its constitutional minimum, standing doctrine measures
        the necessary effect on plaintiffs under a tripartite test:
        cognizable injury to the plaintiffs, causation by the challenged
        conduct, and redressable by a court. Lujan v. Defenders of
        Wildlife, 504 U.S. 555, 561-62 (1992). The rules for standing in
        state-versus-state actions is the same as the rules in other
        actions under Article III. See Maryland v. Louisiana, 451 U.S.
        725, 736 (1981).
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 70 of 155




                                    12
                 1. Plaintiff State suffers an injury in
                     fact.
            The citizens of Plaintiff State have the right to
        demand that all other States abide by the
        constitutionally set rules in appointing presidential
        electors to the electoral college. “No right is more
        precious in a free country than that of having a voice
        in the election of those who make the laws under
        which, as good citizens, we must live. Other rights,
        even the most basic, are illusory if the right to vote is
        undermined.” Wesberry, 376 U.S. at 10; Yick Wo v.
        Hopkins, 118 U.S. 356, 370 (1886) (“the political
        franchise of voting” is “a fundamental political right,
        because preservative of all rights”). “Every voter in a
        federal … election, whether he votes for a candidate
        with little chance of winning or for one with little
        chance of losing, has a right under the Constitution to
        have his vote fairly counted.” Anderson v. United
        States, 417 U.S. at 227; Baker, 369 U.S. at 208. Put
        differently, “a citizen has a constitutionally protected
        right to participate in elections on an equal basis with
        other citizens in the jurisdiction,” Dunn v. Blumstein,
        405 U.S. 330, 336 (1972), and—unlike the residency
        durations required in Dunn—the “jurisdiction” here is
        the entire United States. In short, the rights at issue
        are congeable under Article III.
            Significantly, Plaintiff State presses its own form
        of voting-rights injury as States. As with the one-
        person, one-vote principle for congressional
        redistricting in Wesberry, the equality of the States
        arises from the structure of the Constitution, not from
        the Equal Protection or Due Process Clauses. See
        Wesberry, 376 U.S. at 7-8; id. n.10 (expressly not
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 71 of 155




                                    13
        reaching claims under Fourteenth Amendment).
        Whereas the House represents the People
        proportionally, the Senate represents the States. See
        U.S. CONST. art. V, cl. 3 (“no state, without its consent,
        shall be deprived of its equal suffrage in the Senate”).
        While Americans likely care more about who is elected
        President, the States have a distinct interest in who
        is elected Vice President and thus who can cast the tie-
        breaking vote in the Senate. Through that interest,
        States suffer an Article III injury when another State
        violates federal law to affect the outcome of a
        presidential election. This injury is particularly acute
        in 2020, where a Senate majority often will hang on
        the Vice President’s tie-breaking vote because of the
        nearly equal—and, depending on the outcome of
        Georgia run-off elections in January, possibly equal—
        balance between political parties. Quite simply, it is
        vitally important to the States who becomes Vice
        President.
             Because individual citizens may arguably suffer
        only a generalized grievance from Electors Clause
        violations, States have standing where their citizen
        voters would not, Lance v. Coffman, 549 U.S. 437, 442
        (2007) (distinguishing citizen plaintiffs from citizen
        relators who sued in the name of a state). In
        Massachusetts v. Environmental Protection Agency,
        549 U.S. 497 (2007), this Court held that states
        seeking to protect their sovereign interests are
        “entitled to special solicitude in our standing
        analysis.” Id. at 520. While Massachusetts arose in a
        different context—the same principles of federalism
        apply equally here to require special deference to the
        sovereign states on standing questions.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 72 of 155




                                  14
             In addition to standing for their own injuries,
        States can assert parens patriae standing for their
        citizens who are presidential electors.4 Like
        legislators, presidential electors assert “legislative
        injury” whenever allegedly improper actions deny
        them a working majority. Coleman v. Miller, 307 U.S.
        433, 435 (1939). The electoral college is a zero-sum
        game. If Defendant States’ unconstitutionally
        appointed electors vote for a presidential candidate
        opposed by the Plaintiff State’s electors, that operates
        to defeat Plaintiff State’s interests.5 Indeed, even
        without an electoral college majority, presidential
        electors suffer the same voting-debasement injury as
        voters generally: “It must be remembered that ‘the

        4    “The ‘parens patriae’ doctrine … is a recognition of the
        principle that the state, when a party to a suit involving a matter
        of sovereign interest, ‘must be deemed to represent all its
        citizens.’” New Jersey v. New York, 345 U.S. 369, 372-73 (1953)
        (quoting Kentucky v. Indiana, 281 U.S. 163, 173 (1930)).
        5    Because Plaintiff State appointed its electors consistent
        with the Constitution, they suffer injury if its electors are
        defeated by Defendant States’ unconstitutionally appointed
        electors. This injury is all the more acute because Plaintiff State
        has taken steps to prevent fraud. For example, Texas does not
        allow no excuse vote by mail (Texas Election Code Sections
        82.001-82.004); has strict signature verification procedures (Tex.
        Election Code §87.027(j); Early voting ballot boxes have two locks
        and different keys and other strict security measures (Tex.
        Election Code §§85.032(d) & 87.063); requires voter ID (House
        Comm. on Elections, Bill Analysis, Tex. H.B. 148, 83d R.S.
        (2013)); has witness requirements for assisting those in need
        (Tex. Election Code §§ 86.0052 & 86.0105), and does not allow
        ballot harvesting Tex. Election Code 86.006(f)(1-6). Unlike
        Defendant States, Plaintiff State neither weakened nor allowed
        the weakening of its ballot-integrity statutes by non-legislative
        means.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 73 of 155




                                    15
        right of suffrage can be denied by a debasement or
        dilution of the weight of a citizen’s vote just as
        effectively as by wholly prohibiting the free exercise of
        the franchise.’” Bush II, 531 U.S. at 105 (quoting
        Reynolds v. Sims, 377 U. S. 533, 555 (1964)) (“Bush
        II”). Finally, once Plaintiff State has standing to
        challenge Defendant States’ unlawful actions,
        Plaintiff State may do so on any legal theory that
        undermines those actions. Duke Power Co. v. Carolina
        Envtl. Study Group, Inc., 438 U.S. 59, 78-81 (1978);
        DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 353 &
        n.5 (2006). Injuries to Plaintiff State’s electors serve
        as an Article III basis for a parens patriae action.
                 2. Defendant States caused the
                     injuries.
             Non-legislative officials in Defendant States
        either directly caused the challenged violations of the
        Electors Clause or, in the case of Georgia, acquiesced
        to them in settling a federal lawsuit. The Defendants
        thus caused the Plaintiff’s injuries.
                 3. The requested relief would redress
                     the injuries.
             This Court has authority to redress Plaintiff
        State’s injuries, and the requested relief will do so.
             First, while Defendant States are responsible for
        their elections, this Court has authority to enjoin
        reliance on unconstitutional elections:
             When the state legislature vests the right to
             vote for President in its people, the right to
             vote as the legislature has prescribed is
             fundamental; and one source of its funda-
             mental nature lies in the equal weight
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 74 of 155




                                    16
            accorded to each vote and the equal dignity
            owed to each voter.
        Bush II, 531 U.S. at 104; City of Boerne v. Flores, 521
        U.S. 507, 524 (1997) (“power to interpret the
        Constitution in a case or controversy remains in the
        Judiciary”). Plaintiff State does not ask this Court to
        decide who won the election; they only ask that the
        Court enjoin the clear violations of the Electors Clause
        of the Constitution.
            Second, the relief that Plaintiff State requests—
        namely, remand to the State legislatures to allocate
        electors in a manner consistent with the
        Constitution—does not violate Defendant States’
        rights or exceed this Court’s power. The power to
        select electors is a plenary power of the State
        legislatures, and this remains so, without regard to
        state law:
            This power is conferred upon the legislatures
            of the States by the Constitution of the United
            States, and cannot be taken from them or
            modified by their State constitutions….
            Whatever provisions may be made by statute,
            or by the state constitution, to choose electors
            by the people, there is no doubt of the right of
            the legislature to resume the power at any
            time, for it can neither be taken away nor
            abdicated.
        McPherson v. Blacker, 146 U.S. 1, 35 (1892) (internal
        quotations omitted); accord Bush I, 531 U.S. at 76-77;
        Bush II, 531 U.S at 104.
            Third, uncertainty of how Defendant States’
        legislatures will allocate their electors is irrelevant to
        the question of redressability:
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 75 of 155




                                    17
             If a reviewing court agrees that the agency
             misinterpreted the law, it will set aside the
             agency’s action and remand the case – even
             though the agency … might later, in the
             exercise of its lawful discretion, reach the
             same result for a different reason.
        FEC v. Akins, 524 U.S. 11, 25 (1998). Defendant
        States’ legislatures would remain free to exercise
        their plenary authority under the Electors Clause in
        any constitutional manner they wish. Under Akins,
        the simple act of reconsideration under lawful means
        is redress enough.
             Fourth, the requested relief is consistent with
        federal election law: “Whenever any State has held an
        election for the purpose of choosing electors, and has
        failed to make a choice on the day prescribed by law,
        the electors may be appointed on a subsequent day in
        such a manner as the legislature of such State may
        direct.” 3 U.S.C. § 2. Regardless of the statutory
        deadlines for the electoral college to vote, this Court
        could enjoin reliance on the results from the
        constitutionally tainted November 3 election, remand
        the appointment of electors to Defendant States, and
        order Defendant States’ legislatures to certify their
        electors in a manner consistent with the Constitution,
        which could be accomplished well in advance of the
        statutory deadline of January 6 for House to count the
        presidential electors’ votes. 3 U.S.C. § 15.
             D. This action is not moot and will not
                 become moot.
             None of the looming election deadlines are
        constitutional, and they all are within this Court’s
        power to enjoin. Indeed, if this Court vacated a State’s
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 76 of 155




                                     18
        appointment of presidential electors, those electors
        could not vote on December 14, 2020; if the Court
        vacated their vote after the fact, the House of
        Representatives could not count those votes on
        January 6, 2021. Moreover, any remedial action can
        be complete well before January 6, 2020. Indeed, even
        the swearing in of the next President on January 20,
        2021, will not moot this case because review could
        outlast even the selection of the next President under
        “the ‘capable of repetition, yet evading review’
        doctrine,” which applies “in the context of election
        cases … when there are ‘as applied’ challenges as well
        as in the more typical case involving only facial
        attacks.” FEC v. Wisconsin Right to Life, Inc., 551 U.S.
        449, 463 (2007) (internal quotations omitted); accord
        Norman v. Reed, 502 U.S. 279, 287-88 (1992).
        Mootness is not, and will not become, an issue here.
            E. This matter is ripe for review.
            Plaintiff State’s claims are clearly ripe now, but
        they were not ripe before the election: “A claim is not
        ripe for adjudication if it rests upon contingent future
        events that may not occur as anticipated, or indeed
        may not occur at all.” Texas v. United States, 523 U.S.
        296, 300 (1998) (internal quotations and citations
        omitted). Prior to the election, there was no reason to
        know who would win the vote in any given State.
            Ripeness also raises the question of laches, which
        Justice Blackmun called “precisely the opposite argu-
        ment” from ripeness. Lujan v. Nat’l Wildlife Fed’n,
        497 U.S. 871, 915 n.16 (1990) (Blackmun, J.,
        dissenting). Laches is an equitable defense against
        unreasonable delay in commencing suit. Petrella v.
        MGM, 572 U.S. 663, 667 (2014). This action was
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 77 of 155




                                    19
        neither unreasonably delayed nor is prejudicial to
        Defendant States.
             Before the election, Plaintiff States had no ripe
        claim against a Defendant State:
             “One cannot be guilty of laches until his right
             ripens into one entitled to protection. For only
             then can his torpor be deemed inexcusable.”
        What-A-Burger of Va., Inc. v. Whataburger, Inc., 357
        F.3d 441, 449-50 (4th Cir. 2004) (quoting 5 J. Thomas
        McCarthy, MCCARTHY ON TRADEMARKS AND UNFAIR
        COMPETITION § 31: 19 (4th ed. 2003); Gasser Chair Co.
        v. Infanti Chair Mfg. Corp., 60 F.3d 770, 777 (Fed. Cir.
        1995) (same); Profitness Physical Therapy Ctr. v. Pro-
        Fit Orthopedic & Sports Physical Therapy P.C., 314
        F.3d 62, 70 (2d Cir. 2002) (same). Plaintiff State could
        not have brought this action before the election
        results. The extent of the county-level deviations from
        election statutes in Defendant States became evident
        well after the election. Neither ripeness nor laches
        presents a timing problem here.
             F. This action does not raise a non-
                 justiciable political question.
             The “political questions doctrine” does not apply
        here. Under that doctrine, federal courts will decline
        to review issues that the Constitution delegates to one
        of the other branches—the “political branches”—of
        government. While picking electors involves political
        rights, the Supreme Court has ruled in a line of cases
        beginning with Baker that constitutional claims
        related to voting (other than claims brought under the
        Guaranty Clause) are justiciable in the federal courts.
        As the Court held in Baker, litigation over political
        rights is not the same as a political question:
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 78 of 155




                                     20
             We hold that this challenge to an
             apportionment presents no nonjusticiable
             “political question.” The mere fact that the
             suit seeks protection of a political right does
             not mean it presents a political question. Such
             an objection “is little more than a play upon
             words.”
        Baker, 369 U.S. at 209. This is no political question; it
        is a constitutional one that this Court should answer.
             G. No adequate alternate remedy or forum
                 exists.
             In determining whether to hear a case under this
        Court’s original jurisdiction, the Court has considered
        whether a plaintiff State “has another adequate forum
        in which to settle [its] claim.” United States v. Nevada,
        412 U.S. 534, 538 (1973). This equitable limit does not
        apply here because Plaintiff State cannot sue
        Defendant States in any other forum.
             To the extent that Defendant States wish to avail
        themselves of 3 U.S.C. § 5’s safe harbor, Bush I, 531
        U.S. at 77-78, this action will not meaningfully stand
        in their way:
             The State, of course, after granting the
             franchise in the special context of Article II,
             can take back the power to appoint electors. …
             There is no doubt of the right of the legislature
             to resume the power at any time, for it can
             neither be taken away nor abdicated[.]
        Bush II, 531 U.S. at 104 (citations and internal
        quotations omitted).6 Defendant States’ legislature

        6   Indeed, the Constitution also includes another backstop: “if
        no person have such majority [of electoral votes], then from the
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 79 of 155




                                   21
        will remain free under the Constitution to appoint
        electors or vote in any constitutional manner they
        wish. The only thing that they cannot do—and should
        not wish to do—is to rely on an allocation conducted
        in violation of the Constitution to determine the
        appointment of presidential electors.
            Moreover, if this Court agrees with Plaintiff State
        that Defendant States’ appointment of presidential
        electors under the recently conducted elections would
        be unconstitutional, then the statutorily created safe
        harbor cannot be used as a justification for a violation
        of the Constitution. The safe-harbor framework
        created by statute would have to yield in order to
        ensure that the Constitution was not violated.
            It is of no moment that Defendants’ state laws may
        purport to tether state legislatures to popular votes.
        Those state limits on a state legislature’s exercising
        federal constitutional functions cannot block action
        because the federal Constitution “transcends any
        limitations sought to be imposed by the people of a
        State” under this Court’s precedents. Leser v. Garnett,
        258 U.S. 130, 137 (1922); see also Bush I, 531 U.S. at
        77; United States Term Limits v. Thornton, 514 U.S.
        779, 805 (1995) (“the power to regulate the incidents
        of the federal system is not a reserved power of the
        States, but rather is delegated by the Constitution”).
        As this Court recognized in McPherson v. Blacker, the
        authority to choose presidential electors:



        persons having the highest numbers not exceeding three on the
        list of those voted for as President, the House of Representatives
        shall choose immediately, by ballot.” U.S. CONST. amend. XII.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 80 of 155




                                   22
            is conferred upon the legislatures of the states
            by the Constitution of the United States, and
            cannot be taken from them or modified by
            their state constitutions. ... Whatever
            provisions may be made by statute, or by the
            state constitution, to choose electors by the
            people, there is no doubt of the right of the
            legislature to resume the power at any time, for
            it can neither be taken away or abdicated.
        146 U.S. 1, 35 (1892) (emphasis added) (internal
        quotations omitted). Defendant States would suffer no
        cognizable injury from this Court’s enjoining their
        reliance on an unconstitutional vote.
        II. THIS CASE PRESENTS CONSTITUTIONAL
            QUESTIONS OF IMMENSE NATIONAL
            CONSEQUENCE THAT WARRANT THIS
            COURT’S DISCRETIONARY REVIEW.
            Electoral integrity ensures the legitimacy of not
        just our governmental institutions, but the Republic
        itself. See Wesberry, 376 U.S. at 10. “Voters who fear
        their legitimate votes will be outweighed by
        fraudulent ones will feel disenfranchised.” Purcell,
        549 U.S. at 4. Against that backdrop, few cases could
        warrant this Court’s review more than this one. In
        addition, the constitutionality of the process for
        selecting the President is of extreme national
        importance. If Defendant States are permitted to
        violate the requirements of the Constitution in the
        appointment of their electors, the resulting vote of the
        electoral college not only lacks constitutional
        legitimacy, but the Constitution itself will be forever
        sullied.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 81 of 155




                                   23
             Though the Court claims “discretion when
        accepting original cases, even as to actions between
        States where [its] jurisdiction is exclusive,” Wyoming
        v. Oklahoma, 502 U.S. 437, 450 (1992) (internal
        quotations omitted), this is not a case where the Court
        should apply that discretion “sparingly.” Id. While
        Plaintiff State disputes that exercising this Court’s
        original jurisdiction is discretionary, see Section III,
        infra, the clear unlawful abrogation of Defendant
        States’ election laws designed to ensure election
        integrity by a few officials, and examples of material
        irregularities in the 2020 election cumulatively
        warrant this Court’s exercising jurisdiction as this
        Court’s “unsought responsibility to resolve the federal
        and constitutional issues the judicial system has been
        forced to confront.” Bush II, 531 U.S. at 111; see also
        Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177 (1803)
        (“It is emphatically the province and duty of the
        judicial department to say what the law is.”). While
        isolated irregularities could be “garden-variety”
        election irregularities that do not raise a federal
        question,7 the closeness of the presidential election
        results, combined with the unconstitutional setting-
        aside of state election laws by non-legislative actors
        call both the result and the process into question.




        7    “To be sure, ‘garden variety election irregularities’ may not
        present facts sufficient to offend the Constitution’s guarantee of
        due process[.]” Hunter v. Hamilton Cty. Bd. of Elections, 635 F.3d
        219, 232 (6th Cir. 2011) (quoting Griffin, 570 F.2d at 1077-79)).
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 82 of 155




                                   24
             A. The 2020 election suffered from serious
                 irregularities that constitutionally
                 prohibit using the reported results.
             Defendant States’ administration of the 2020
        election violated several constitutional requirements
        and, thus, violated the rights that Plaintiff State
        seeks to protect. “When the state legislature vests the
        right to vote for President in its people, the right to
        vote as the legislature has prescribed is fundamental;
        and one source of its fundamental nature lies in the
        equal weight accorded to each vote and the equal
        dignity owed to each voter.” Bush II, 531 U.S. at 104.8
        Even a State legislature vested with authority to
        regulate election procedures lacks authority to
        “abridg[e …] fundamental rights, such as the right to
        vote.” Tashjian v. Republican Party, 479 U.S. 208, 217
        (1986). As demonstrated in this section, Defendant
        States’ administration of the 2020 election violated
        the Electors Clause, which renders invalid any
        appointment of electors based upon those election
        results, unless the relevant State legislatures review
        and modify or expressly ratify those results as
        sufficient to determine the appointment of electors.
        For example, even without fraud or nefarious intent,
        a mail-in vote not subjected to the State legislature’s
        ballot-integrity measures cannot be counted.
             It does not matter that a judicial or executive
        officer sought to bypass that screening in response to
        the COVID pandemic: the choice was not theirs to


        8   The right to vote is “a fundamental political right, because
        preservative of all rights.” Reynolds, 377 U.S. at 561-62 (internal
        quotations omitted).
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 83 of 155




                                   25
        make. “Government is not free to disregard the [the
        Constitution] in times of crisis.” Roman Catholic
        Diocese of Brooklyn, New York v. Cuomo, 592 U.S. ___
        (Nov. 25, 2020) (Gorsuch, J., concurring). With all
        unlawful votes discounted, the election result is an
        open question that this Court must address. Under 3
        U.S.C. § 2, the State legislatures may answer the
        question, but the question must be asked here.
                1. Defendant States violated the
                     Electors Clause by modifying their
                     legislatures’ election laws through
                     non-legislative action.
             The Electors Clause grants authority to state
        legislatures under both horizontal and vertical
        separation of powers. It provides authority to each
        State—not to federal actors—the authority to dictate
        the manner of selecting presidential electors. And
        within each State, it explicitly allocates that authority
        to a single branch of State government: to the
        “Legislature thereof.” U.S. CONST. art. II, § 1, cl. 2.
        State legislatures’ primacy vis-à-vis non-legislative
        actors—whether State or federal—is even more
        significant than congressional primacy vis-à-vis State
        legislatures.
             The State legislatures’ authority is plenary. Bush
        II, 531 U.S. at 104. It “cannot be taken from them or
        modified” even through “their state constitutions.”
        McPherson, 146 U.S. at 35; Bush I, 531 U.S at 76-77;
        Bush II, 531 U.S at 104. The Framers allocated
        election authority to State legislatures as the branch
        closest—and most accountable—to the People. See,
        e.g., Robert G. Natelson, The Original Scope of the
        Congressional Power to Regulate Elections, 13 U. PA.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 84 of 155




                                    26
        J. CONST. L. 1, 31 (2010) (collecting Founding-era
        documents); cf. THE FEDERALIST NO. 57, at 350 (C.
        Rossiter, ed. 2003) (J. Madison) (“House of
        Representatives is so constituted as to support in its
        members a habitual recollection of their dependence
        on the people”). Thus, only the State legislatures are
        permitted to create or modify the respective State’s
        rules for the appointment of presidential electors. U.S.
        CONST. art. II, § 1, cl. 2.
             “[T]here must be a substantial regulation of
        elections if they are to be fair and honest and if some
        sort of order, rather than chaos, is to accompany the
        democratic processes.” Burdick v. Takushi, 504 U.S.
        428, 433 (1992) (interior quotations omitted). Thus,
        for example, deadlines are necessary, even if some
        votes sent via absentee ballot do not arrive timely.
        Rosario v. Rockefeller, 410 U.S. 752, 758 (1973). Even
        more importantly in this pandemic year with
        expanded mail-in voting, ballot-integrity measures—
        e.g., witness requirements, signature verification, and
        the like—are an essential component of any
        legislative expansion of mail-in voting. See CARTER-
        BAKER, at 46 (absentee ballots are “the largest source
        of potential voter fraud”). Though it may be tempting
        to permit a breakdown of the constitutional order in
        the face of a global pandemic, the rule of law demands
        otherwise.
             Specifically, because the Electors Clause makes
        clear that state legislative authority is exclusive, non-
        legislative actors lack authority to amend statutes.
        Republican Party of Pa. v. Boockvar, No. 20-542, 2020
        U.S. LEXIS 5188, at *4 (Oct. 28, 2020) (“there is a
        strong likelihood that the State Supreme Court
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 85 of 155




                                    27
        decision violates the Federal Constitution”) (Alito, J.,
        concurring); Wisconsin State Legis., No. 20A66, 2020
        U.S. LEXIS 5187, at *11-14 (Oct. 26, 2020)
        (Kavanaugh, J., concurring in denial of application to
        vacate stay); cf. Grayned v. City of Rockford, 408 U.S.
        104, 110 (1972) (“it is not within our power to construe
        and narrow state laws”); Free Enter. Fund v. Pub. Co.
        Accounting Oversight Bd., 561 U.S. 477, 509-10 (2010)
        (“editorial freedom … [to “blue-pencil” statutes]
        belongs to the Legislature, not the Judiciary”). That
        said, courts can enjoin elections or even enforcement
        of unconstitutional election laws, but they cannot
        rewrite the law in federal presidential elections.
             For example, if a state court enjoins or modifies
        ballot-integrity measures adopted to allow absentee
        or mail-in voting, that invalidates ballots cast under
        the relaxed standard unless the legislature has—prior
        to the election—ratified the new procedure. Without
        pre-election legislative ratification, results based on
        the treatment and tabulation of votes done in
        violation of state law cannot be used to appoint
        presidential electors.
             Elections must be lawful contests, but they should
        not be mere litigation contests where the side with the
        most lawyers wins. As with the explosion of nation-
        wide injunctions, the explosion of challenges to State
        election law for partisan advantage in the lead-up to
        the 2020 election “is not normal.” Dep’t of Homeland
        Sec. v. New York, 140 S. Ct. 599, 600 (2020) (Gorsuch,
        J., concurring in the grant of stay). Nor is it healthy.
        Under the “Purcell principle,” federal courts generally
        avoid enjoining state election laws in the period close
        to an election. Purcell, 549 U.S. at 4-5 (citing “voter
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 86 of 155




                                    28
        confusion and consequent incentive to remain away
        from the polls”). Purcell raises valid concerns about
        confusion in the run-up to elections, but judicial
        election-related injunctions also raise post-election
        concerns. For example, if a state court enjoins ballot-
        integrity measures adopted to secure absentee or
        mail-in voting, that invalidates ballots cast under the
        relaxed standard unless the State legislature has had
        time to ratify the new procedure. Without either pre-
        election legislative ratification or a severability clause
        in the legislation that created the rules for absentee
        voting by mail, the state court’s actions operate to
        violate the Electors Clause.
                 2. State and local administrator’s
                     systemic failure to follow State
                     election qualifies as an unlawful
                     amendment of State law.
            When non-legislative state and local executive
        actors engage in systemic or intentional failure to
        comply with their State’s duly enacted election laws,
        they adopt by executive fiat a de facto equivalent of an
        impermissible amendment of State election law by an
        executive or judicial officer. See Section II.A.1, supra.
        This Court recognizes an executive’s “consciously and
        expressly adopt[ing] a general policy that is so
        extreme as to amount to an abdication of its statutory
        responsibilities” as another form of reviewable final
        action, even if the policy is not a written policy.
        Heckler v. Chaney, 470 U.S. 821, 833 n.4 (1985)
        (interior quotations omitted); accord id. at 839
        (Brennan, J., concurring). Without a bona fide
        amendment to State election law by the legislature,
        executive officers must follow state law. Cf. Morton v.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 87 of 155




                                    29
        Ruiz, 415 U.S. 199, 235 (1974); Service v. Dulles, 354
        U.S. 363, 388-89 (1957). The wrinkle here is that the
        non-legislative actors lack the authority under the
        federal Constitution to enact a bona fide amendment,
        regardless of whatever COVID-related emergency
        power they may have.
             This form of executive nullification of state law by
        statewide, county, or city officers is a variant of
        impermissible amendment by a non-legislative actor.
        See Section II.A.1, supra. Such nullification is always
        unconstitutional, but it is especially egregious when it
        eliminates legislative safeguards for election integrity
        (e.g., signature and witness requirements for absentee
        ballots, poll watchers9). Systemic failure by statewide,
        county, or city election officials to follow State election
        law is no more permissible than formal amendments
        by an executive or judicial actor.
                  3. Defendant States’ administration of
                     the 2020 election violated the
                     Fourteenth Amendment.
             In each of Defendant States, important rules
        governing the sending, receipt, validity, and counting
        of ballots were modified in a manner that varied from
        county to county. These variations from county to
        county violated the Equal Protection Clause, as this

        9    Poll watchers are “prophylactic measures designed to pre-
        vent election fraud,” Harris v. Conradi, 675 F.2d 1212, 1216 n.10
        (11th Cir. 1982), and “to insure against tampering with the
        voting process.” Baer v. Meyer, 728 F.2d 471, 476 (10th Cir.
        1984). For example, poll monitors reported that 199 Chicago
        voters cast 300 party-line Democratic votes, as well as three
        party-line Republican votes in one election. Barr v. Chatman,
        397 F.2d 515, 515-16 & n.3 (7th Cir. 1968).
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 88 of 155




                                   30
        Court explained at length in Bush II. Each vote must
        be treated equally. “When the state legislature vests
        the right to vote for President in its people, the right
        to vote as the legislature has prescribed is
        fundamental; and one source of its fundamental
        nature lies in the equal weight accorded to each vote
        and the equal dignity owed to each voter.” Bush II, 531
        U.S. at 104. The Equal Protection Clause demands
        uniform “statewide standards for determining what is
        a legal vote.” Id. at 110.
            Differential intrastate voting standards are
        “hostile to the one man, one vote basis of our
        representative government.” Bush II, 531 U.S. at 107
        (internal quotations omitted). These variations from
        county to county also appear to have operated to affect
        the election result. For example, the obstruction of
        poll-watcher requirements that occurred in
        Michigan’s Wayne County may have contributed to
        the unusually high number of more than 173,000
        votes which are not tied to a registered voter and that
        71 percent of the precincts are out of balance with no
        explanation. Compl. ¶ 97.
            Regardless of whether the modification of legal
        standards in some counties in Defendant States tilted
        the election outcome in those States, it is clear that
        the standards for determining what is a legal vote
        varied greatly from county to county. That constitutes
        a clear violation of the Equal Protection Clause; and
        it calls into question the constitutionality of any
        Electors appointed by Defendant States based on such
        an unconstitutional election.
            The Fourteenth Amendment’s due process clause
        protects the fundamental right to vote against “[t]he
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 89 of 155




                                    31
        disenfranchisement of a state electorate.” Duncan v.
        Poythress, 657 F.2d 691, 702 (5th Cir. 1981).
        Weakening or eliminating signature-validating
        requirements, then restricting poll watchers also
        undermines the 2020 election’s integrity—especially
        as practiced in urban centers with histories of
        electoral fraud—also violates substantive due process.
        Griffin v. Burns, 570 F.2d 1065, 1077 (1st Cir. 1978)
        (“violation of the due process clause may be indicated”
        if “election process itself reaches the point of patent
        and fundamental unfairness”); see also Florida State
        Conference of N.A.A.C.P. v. Browning, 522 F.3d 1153,
        1183-84 (11th Cir. 2008); Roe v. State of Ala. By &
        Through Evans, 43 F.3d 574, 580-82 (11th Cir. 1995);
        Roe v. State of Ala., 68 F.3d 404, 407 (11th Cir. 1995);
        Marks v. Stinson, 19 F. 3d 873, 878 (3rd Cir. 1994).
        Defendant States made concerted efforts to weaken or
        nullify their legislatures’ ballot-integrity measures for
        the unprecedented deluge of mail-in ballots, citing the
        COVID-19 pandemic as a rationale. But “Government
        is not free to disregard the [the Constitution] in times
        of crisis.” Roman Catholic Diocese of Brooklyn, 592
        U.S. at ___ (Gorsuch, J., concurring).
             Similarly, failing to follow procedural require-
        ments for amending election standards violates
        procedural due process. Brown v. O’Brien, 469 F.2d
        563, 567 (D.C. Cir.), vacated as moot, 409 U.S. 816
        (1972). Under this Court’s precedents on procedural
        due process, not only intentional failure to follow
        election law as enacted by a State’s legislature but
        also random and unauthorized acts by state election
        officials and their designees in local government can
        violate the Due Process Clause. Parratt v. Taylor, 451
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 90 of 155




                                   32
        U.S. 527, 537-41 (1981), overruled in part on other
        grounds by Daniels v. Williams, 474 U.S. 327, 330-31
        (1986); Hudson v. Palmer, 468 U.S. 517, 532 (1984).
        Here, the violations all were intentional, even if done
        for the reason of addressing the COVID-19 pandemic.
             While Plaintiff State disputes that exercising this
        Court’s original jurisdiction is discretionary, see
        Section III, infra, the clear unlawful abrogation of
        Defendant States’ election laws designed to ensure
        election integrity by a few officials, and examples of
        material irregularities in the 2020 election
        cumulatively     warrant      exercising    jurisdiction.
        Although isolated irregularities could be “garden-
        variety” election disputes that do not raise a federal
        question,10 the closeness of election results in swing
        states combines with unprecedented expansion in the
        use of fraud-prone mail-in ballots—millions of which
        were also mailed out—and received and counted—
        without verification—often in violation of express
        state laws by non-legislative actors, see Sections
        II.A.1-II.A.2, supra, call both the result and the
        process into question. For an office as important as the
        presidency, these clear violations of the Constitution,
        coupled with a reasonable inference of unconstit-
        utional ballots being cast in numbers that far exceed
        the margin of former Vice President Biden’s vote tally
        over President Trump demands the attention of this
        Court.


        10   “To be sure, ‘garden variety election irregularities’ may not
        present facts sufficient to offend the Constitution’s guarantee of
        due process[.]” Hunter, 635 F.3d at 232 (quoting Griffin, 570 F.2d
        at 1077-79)).
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 91 of 155




                                    33
            While investigations into allegations of unlawful
        votes being counted and fraud continue, even the
        appearance of fraud in a close election would justify
        exercising the Court’s discretion to grant the motion
        for leave to file. Regardless, Defendant States’
        violations of the Constitution would warrant this
        Court’s review, even if no election fraud had resulted.
            B. A ruling on the 2020 election would
                 preserve the Constitution and help
                 prevent irregularities in future
                 elections.
            In addition to ensuring that the 2020 presidential
        election is resolved in a manner consistent with the
        Constitution, this Court must review the violations
        that occurred in Defendant States to enable Congress
        and State legislatures to avoid future chaos and
        constitutional violations. Unless this Court acts to
        review       this    presidential      election,   these
        unconstitutional and unilateral violations of state
        election laws will continue in the future.
            Regardless of how the 2020 election resolves and
        whatever this Court does with respect to the 2020
        election, it is imperative for our system of government
        that elections follow the clear constitutional mandates
        for all future elections. Just as this Court in Bush II
        provided constitutional guidance to all states
        regarding the equal treatment of ballots from county
        to county in 2000, this Court should now provide a
        clear statement that non-legislative modification of
        rules governing presidential elections violate the
        Electors Clause. Such a ruling will discourage in the
        future the kind of non-legislative election
        modifications that proliferated in 2020.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 92 of 155




                                   34
        III. REVIEW IS NOT DISCRETIONARY.
             Although this Court’s original jurisdiction prece-
        dents would justify the Court’s hearing this matter
        under the Court’s discretion, see Section II, supra,
        Plaintiff State respectfully submits that the Court’s
        review is not discretionary. To the contrary, the plain
        text of § 1251(a) provides exclusive jurisdiction, not
        discretionary jurisdiction. See 28 U.S.C. § 1251(a). In
        addition, no other remedy exists for these interstate
        challenges, see Section I.G, supra, and some court
        must have jurisdiction for these weighty issues. See
        Mostyn v. Fabrigas, 98 Eng. Rep. 1021, 1028 (K.B.
        1774) (“if there is no other mode of trial, that alone
        will give the King’s courts a jurisdiction”). As
        individual Justices have concluded, the issue “bears
        reconsideration.” Nebraska v. Colorado, 136 S.Ct.
        1034, 1035 (2016) (Thomas, J., dissenting, joined by
        Alito, J.); accord New Mexico v. Colorado, 137 S.Ct.
        2319 (2017) (Thomas, J., dissenting) (same). Plaintiff
        State respectfully submits that that reconsideration
        would be warranted to the extent that the Court does
        not elect to hear this matter in its discretion.
        IV. THIS CASE WARRANTS SUMMARY
             DISPOSITION OR EXPEDITED BRIEFING.
             The issues presented here are neither fact-bound
        nor complex, and their vital importance urgently
        needs a resolution. Plaintiff State will move this Court
        for expedited consideration but also suggest that this
        case is a prime candidate for summary disposition
        because the material facts—namely, that the COVID-
        19 pandemic prompted non-legislative actors to
        unlawfully modify Defendant States’ election laws,
        and carry out an election in violation of basic voter
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 93 of 155




                                  35
        integrity statutes—are not in serious dispute.
        California v. United States, 457 U.S. 273, 278 (1982);
        South Carolina v. Katzenbach, 383 U.S. 301, 307
        (1966). This case presents a pure and straightforward
        question of law that requires neither finding
        additional facts nor briefing beyond the threshold
        issues presented here.
                           CONCLUSION
            Leave to file the Bill of Complaint should be
        granted.
        December 7, 2020          Respectfully submitted,

                                 Ken Paxton*
                                 Attorney General of Texas

                                 Brent Webster
                                 First Assistant Attorney
                                 General of Texas

                                 Lawrence Joseph
                                 Special Counsel to the
                                 Attorney General of Texas

                                 Office of the Attorney General
                                 P.O. Box 12548 (MC 059)
                                 Austin, TX 78711-2548
                                 kenneth.paxton@oag.texas.gov
                                 (512) 936-1414

                                 *      Counsel of Record
      Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 94 of 155




                                No. 20A           , Original

        In the Supreme Court of the United States
                       ___________________________________________

                                    STATE OF TEXAS,
                                       Plaintiff,
                                             v.
               COMMONWEALTH OF PENNSYLVANIA, STATE OF GEORGIA,
                  STATE OF MICHIGAN, AND STATE OF WISCONSIN,
                                 Defendants.
                       ___________________________________________

          MOTION FOR EXPEDITED CONSIDERATION OF THE
        MOTION FOR LEAVE TO FILE A BILL OF COMPLAINT AND
        FOR EXPEDITION OF ANY PLENARY CONSIDERATION OF
           THE MATTER ON THE PLEADINGS IF PLAINTIFFS’
         FORTHCOMING MOTION FOR INTERIM RELIEF IS NOT
                           GRANTED
      The State of Texas (“Plaintiff State”) hereby moves, pursuant to Supreme

Court Rule 21, for expedited consideration of the motion for leave to file a bill of

complaint, filed today, in an original action on the administration of the 2020

presidential election by defendants Commonwealth of Pennsylvania, et al.

(collectively, “Defendant States”). The relevant statutory deadlines for the

defendants’ action based on unconstitutional election results are imminent:

(a) December 8 is the safe harbor for certifying presidential electors, 3 U.S.C. § 5;

(b) the electoral college votes on December 14, 3 U.S.C. § 7; and (c) the House of

Representatives counts votes on January 6, 3 U.S.C. § 15. Absent some form of relief,

the defendants will appoint electors based on unconstitutional and deeply uncertain

election results, and the House will count those votes on January 6, tainting the

election and the future of free elections.



                                             1
     Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 95 of 155




      Expedited consideration of the motion for leave to file the bill of complaint is

needed to enable the Court to resolve this original action before the applicable

statutory deadlines, as well as the constitutional deadline of January 20, 2021, for

the next presidential term to commence. U.S. CONST. amend. XX, § 1, cl. 1. Texas

respectfully requests that the Court order Defendant States to respond to the motion

for leave to file by December 9. Texas waives the waiting period for reply briefs under

this Court’s Rule 17.5, so that the Court could consider the case on an expedited basis

at its December 11 conference.

      Working in tandem with the merits briefing schedule proposed here, Texas also

will move for interim relief in the form of a temporary restraining order, preliminary

injunction, stay, and administrative stay to enjoin Defendant States from certifying

their presidential electors or having them vote in the electoral college. See S.Ct. Rule

17.2 (“The form of pleadings and motions prescribed by the Federal Rules of Civil

Procedure is followed.”); cf. S.Ct. Rule 23 (stays in this Court). Texas also asked in

their motion for leave to file that the Court summarily resolve this matter at that

threshold stage. Any relief that the Court grants under those two alternate motions

would inform the expedited briefing needed on the merits.

      Enjoining or staying Defendant States’ appointment of electors would be an

especially appropriate and efficient way to ensure that the eventual appointment and

vote of such electors reflects a constitutional and accurate tally of lawful votes and

otherwise complies with the applicable constitutional and statutory requirements in

time for the House to act on January 6. Accordingly, Texas respectfully requests




                                           2
      Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 96 of 155




expedition of this original action on one or more of these related motions. The degree

of expedition required depends, in part, on whether Congress reschedules the day set

for presidential electors to vote and the day set for the House to count the votes. See

3 U.S.C. §§ 7, 15; U.S. Const. art. II, §1m cl. 4.

                                     STATEMENT

       Like much else in 2020, the 2020 election was compromised by the COVID-19

pandemic. Even without Defendant States’ challenged actions here, the election

nationwide saw a massive increase in fraud-prone voting by mail. See BUILDING

CONFIDENCE IN U.S. ELECTIONS: REPORT OF THE COMMISSION ON FEDERAL ELECTION

REFORM, at 46 (Sept. 2005) (absentee ballots are “the largest source of potential voter

fraud”). Combined with that increase, the election in Defendant States was also

compromised by numerous changes to the State legislatures’ duly enacted election

statutes by non-legislative actors—including both “friendly” suits settled in courts

and executive fiats via guidance to election officials—in ways that undermined state

statutory ballot-integrity protections such as signature and witness requirements for

casting ballots and poll-watcher requirements for counting them. State legislatures

have plenary authority to set the method for selecting presidential electors, Bush v.

Gore, 531 U.S. 98, 104 (2000) (“Bush II”), and “significant departure from the

legislative scheme for appointing Presidential electors presents a federal

constitutional question.” Id. at 113 (Rehnquist, C.J., concurring); accord Bush v. Palm

Beach Cty. Canvassing Bd., 531 U.S. 70, 76 (2000) (“Bush I”).

       Plaintiff State has not had the benefit of formal discovery prior to submitting

this original action. Nonetheless, Plaintiff State has uncovered substantial evidence


                                            3
     Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 97 of 155




discussed below that raises serious doubts as to the integrity of the election processes

in Defendant States. Although new information continues to come to light on a daily

basis, as documented in the accompanying Appendix (“App.”), the voting

irregularities that resulted from Defendant States’ unconstitutional actions include

the following:

•     Jesse Jacob, a decades-long City of Detroit employee assigned to work in the

      Elections Department for the 2020 election testified (App. 34a-36a) that she

      was “instructed not to look at any of the signatures on the absentee ballots,

      and I was instructed not to compare the signature on the absentee ballot with

      the signature on file” in direct contravention of MCL § 168.765a(6), which

      requires all signatures on ballots be verified.

•     Ethan J. Pease, a box truck delivery driver subcontracted to the U.S. Postal

      Service (“USPS”) to deliver truckloads of mail-in ballots to the sorting center

      in Madison, WI, testified that USPS employees were backdating ballots

      received after November 3, 2020. Decl. of Ethan J. Pease at ¶¶ 3-13. (App.

      149a-51a). Further, Pease testified how a senior USPA employee told him on

      November 4, 2020 that “An order came down from the Wisconsin/Illinois

      Chapter of the Postal Service that 100,000 ballots” and how the USPSA

      dispatched employees to “find[] … the ballots.”        ¶¶ 8-10.    One hundred

      thousand ballots “found” after election day far exceeds former Vice President

      Biden margin of 20,565 votes over President Trump.




                                           4
     Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 98 of 155




•     On August 7, 2020, the League of Women Voters of Pennsylvania and others

      filed a complaint against Secretary Boockvar and other local election officials,

      seeking “a declaratory judgment that Pennsylvania existing signature

      verification procedures for mail-in voting” were unlawful for a number of

      reasons, League of Women Voters of Pennsylvania v. Boockvar, No. 2:20-cv-

      03850-PBT, (E.D. Pa. Aug. 7, 2020), which the Pennsylvania defendants

      quickly settled resulting in guidance (App. 109a-114a)1 issued on September

      11, 2020, stating in relevant part: “The Pennsylvania Election Code does not

      authorize the county board of elections to set aside returned absentee or mail-

      in ballots based solely on signature analysis by the county board of elections.”

      App. 113a.

•     Acting under a generally worded clause that “Elections shall be free and

      equal,” PA. CONST. art. I, §5, cl. 1, a 4-3 majority of Pennsylvania’s Supreme

      Court in Pa. Democratic Party v. Boockvar, 238 A.3d 345 (Pa. 2020), extended

      the statutory deadline for mail-in ballots from Election Day to three days after

      Election Day and adopted a presumption that even non-postmarked ballots

      were presumptively timely. In addition, a great number of ballots were

      received after the statutory deadline. Because Pennsylvania misled this Court




1       Although the materials cited here are a complaint, that complaint is verified
(i.e., declared under penalty of perjury), App. 75a, which is evidence for purposes of a
motion for summary judgment. Neal v. Kelly, 963 F.2d 453, 457 (D.C. Cir. 1992)
(“allegations in [the] verified complaint should have been considered on the motion
for summary judgment as if in a new affidavit”).



                                           5
    Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 99 of 155




    about segregating the late-arriving ballots and instead commingled those

    ballots, it is now impossible to verify Pennsylvania’s claim about the number

    of ballots affected.

•   Contrary to Pennsylvania election law on providing poll-watchers access to the

    opening, counting, and recording of absentee ballots, local election officials in

    Philadelphia and Allegheny Counties decided not to follow 25 PA. STAT. §

    3146.8(b). App. 127a-28a.

•   Prior to the election, Secretary Boockvar sent an email to local election officials

    urging them to provide opportunities for various persons—including political

    parties—to contact voters to “cure” defective mail-in ballots. This process

    clearly violated several provisions of the state election code. App. 122a-24a. By

    removing the ballots for examination prior to seven o’clock a.m. on election day,

    Secretary Boockvar created a system whereby local officials could review

    ballots without the proper announcements, observation, and security. This

    entire scheme, which was only followed in Democrat majority counties, was

    blatantly illegal in that it permitted the illegal removal of ballots from their

    locked containers prematurely. App. 122a-24a.

•   On December 4, 2020, fifteen members of the Pennsylvania House of

    Representatives issued a report (App. 139a-45a) to Congressman Scott Perry

    stating that “[t]he general election of 2020 in Pennsylvania was fraught with

    … documented irregularities and improprieties associated with mail-in

    balloting … [and] that the reliability of the mail-in votes in the Commonwealth




                                         6
    Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 100 of 155




     of Pennsylvania is impossible to rely upon.” The report detailed, inter alia,

     that more than 118,426 mail-in votes either had no mail date, were returned

     before they were mailed, or returned one day after the mail date. The Report

     also stated that, based on government reported data, the number of mail-in

     ballots sent by November 2, 2020 (2.7 million) somehow ballooned by 400,000,

     to 3.1 million on November 4, 2020, without explanation.

•    On March 6, 2020, in Democratic Party of Georgia v. Raffensperger, No. 1:19-

     cv-5028-WMR (N.D. Ga.), Georgia’s Secretary of State entered a Compromise

     Settlement Agreement and Release (App. 19a-24a) with the Democratic Party

     of Georgia (the “Settlement”) to materially change the statutory requirements

     for reviewing signatures on absentee ballot envelopes to confirm the voter’s

     identity by making it far more difficult to challenge defective signatures

     beyond the express mandatory procedures set forth at GA. CODE § 21-2-

     386(a)(1)(B), which is particularly disturbing because the legislature allowed

     persons other than the voter to apply for an absentee ballot, GA. CODE § 21-2-

     381(a)(1)(C), which means that the legislature likely was relying heavily on the

     signature-verification on ballots under GA. CODE § 21-2-386.

•    Numerous     poll   challengers   and   an   Election   Department    employee

     whistleblower have testified that the signature verification requirement was

     ignored in Wayne County in a case currently pending in the Michigan Supreme

     Court. App. 25a-51a.




                                         7
    Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 101 of 155




•    The probability of former Vice President Biden winning the popular vote in the

     four Defendant States—Georgia, Michigan, Pennsylvania, and Wisconsin—

     independently given President Trump’s early lead in those States as of 3 a.m.

     on November 4, 2020, is less than one in a quadrillion, or 1 in

     1,000,000,000,000,000. For former Vice President Biden to win these four

     States collectively, the odds of that event happening decrease to less than one

     in a quadrillion to the fourth power (i.e., 1 in 1,000,000,000,000,0004). See Decl.

     of Charles J. Cicchetti, Ph.D. (“Cicchetti Decl.”) at ¶¶ 14-21, 30-31 (App. 4a-7a,

     9a).

•    The same less than one in a quadrillion statistical improbability of Mr. Biden

     winning the popular vote in the four Defendant States—Georgia, Michigan,

     Pennsylvania, and Wisconsin—independently exists when Mr. Biden’s

     performance in each of those Defendant States is compared to former Secretary

     of State Hilary Clinton’s performance in the 2016 general election and

     President Trump’s performance in the 2016 and 2020 general elections. Again,

     the statistical improbability of Mr. Biden winning the popular vote in these

     four States collectively is 1 in 1,000,000,000,000,0005. Id. 10-13, 17-21, 30-31

     (App. 3a-7a, 9a).

•    Georgia’s unconstitutional abrogation of the express mandatory procedures for

     challenging defective signatures on ballots set forth at GA. CODE § 21-2-

     386(a)(1)(B) resulted in far more ballots with unmatching signatures being

     counted in the 2020 election than if the statute had been properly applied. The




                                          8
     Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 102 of 155




      2016 rejection rate was more than seventeen times greater than in 2020. See

      Cicchetti Decl. at ¶ 24 (App. 7a). As a consequence, applying the rejection rate

      in 2016, which applied the mandatory procedures, to the ballots received in

      2020 would result in a net gain for President Trump of 25,587 votes. This would

      be more than needed to overcome the Biden advantage of 12,670 votes, and

      Trump would win by 12,917 votes. See App. 8a.

•     The two Republican members of the Board rescinded their votes to certify the

      vote in Wayne County, and signed affidavits alleging they were bullied and

      misled into approving election results and do not believe the votes should be

      certified until serious irregularities in Detroit votes are resolved. See Cicchetti

      Decl. at ¶ 29 (App. 8a).

•     The Wayne County Statement of Votes Report lists 174,384 absentee ballots

      out of 566,694 absentee ballots tabulated (about 30.8%) as counted without a

      registration number for precincts in the City of Detroit. See Cicchetti Decl. at

      ¶ 27 (App. 8a). The number of votes not tied to a registered voter by itself

      exceeds Vice President Biden’s margin of margin of 146,007 votes by more than

      28,377 votes. The extra ballots cast most likely resulted from the phenomenon

      of Wayne County election workers running the same ballots through a

      tabulator multiple times, with Republican poll watchers obstructed or denied

      access, and election officials ignoring poll watchers’ challenges, as documented

      by numerous declarations. App. 25a-51a.

As a net result of these challenges, the close election result in Defendant States—on




                                           9
     Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 103 of 155




which the presidential election turns—is indeterminate. Put another way, Defendant

States’ unconstitutional actions affect outcome-determinative numbers of popular

votes, that in turn affect outcome-determinative numbers of electoral votes.

      To remedy Texas’s claims and remove the cloud over the results of the 2020

election, expedited review and interim relief are required. December 8, 2020 is a

statutory safe harbor for States to appoint presidential electors, and by statute the

electoral college votes on December 14. See 3 U.S.C. §§ 7, 15. In a contemporaneous

filing, Texas asks this Court to vacate or enjoin—either permanently, preliminarily,

or   administratively—Defendant       States    from   certifying   their   electors   and

participating in the electoral college vote. As permanent relief, Texas asks this Court

to remand the allocation of electors to the legislatures of Defendant States pursuant

to the statutory and constitutional backstop for this scenario: “Whenever any State

has held an election for the purpose of choosing electors, and has failed to make a

choice on the day prescribed by law, the electors may be appointed on a subsequent

day in such a manner as the legislature of such State may direct.” 3 U.S.C. § 2

(emphasis added); U.S. CONST. art. II, § 1, cl. 2.

      Significantly, State legislatures retain the authority to appoint electors under

the federal Electors Clause, even if state laws or constitutions provide otherwise.

McPherson v. Blacker, 146 U.S. 1, 35 (1892); accord Bush I, 531 U.S. at 76-77; Bush

II, 531 U.S at 104. For its part, Congress could move the December 14 date set for the

electoral college’s vote, as it has done before when faced with contested elections. Ch.

37, 19 Stat. 227 (1877). Alternatively, the electoral college could vote on December 14




                                           10
     Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 104 of 155




without Defendant States’ electors, with the presidential election going to the House

of Representatives under the Twelfth Amendment if no candidate wins the required

270-vote majority.

      What cannot happen, constitutionally, is what Defendant States appear to

want (namely, the electoral college to proceed based on the unconstitutional election

in Defendant States):

             When the state legislature vests the right to vote for
             President in its people, the right to vote as the legislature
             has prescribed is fundamental; and one source of its funda-
             mental nature lies in the equal weight accorded to each
             vote and the equal dignity owed to each voter.

Bush II, 531 U.S. at 104. Proceeding under the unconstitutional election is not an

option.

      Pursuant to 28 U.S.C. 1251(a), Plaintiff State has filed a motion for leave to

file a bill of complaint today. As set forth in the complaint and outlined above, all

Defendant States ran their 2020 election process in noncompliance with the ballot-

integrity requirements of their State legislature’s election statutes, generally using

the COVID-19 pandemic as a pretext or rationale for doing so. In so doing, Defendant

States disenfranchised not only their own voters, but also the voters of all other

States: “the impact of the votes cast in each State is affected by the votes cast for the

various candidates in other States.” Anderson v. Celebrezze, 460 U.S. 780, 795 (1983).

                                     ARGUMENT

      The Constitution vests plenary authority over the appointing of presidential

electors with State legislatures. McPherson, 146 U.S. at 35; Bush I, 531 U.S. at 76-

77; Bush II, 531 U.S at 104. While State legislatures need not proceed by popular


                                           11
     Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 105 of 155




vote, the Constitution requires protecting the fundamental right to vote when State

legislatures decide to proceed via elections. Bush II, 531 U.S. at 104. On the issue of

the constitutionality of an election, moreover, the Judiciary has the final say: “It is

emphatically the province and duty of the judicial department to say what the law

is.” Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177 (1803); Bush II, 531 U.S. at 104.

For its part, Congress has the ability to set the time for the electoral college to vote.

U.S. CONST. art. II, § 1, cl. 3. To proceed constitutionally with the 2020 election, all

three actors potentially have a role, given the complications posed by Defendant

States’ unconstitutional actions.

       With this year’s election on November 3, and the electoral college’s vote set by

statute for December 14, 3 U.S.C. § 7, Congress has not allowed much time to

investigate irregularities like those in Defendant States before the electoral college

is statutorily set to act. But the time constraints are not constitutional in nature—

the Constitution’s only time-related provision is that the President’s term ends on

January 20, U.S. CONST. amend. XX, § 1, cl. 1—and Congress has both the obvious

authority and even a history of moving the date of the electoral college’s vote when

election irregularities require it.

       Expedited consideration of this matter is warranted by the seriousness of the

issues raised here, not only for the results of the 2020 presidential election but also

for the implications for our constitutional democracy going forward. If this Court does

not halt the Defendant States’ participation in the electoral college’s vote on

December 14, a grave cloud will hang over not only the presidency but also the




                                           12
     Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 106 of 155




Republic.

      With ordinary briefing, Defendant States would not need to respond for 60

days, S.Ct. Rule 17.5, which is after the next presidential term commences on

January 20, 2021. Accordingly, this Court should adopt an expedited briefing

schedule on the motion for leave to file the bill of complaint, as well as the

contemporaneously filed motion for interim relief, including an administrative stay

or temporary restraining order pending further order of the Court. If this Court

declines to resolve this original action summarily, the Court should adopt an

expedited briefing schedule for plenary consideration, allowing the Court to resolve

this matter before the relevant deadline passes. The contours of that schedule depend

on whether the Court grants interim relief. Texas respectfully proposes two alternate

schedules.

      If the Court has not yet granted administrative relief, Texas proposes that the

Court order Defendant States to respond to the motion for leave to file a bill of

complaint and motion for interim relief by December 9. See S.Ct. Rule 17.2 (adopting

Federal Rules of Civil Procedure); FED. R. CIV. P. 65; cf. S.Ct. Rule 23 (stays). Texas

waives the waiting period for reply briefs under this Court’s Rule 17.5 and would

reply by December 10, which would allow the Court to consider this case on an

expedited basis at its December 11 Conference.

      With respect to the merits if the Court neither grants the requested interim

relief nor summarily resolves this matter in response to the motion for leave to file

the bill of complaint, thus requiring briefing of the merits, Texas respectfully proposes




                                           13
     Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 107 of 155




the following schedule for briefing and argument:

December 8, 2020           Plaintiffs’ opening brief

December 8, 2020           Amicus briefs in support of plaintiffs or of neither party

December 9, 2020           Defendants’ response brief(s)

December 9, 2020           Amicus briefs in support of defendants

December 10, 2020          Plaintiffs’ reply brief(s) to each response brief

December 11, 2020          Oral argument, if needed

      If the Court grants an administrative stay or other interim relief, but does not

summarily resolve this matter in response to the motion for leave to file the bill of

complaint, Texas respectfully proposes the following schedule for briefing and

argument on the merits:

December 11, 2020          Plaintiffs’ opening brief

December 11, 2020          Amicus briefs in support of plaintiffs or of neither party

December 17, 2020          Defendants’ response brief(s)

December 17, 2020          Amicus briefs in support of defendants

December 22, 2020          Plaintiffs’ reply brief(s) to each response brief

December 2020              Oral argument, if needed

In the event that Congress moves the date for the electoral college and the House to

vote or count votes, then the parties could propose an alternate schedule. If any

motions to intervene are granted by the applicable deadline, intervenors would file

by the applicable deadline as plaintiffs-intervenors or defendants-intervenors, with

any still-pending intervenor filings considered as amicus briefs unless such




                                          14
     Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 108 of 155




prospective intervenors file or seek leave to file an amicus brief in lieu of their still-

pending intervenor filings.

                                    CONCLUSION

      Texas respectfully requests that the Court expedite consideration of its motion

for leave to file a bill of complaint based on the proposed schedule and, if the Court

neither stays nor summarily resolves the matter and thus sets the case for plenary

consideration, that the Court expedite briefing and oral argument based on the

proposed schedule.

Dated: December 7, 2020                 Respectfully submitted,


                                        /s/ Ken Paxton
                                        _____________________________________
                                        Ken Paxton*
                                        Attorney General of Texas

                                        Brent Webster
                                        First Assistant Attorney General of Texas

                                        Lawrence Joseph
                                        Special Counsel to the Attorney General of
                                        Texas

                                        Office of the Attorney General
                                        P.O. Box 12548 (MC 059)
                                        Austin, TX 78711-2548
                                        kenneth.paxton@oag.texas.gov
                                        (512) 936-1414

                                        *        Counsel of Record

                                        Counsel for Plaintiffs




                                            15
     Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 109 of 155




                          CERTIFICATE AS TO FORM

      Pursuant to Sup. Ct. Rules 22 and 33, I certify that the foregoing motion are

proportionately spaced, has a typeface of Century Schoolbook, 12 points, and contains

15 pages (and 3,550 words), excluding this Certificate as to Form, the Table of

Contents, and the Certificate of Service.


Dated: December 7, 2020                Respectfully submitted,


                                        /s/ Ken Paxton

                                       Ken Paxton
                                              Counsel of Record
                                       Attorney General of Texas
                                       Office of the Attorney General
                                       P.O. Box 12548 (MC 059)
                                       Austin, TX 78711-2548
                                       Kenneth.paxton@oag.texas.gov
                                       (512) 936-1414

                                       Counsel for Plaintiffs
     Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 110 of 155




                          CERTIFICATE OF SERVICE

      The undersigned certifies that, on this 7th day of December 2020, in addition

to filing the foregoing document via the Court’s electronic filing system, one true and

correct copy of the foregoing document was served by Federal Express, with a PDF

courtesy copy served via electronic mail on the following counsel and parties:


[Brian Kemp                                   Anthony S. Evers
Office of the Governor                        Office of the Governor
206 Washington Street                         115 East, State Capitol
Suite 203, State Capitol                      Madison WI 53702
Atlanta, GA 30334                             Tel: (414) 227-4344
Tel: (404) 656-1776                           Email: EversInfo@wisconsin.gov
Email: governorsoffice@michigan.gov
                                              Joshua L. Kaul
Christopher M. Carr                           Wisconsin Department of Justice
Office of the Attorney General                17 West Main Street, P.O. Box 7857
40 Capitol Square, SW                         Madison, WI 53707-7857
Atlanta, GA 30334                             Tel: (608) 287-4202
Tel: (404) 458-3600                           Email: kauljl@doj.state.wi.us
Email: ccarr@law.ga.gov
                                              Tom Wolf
Gretchen Whitmer                              Office of the Governor
Office of the Governor                        508 Main Capitol Building
P.O. Box 30013                                Harrisburg, PA 17120
Lansing, MI 48909                             Tel: 717-787-2500
Tel: 517-373-3400                             Email: govcorrespcrm@pa.gov
Email: governorsoffice@michigan.gov
                                              Josh Shapiro
Dana Nessel                                   Office of Attorney General
G. Mennen Williams Building                   Strawberry Square
525 W. Ottawa Street                          Harrisburg, PA 17120
P.O. Box 30212                                Tel.: 717.787.3391
Lansing, MI 48909                             Email: jshapiro@attorneygeneral.gov
Tel: 517-373-1110
Email: dnessel@michigan.gov
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 111 of 155




                        Executed December 7, 2020, at Washington, DC,



                        /s/ Lawrence J. Joseph
                        __________________________
                        Lawrence J. Joseph
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 112 of 155




                       No. ______, Original


          In the Supreme Court of the United States

                         STATE OF TEXAS,
                                                     Plaintiff,
                                   v.
            COMMONWEALTH OF PENNSYLVANIA, STATE OF
            GEORGIA, STATE OF MICHIGAN, AND STATE OF
                           WISCONSIN,
                                                  Defendants.

          MOTION FOR PRELIMINARY INJUNCTION
         AND TEMPORARY RESTRAINING ORDER OR,
              ALTERNATIVELY, FOR STAY AND
                  ADMINISTRATIVE STAY



                               Ken Paxton*
                               Attorney General of Texas

                               Brent Webster
                               First Assistant Attorney
                               General of Texas

                               Lawrence Joseph
                               Special Counsel to the
                               Attorney General of Texas

                               Office of the Attorney General
                               P.O. Box 12548 (MC 059)
                               Austin, TX 78711-2548
                               kenneth.paxton@oag.texas.gov
                               (512) 936-1414
                               *        Counsel of Record
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 113 of 155




                                      i
                             TABLE OF CONTENTS
                                                                                Pages
         Table of Authorities................................................... iii
         Motion for Preliminary Injunction and
             Temporary Restraining Order or,
             Alternatively, for Stay and Administrative
             Stay....................................................................... 1
         Statement of the Case ................................................ 2
             Constitutional Background ................................. 4
             Defendant States’ Violations of Electors
                 Clause ............................................................ 5
             Factual Background............................................. 5
         Standard of Review .................................................... 6
         Argument .................................................................... 7
         I. This Court is likely to exercise its discretion
             to hear this case. .................................................. 7
         II. The Plaintiff State is likely to prevail. ................ 8
             A. This Court has jurisdiction over Plaintiff
                 State's claims ................................................. 9
                 1. The claims fall within this Court’s
                      constitutional and statutory subject-
                      matter jurisdiction. ................................. 9
                 2. The claims arise under the
                      Constitution........................................... 10
                 3. The claims raise a “case or
                      controversy” between the States. ......... 12
                 4. Plaintiff State has prudential
                      standing. ................................................ 19
                 5. This action is not moot and will not
                      become moot. ......................................... 21
                 6. This matter is ripe for review. .............. 21
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 114 of 155




                                             ii
                  7. This action does not raise a non-
                      justiciable political question. ................ 23
                  8. No adequate alternate remedy or
                      forum exists. .......................................... 23
              B. The Plaintiff State is likely to prevail on
                  the merits. .................................................... 26
                  1. Defendant States violated the
                      Electors Clause by modifying their
                      legislatures’ election laws through
                      non-legislative action. ........................... 26
                  2. State and local administrator’s
                      systemic failure to follow State
                      election qualifies as an unlawful
                      amendment of State law. ...................... 30
         III. The other Winter-Hollingsworth factors
              warrant interim relief. ....................................... 31
              A. Plaintiff State will suffer irreparable
                  harm if the Defendant States’
                  unconstitutional electors vote in the
                  electoral college. .......................................... 32
              B. The Defendant States would not suffer
                  cognizable irreparable harm, and the
                  balance of equities tips to the Plaintiff
                  State. ............................................................ 32
              C. The public interest favors interim relief. ... 33
         IV. Alternatively, this case warrants summary
              disposition. ......................................................... 34
         Conclusion ................................................................ 35
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 115 of 155




                                    iii
                          TABLE OF AUTHORITIES
                                                                            Pages
         Cases
         Anderson v. Celebrezze, 460 U.S. 780 (1983) ........... 13
         Anderson v. United States, 417 U.S. 211 (1974) ..... 14
         Arizona Sect’y of State’s Office v. Feldman, 137
            S.Ct. 446 (2016) ..................................................... 6
         Ass’n of Data Processing Serv. Org., Inc. v. Camp,
            397 U.S. 150 (1970) ............................................. 19
         Baer v. Meyer, 728 F.2d 471 (10th Cir. 1984).......... 31
         Baker v. Carr, 369 U.S. 186 (1962) .............. 14, 23, 28
         Barr v. Chatman, 397 F.2d 515 (7th Cir. 1968) ...... 31
         Bell v. Hood, 327 U.S. 678 (1946) ............................ 12
         Bognet v. Sec’y Pa., No. 20-3214, 2020 U.S. App.
            LEXIS 35639 (3d Cir. Nov. 13, 2020) ................. 20
         Brushaber v. Union Pac. R. Co.,
            240 U.S. 1 (1916) ................................................. 31
         Burdick v. Takushi, 504 U.S. 428 (1992) ................ 28
         California v. Texas, 459 U.S. 1067 (1982) ................. 6
         Caplin & Drysdale v. United States,
            491 U.S. 617 (1989) ............................................. 14
         City of Boerne v. Flores, 521 U.S. 507 (1997) .......... 17
         City of Chicago v. Int’l Coll. of Surgeons,
            522 U.S. 156 (1997) ............................................. 11
         Coleman v. Miller, 307 U.S. 433 (1939) ................... 16
         Cook v. Gralike, 531 U.S. 510 (2001) ............ 11-12, 31
         Democratic Nat'l Comm. v. Wisconsin State
            Legis., No. 20A66, 2020 U.S. LEXIS 5187
            (Oct. 26, 2020) ....................................................... 6
         Dep’t of Homeland Sec. v. New York, 140 S. Ct.
            599 (2020) ............................................................ 29
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 116 of 155




                                              iv
         Dunn v. Blumstein, 405 U.S. 330 (1972) ................. 14
         FEC v. Akins, 524 U.S. 11 (1998) ............................ 18
         FEC v. Wisconsin Right to Life, Inc.,
            551 U.S. 449 (2007) ............................................. 21
         Foman v. Davis, 371 U.S. 178 (1962) ........................ 9
         Foster v. Chatman, 136 S.Ct. 1737 (2016) ............... 10
         Fox Film Corp. v. Muller, 296 U.S. 207 (1935) ....... 11
         Frank v. Walker, 135 S.Ct. 7 (2014) .......................... 6
         Free Enter. Fund v. Pub. Co. Accounting
            Oversight Bd., 561 U.S. 477 (2010) .................... 28
         Gasser Chair Co. v. Infanti Chair Mfg. Corp., 60
            F.3d 770 (Fed. Cir. 1995) .................................... 22
         Grayned v. City of Rockford,
            408 U.S. 104 (1972) ............................................. 28
         Harris v. Conradi, 675 F.2d 1212
            (11th Cir. 1982) ................................................... 31
         Heckler v. Chaney, 470 U.S. 821 (1985)................... 30
         Hollingsworth v. Perry, 558 U.S. 183 (2010) .... 7-8, 31
         Hunter v. Hamilton Cty. Bd. of Elections, 635
            F.3d 219 (6th Cir. 2011) ...................................... 34
         Husted v. Ohio State Conf. of the NAACP, 135
            S.Ct. 42 (2014) ....................................................... 6
         Jacobson v. Massachusetts, 197 U.S. 11 (1905) ...... 30
         Kentucky v. Indiana, 281 U.S. 163 (1930) ............... 15
         Kowalski v. Tesmer, 543 U.S. 125 (2004) ................ 19
         Lance v. Coffman, 549 U.S. 437 (2007) ................... 15
         League of Women Voters of the United States v.
            Newby, 838 F.3d 1 (D.C. Cir. 2016) .................... 33
         Leser v. Garnett, 258 U.S. 130 (1922) ...................... 25
         Lujan v. Defenders of Wildlife, 504 U.S. 555
            (1992) ................................................................... 13
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 117 of 155




                                              v
         Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871 (1990) . 22
         Marbury v. Madison, 5 U.S. (1 Cranch) 137 (1803) 34
         Maryland v. Louisiana, 451 U.S. 725 (1981) .......... 13
         Massachusetts v. Environmental Protection
            Agency, 549 U.S. 497 (2007) ......................... 15, 20
         McPherson v. Blacker, 146 U.S. 1 (1892)..... 18, 25, 27
         Merrell Dow Pharm., Inc. v. Thompson, 478 U.S.
            804 (1986) ............................................................ 10
         Morton v. Ruiz, 415 U.S. 199 (1974) ........................ 30
         Mostyn v. Fabrigas, 98 Eng. Rep. 1021 (K.B.
            1774) ...................................................................... 8
         Nebraska v. Colorado, 136 S.Ct. 1034 (2016) ............ 7
         New Jersey v. New York, 345 U.S. 369 (1953) ......... 15
         New Mexico v. Colorado, 137 S.Ct. 2319 (2017) ........ 7
         Norman v. Reed, 502 U.S. 279 (1992) ...................... 21
         North Carolina v. Covington,
            138 S.Ct. 974 (2018) .............................................. 6
         North Carolina v. League of Women Voters, 135
            S.Ct. 6 (2014) ......................................................... 6
         Oregon v. Mitchell, 400 U.S. 112 (1970) .................... 8
         Petrella v. MGM, 572 U.S. 663 (2014) ..................... 22
         Profitness Physical Therapy Ctr. v. Pro-Fit
            Orthopedic & Sports Physical Therapy P.C.,
            314 F.3d 62 (2d Cir. 2002) .................................. 22
         Republican Nat’l Comm. v. Democratic Nat’l
            Comm., 140 S.Ct. 1205 (2020) .............................. 6
         Republican Party of Pa. v. Boockvar, No. 20-542,
            2020 U.S. LEXIS 5188 (Oct. 28, 2020)
         Republican Party v. Boockvar, No. 20A54, 2020
            U.S. LEXIS 5181 (Oct. 19, 2020) .......................... 7
         Reynolds v. Sims, 377 U.S. 533 (1964) ................ 2, 13
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 118 of 155




                                             vi
         Roman Catholic Diocese of Brooklyn, New York v.
            Cuomo, 592 U.S. ___ (Nov. 25, 2020) ................. 26
         Rosario v. Rockefeller, 410 U.S. 752 (1973) ............. 28
         Service v. Dulles, 354 U.S. 363 (1957) ..................... 30
         Steel Co. v. Citizens for a Better Env’t., 523 U.S.
            83 (1998) ................................................................ 9
         Texas v. United States, 523 U.S. 296 (1998)
         United States Term Limits v. Thornton, 514 U.S.
            779, 805 (1995) .................................................... 21
         United States v. Louisiana, 351 U.S. 978 (1956) ...... 6
         United States v. Nevada, 412 U.S. 534 (1973) ........ 24
         Washington v. Reno, 35 F.3d 1093 (6th Cir. 1994) . 33
         Wesberry v. Sanders, 376 U.S. 1 (1964) ... 2, 14, 20, 33
         What-A-Burger of Va., Inc. v. Whataburger, Inc.,
            357 F.3d 441 (4th Cir. 2004) ............................... 22
         Winter v. Natural Resources Def. Council, Inc.,
            555 U.S. 7 (2008) ................................................. 22
         Wisconsin State Legis., No. 20A66, 2020 U.S.
            LEXIS 5187 (Oct. 26, 2020) ............................ 8, 28
         Yick Wo v. Hopkins, 118 U.S. 356 (1886) ................ 14
         Statutes
         U.S. CONST. art. I, § 4 .............................................. 3-4
         U.S. CONST. art. II, § 1, cl. 2 .............................. passim
         U.S. CONST. art. III............................. 10-13, 16, 19-20
         U.S. CONST. art. III, § 2 .............................................. 9
         U.S. CONST. art. V, cl. 3 ............................................ 14
         U.S. CONST. amend. XII ........................................... 24
         U.S. CONST. amend. XX, § 1 ..................................... 10
         3 U.S.C. § 2 ......................................5, 9, 19, 26, 32, 35
         3 U.S.C. § 5 ........................................................... 9, 24
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 119 of 155




                                            vii
         3 U.S.C. § 7 ................................................................. 9
         3 U.S.C. § 15 ......................................................... 9, 19
         28 U.S.C. § 1251(a) ................................................. 7, 9
         28 U.S.C. § 1331 ....................................................... 10
         52 U.S.C. § 20501(b)(1)-(2) ......................................... 2
         52 U.S.C. § 20501(b)(3)-(4) ......................................... 2
         Rules, Regulations and Orders
         S.Ct. Rule 17.2 ........................................................ 2, 6
         S.Ct. Rule 17.5 .......................................................... 34
         S.Ct. Rule 21 ............................................................... 1
         S.Ct. Rule 23 ............................................................... 1
         Fed. R. Civ. P. 65 ........................................................ 1
         FED. R. CIV. P. 65(a)(2) ............................................. 34
         Other Authorities
         BUILDING CONFIDENCE IN U.S. ELECTIONS: REPORT
             OF THE COMMISSION ON FEDERAL ELECTION
             REFORM (Sept. 2005) ............................................. 5
         FEDERALIST NO. 57 (James Madisn) ........................ 27
         FEDERALIST NO. 68 (Alexander Hamilton) ................ 4
         Robert G. Natelson, The Original Scope of the
             Congressional Power to Regulate Elections, 13
             U. PA. J. CONST. L. 1 (2010) ................................ 27
         J. Story, 1 COMMENTARIES ON THE CONSTITUTION
             OF THE UNITED STATES § 627 (3d ed. 1858) .. 12, 31
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 120 of 155




                          No. ______, Original


          In the Supreme Court of the United States

                            STATE OF TEXAS,
                                                        Plaintiff,
                                    v.
            COMMONWEALTH OF PENNSYLVANIA, STATE OF
            GEORGIA, STATE OF MICHIGAN, AND STATE OF
                           WISCONSIN,
                                                     Defendants.

                    MOTION FOR PRELIMINARY
                 INJUNCTION AND TEMPORARY
                     RESTRAINING ORDER OR,
                ALTERNATIVELY, FOR STAY AND
                      ADMINISTRATIVE STAY
             Pursuant to S.Ct. Rules 21, 23, and 17.2 and pur-
         suant to FED. R. CIV. P. 65, the State of Texas
         (“Plaintiff State”) respectfully moves this Court to
         enter an administrative stay and temporary
         restraining order (“TRO”) to enjoin the States of
         Georgia, Michigan, and Wisconsin and the
         Commonwealth of Pennsylvania (collectively, the
         “Defendant States”) and all of their agents, officers,
         presidential electors, and others acting in concert
         from taking action to certify presidential electors or to
         have such electors take any official action—including
         without limitation participating in the electoral
         college or voting for a presidential candidate—until
         further order of this Court, and to preliminarily enjoin
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 121 of 155




                                     2
         and to stay such actions pending the final resolution
         of this action on the merits.
                     STATEMENT OF THE CASE
             Lawful elections are the heart of our freedoms.
         “No right is more precious in a free country than that
         of having a voice in the election of those who make the
         laws under which, as good citizens, we must live.
         Other rights, even the most basic, are illusory if the
         right to vote is undermined.” Wesberry v. Sanders, 376
         U.S. 1, 10 (1964). Trust in the integrity of that process
         is the glue that binds our citizenry and the States in
         this Union.
             Elections face the competing goals of maximizing
         and counting lawful votes but minimizing and
         excluding unlawful ones. Reynolds v. Sims, 377 U.S.
         533, 554-55 (1964); Bush v. Gore, 531 U.S. 98, 103
         (2000) (“the votes eligible for inclusion in the
         certification are the votes meeting the properly
         established legal requirements”) (“Bush II”); compare
         52 U.S.C. § 20501(b)(1)-(2) (2018) with id.
         § 20501(b)(3)-(4). Moreover, “the right of suffrage can
         be denied by a debasement or dilution of the weight of
         a citizen’s vote just as effectively as by wholly
         prohibiting the free exercise of the franchise.”
         Reynolds, 377 U.S. at 555. Reviewing election results
         requires not only counting lawful votes but also
         eliminating unlawful ones.
              It is an understatement to say that 2020 was not
         a good year. In addition to a divided and partisan
         national mood, the country faced the COVID-19
         pandemic. Certain officials in the Defendant States
         presented the pandemic as the justification for
         ignoring state laws regarding absentee and mail-in
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 122 of 155




                                       3
         voting. The Defendant States flooded their citizenry
         with tens of millions of ballot applications and ballots
         in derogation of statutory controls as to how they are
         lawfully received, evaluated, and counted. Whether
         well intentioned or not, these unconstitutional acts
         had the same uniform effect—they made the 2020
         election less secure in the Defendant States. Those
         changes are inconsistent with relevant state laws and
         were made by non-legislative entities, without any
         consent by the state legislatures. The acts of these
         officials thus directly violated the Constitution. U.S.
         CONST. art. I, § 4; id. art. II, § 1, cl. 2.
              This case presents a question of law: Did the
         Defendant States violate the Electors Clause by
         taking non-legislative actions to change the election
         rules that would govern the appointment of
         presidential electors? These non-legislative changes
         to the Defendant States’ election laws facilitated the
         casting and counting of ballots in violation of state
         law, which, in turn, violated the Electors Clause of
         Article II, Section 1, Clause 2 of the U.S. Constitution.
         By these unlawful acts, the Defendant States have not
         only tainted the integrity of their own citizens’ vote,
         but their actions have also debased the votes of
         citizens in Plaintiff State and other States that
         remained loyal to the Constitution.
              Elections for federal office must comport with
         federal constitutional standards, see Bush II, 531 U.S.
         at 103-05, and executive branch government officials
         cannot subvert these constitutional requirements, no
         matter their stated intent. For presidential elections,
         each State must appoint its Electors to the electoral
         college in a manner that complies with the
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 123 of 155




                                       4
         Constitution, specifically the Electors Clause
         requirement that only state legislatures may set the
         rules governing the appointment of electors and the
         elections upon which such appointment is based.1
         Constitutional Background
              The Electors Clause requires that each State
         “shall appoint” its Presidential Electors “in such
         Manner as the Legislature thereof may direct.” U.S.
         CONST. art. II, § 1, cl. 2 (emphasis added); cf. id. art. I,
         § 4 (similar for time, place, and manner of federal
         legislative elections). “[T]he state legislature’s power
         to select the manner for appointing electors is
         plenary,” Bush II, 531 U.S. at 104 (emphasis added),
         and sufficiently federal for this Court’s review. Bush
         v. Palm Beach Cty. Canvassing Bd., 531 U.S. 70, 76
         (2000) (“Bush I”). This textual feature of our
         Constitution was adopted to ensure the integrity of
         the presidential selection process: “Nothing was more
         to be desired than that every practicable obstacle
         should be opposed to cabal, intrigue, and corruption.”
         FEDERALIST NO. 68 (Alexander Hamilton). When a
         State conducts a popular election to appoint electors,
         the State must comply with all constitutional
         requirements. Bush II, 531 U.S. at 104. When a State
         fails to conduct a valid election—for any reason—"the
         electors may be appointed on a subsequent day in such


         1    Subject to override by Congress, State legislatures have the
         exclusive power to regulate the time, place, and manner for
         electing Members of Congress, see U.S. CONST. art. I, § 4, which
         is distinct from legislatures’ exclusive and plenary authority on
         the appointment of presidential electors. When non-legislative
         actors purport to set State election law for presidential elections,
         they violate both the Elections Clause and the Electors Clause.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 124 of 155




                                     5
         a manner as the legislature of such State may direct.”
         3 U.S.C. § 2 (emphasis added).
         Defendant States’ Violations of Electors Clause
             As set forth in the Complaint, executive and
         judicial officials made significant changes to the
         legislatively defined election laws in the Defendant
         States. See Compl. at ¶¶ 29-134. Taken together,
         these non-legislative changes did away with statutory
         ballot-security measures for absentee and mail-in
         ballots such as signature verification, witness
         requirements, and statutorily authorized secure
         ballot drop-off locations.
             Citing the COVID-19 pandemic, Defendant States
         gutted the safeguards for absentee ballots through
         non-legislative actions, despite knowledge that
         absentee ballots are “the largest source of potential
         voter fraud,” BUILDING CONFIDENCE IN U.S.
         ELECTIONS: REPORT OF THE COMMISSION ON FEDERAL
         ELECTION REFORM, at 46 (Sept. 2005) (hereinafter,
         “CARTER-BAKER”), which is magnified when absentee
         balloting is shorn of ballot-integrity measures such as
         signature verification, witness requirements, or
         outer-envelope protections, or when absentee ballots
         are processed and tabulated without bipartisan
         observation by poll watchers.
         Factual Background
             Without Defendant States’ combined 72 electoral
         votes, President Trump presumably has 232 electoral
         votes, and former Vice President Biden presumably
         has 234. Thus, Defendant States’ electors will
         determine the outcome of the election. Alternatively,
         if Defendant States are unable to certify 37 or more
         electors, neither candidate will have a majority in the
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 125 of 155




                                    6
         Electoral College, in which case the election would
         devolve to the U.S. House of Representatives under
         the Twelfth Amendment to the U.S. Constitution.
                       STANDARD OF REVIEW
             Original actions follow the motions practice of the
         Federal Rules of Civil Procedure. S.Ct. 17.2. Plaintiffs
         can obtain preliminary injunctions in original actions.
         See California v. Texas, 459 U.S. 1067 (1982)
         (“[m]otion of plaintiff for issuance of a preliminary
         injunction granted”); United States v. Louisiana, 351
         U.S. 978 (1956) (enjoining named state officers “and
         others acting with them … from prosecuting any other
         case or cases involving the controversy before this
         Court until further order of the Court”). Similarly, a
         moving party can seek a stay pending appeal under
         this Court’s Rule 23.2
             Plaintiffs who seek interim relief under Federal
         Rule 65 must establish that they likely will succeed on
         the merits and likely will suffer irreparable harm
         without interim relief, that the balance of equities
         between their harm in the absence of interim relief
         and the defendants’ harm from interim relief favors
         the movants, and that the public interest favors
         interim relief. Winter v. Natural Resources Def.
         Council, Inc., 555 U.S. 7, 20 (2008). To obtain a stay
         pending appeal under this Court’s Rule 23, the
         applicant must meet a similar test:

         2   See, e.g., Frank v. Walker, 135 S.Ct. 7 (2014); Husted v. Ohio
         State Conf. of the NAACP, 135 S.Ct. 42 (2014); North Carolina v.
         League of Women Voters, 135 S.Ct. 6 (2014); Arizona Sect’y of
         State’s Office v. Feldman, 137 S.Ct. 446 (2016); North Carolina
         v. Covington, 138 S.Ct. 974 (2018); Republican Nat’l Comm. v.
         Democratic Nat’l Comm., 140 S.Ct. 1205 (2020).
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 126 of 155




                                      7
              (1) a reasonable probability that four Justices
              will consider the issue sufficiently meritorious
              to grant certiorari; (2) a fair prospect that a
              majority of the Court will vote to reverse the
              judgment below; and (3) a likelihood that
              irreparable harm will result from the denial of
              a stay. In close cases the Circuit Justice or the
              Court will balance the equities and weigh the
              relative harms to the applicant and to the
              respondent.
         Hollingsworth v. Perry, 558 U.S. 183, 190 (2010).
                                ARGUMENT
         I. THIS COURT IS LIKELY TO EXERCISE ITS
              DISCRETION TO HEAR THIS CASE.
              Although Plaintiff State disputes that this Court
         has discretion to decide not to hear this case instituted
         by a sovereign State, see 28 U.S.C. § 1251(a) (this
         Court’s jurisdiction is exclusive for actions between
         States); Nebraska v. Colorado, 136 S.Ct. 1034, 1035
         (2016) (Thomas, J., dissenting, joined by Alito, J.);
         accord New Mexico v. Colorado, 137 S.Ct. 2319 (2017)
         (Thomas, J., dissenting), this Court is nonetheless
         likely to exercise its discretion to hear this case for two
         reasons, which is analogous to the first Hollingsworth
         factor for a stay.
              First, in the analogous case of Republican Party v.
         Boockvar, No. 20A54, 2020 U.S. LEXIS 5181 (Oct. 19,
         2020), four justices voted to stay a decision by the
         Pennsylvania Supreme Court that worked an example
         of the type of non-legislative revision to State election
         law that the Plaintiff State challenges here. In
         addition, since then, a new Associate Justice joined
         the Court, and the Chief Justice indicated a rationale
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 127 of 155




                                      8
         for voting against a stay in Democratic Nat'l Comm.
         v. Wisconsin State Legis., No. 20A66, 2020 U.S. LEXIS
         5187, at *1 (Oct. 26, 2020) (Roberts, C.J., concurring
         in denial of application to vacate stay) that either does
         not apply to original actions or that was wrong for the
         reasons set forth in Section II.A.2, supra (non-
         legislative amendment of State election statutes poses
         a question that arises under the federal Constitution,
         see Bush II, 531 U.S. at 113 (Rehnquist, C.J.,
         concurring).
             Second, this Court has repeatedly acknowledged
         the “uniquely important national interest” in elections
         for president and the rules for them. Bush II, 531 U.S.
         at 112 (interior quotations omitted); see also Oregon v.
         Mitchell, 400 U.S. 112 (1970) (original jurisdiction in
         voting-rights cases). Few cases on this Court’s docket
         will be as important to our future as this case.
             Third, no other remedy or forum exists for a State
         to challenge multiple States’ maladministration of a
         presidential election, see Section II.A.8, infra, and
         some court must have jurisdiction for these
         fundamental issues about the viability of our
         democracy: “if there is no other mode of trial, that
         alone will give the King’s courts a jurisdiction.”
         Mostyn v. Fabrigas, 98 Eng. Rep. 1021, 1028 (K.B.
         1774) (Lord Mansfield).
         II. THE PLAINTIFF STATE IS LIKELY TO
             PREVAIL.
             Under the Winter-Hollingsworth test, the
         plaintiff’s likelihood of prevailing is the primary factor
         to assess the need for interim relief. Here, the Plaintiff
         State will prevail because this Court has jurisdiction
         and the Plaintiff State’s merit case is likely to prevail.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 128 of 155




                                       9
              A. This Court has jurisdiction over
                  Plaintiff State’s claims
              In order to grant leave to file, this Court first must
         assure itself of its jurisdiction, Steel Co. v. Citizens for
         a Better Env’t., 523 U.S. 83, 95 (1998); cf. Foman v.
         Davis, 371 U.S. 178, 182 (1962) (courts deny leave to
         file amended pleadings that would be futile). That
         standard is met here. The Plaintiff State’s
         fundamental rights and interests are at stake. This
         Court is the only venue that can protect the Plaintiff
         State’s Electoral College votes from being cancelled by
         the unlawful and constitutionally tainted votes cast
         by Electors appointed by the Defendant States.
                  1. The claims fall within this Court’s
                      constitutional and statutory subject-
                      matter jurisdiction.
              The federal judicial power extends to
         “Controversies between two or more States.” U.S.
         CONST. art. III, § 2, and Congress has placed the
         jurisdiction for such suits exclusively with the
         Supreme Court: “The Supreme Court shall have
         original and exclusive jurisdiction of all controversies
         between two or more States.” 28 U.S.C. § 1251(a)
         (emphasis added). This Court not only is a permissible
         court for hearing this action; it is the only court that
         can hear this action quickly enough to render relief
         sufficient to avoid constitutionally tainted votes in the
         Electoral College and to place the appointment and
         certification of the Defendant States’ presidential
         electors before their legislatures pursuant to 3 U.S.C.
         §§ 2, 5, and 7 in time for a vote in the House of
         Representatives on January 6, 2021. See 3 U.S.C. § 15.
         With that relief in place, the House can resolve the
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 129 of 155




                                     10
         election on January 6, 2021, in time for the President
         to be selected by the constitutionally set date of
         January 20. U.S. CONST. amend. XX, § 1.
                  2. The claims arise under the
                      Constitution.
             When States violate their own election laws, they
         may argue that these violations are insufficiently
         federal to allow review in this Court. Cf. Foster v.
         Chatman, 136 S.Ct. 1737, 1745-46 (2016) (this Court
         lacks jurisdiction to review state-court decisions that
         “rest[] on an adequate and independent state law
         ground”). That attempted evasion would fail for two
         reasons.
             First, in the election context, a state-court remedy
         or a state executive’s administrative action purporting
         to alter state election statutes implicates the Electors
         Clause. See Bush II, 531 U.S. at 105. Even a plausible
         federal-law defense to state action arises under
         federal law within the meaning of Article III. Mesa v.
         California, 489 U.S. 121, 136 (1989) (holding that “it
         is the raising of a federal question in the officer’s
         removal petition that constitutes the federal law
         under which the action against the federal officer
         arises for Art. III purposes”). Constitutional arising-
         under jurisdiction exceeds statutory federal-question
         jurisdiction of federal district courts,3 and—indeed—
         we did not even have federal-question jurisdiction
         until 1875. Merrell Dow Pharm., 478 U.S. at 807. The

         3    The statute for federal-officer removal at issue in Mesa
         omits the well-pleaded complaint rule, id., which is a statutory
         restriction on federal-question jurisdiction under 28 U.S.C. §
         1331. See Merrell Dow Pharm., Inc. v. Thompson, 478 U.S. 804,
         808 (1986).
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 130 of 155




                                      11
         Plaintiff State’s Electoral Clause claims arise under
         the Constitution and so are federal, even if the only
         claim is that the Defendant States violated their own
         state election statutes. Moreover, as is explained
         below, the Defendant States’ actions injure the
         interests of Plaintiff State in the appointment and
         certification of presidential electors to the Electoral
         College.
              Given this federal-law basis against these state
         actions, the state actions are not “independent” of the
         federal constitutional requirements that provide this
         Court jurisdiction. Fox Film Corp. v. Muller, 296 U.S.
         207, 210-11 (1935); cf. City of Chicago v. Int’l Coll. of
         Surgeons, 522 U.S. 156, 164 (1997) (noting that “even
         though state law creates a party’s causes of action, its
         case might still ‘arise under’ the laws of the United
         States if a well-pleaded complaint established that its
         right to relief under state law requires resolution of a
         substantial question of federal law” and collecting
         cases) (internal quotations and alterations omitted).
         Plaintiff State’s claims therefore fall within this
         Court’s arising-under jurisdiction.
              Second, state election law is not purely a matter
         of state law because it applies “not only to elections to
         state offices, but also to the election of Presidential
         electors,” meaning that state law operates, in part, “by
         virtue of a direct grant of authority made under Art.
         II, § 1, cl. 2, of the United States Constitution.” Bush
         I, 531 U.S. at 76. Logically, “any state authority to
         regulate election to [federal] offices could not precede
         their very creation by the Constitution,” meaning that
         any “such power had to be delegated to, rather than
         reserved by, the States.” Cook v. Gralike, 531 U.S.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 131 of 155




                                     12
         510, 522 (2001) (internal quotations omitted). “It is no
         original prerogative of State power to appoint a
         representative, a senator, or President for the Union.”
         J. Story, 1 COMMENTARIES ON THE CONSTITUTION OF
         THE UNITED STATES § 627 (3d ed. 1858). For these
         reasons, any “significant departure from the
         legislative scheme for appointing Presidential electors
         presents a federal constitutional question.” Bush II,
         531 U.S. at 113 (Rehnquist, C.J., concurring).
             Under these circumstances, this Court has the
         power both to review and to remedy a violation of the
         Constitution. Significantly, parties do not need
         winning hands to establish jurisdiction. Instead,
         jurisdiction exists when “the right of the petitioners to
         recover under their complaint will be sustained if the
         Constitution and laws of the United States are given
         one construction,” even if the right “will be defeated if
         they are given another.” Bell v. Hood, 327 U.S. 678,
         685 (1946). At least as to jurisdiction, a plaintiff need
         survive only the low threshold that “the alleged claim
         under the Constitution or federal statutes [not] … be
         immaterial and made solely for the purpose of
         obtaining jurisdiction or … wholly insubstantial and
         frivolous.” Id. at 682. The Bill of Complaint meets that
         test.
                  3. The claims raise a “case or
                      controversy” between the States.
             Like any other action, an original action must
         meet the Article III criteria for a case or controversy:
         “it must appear that the complaining State has
         suffered a wrong through the action of the other State,
         furnishing ground for judicial redress, or is asserting
         a right against the other State which is susceptible of
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 132 of 155




                                    13
         judicial enforcement according to the accepted
         principles of the common law or equity systems of
         jurisprudence.” Maryland v. Louisiana, 451 U.S. 725,
         735-36 (1981) (internal quotations omitted). Plaintiff
         State has standing under those rules.4
             With voting, “‘the right of suffrage can be denied
         by a debasement or dilution of the weight of a citizen’s
         vote just as effectively as by wholly prohibiting the
         free exercise of the franchise.’” Bush II, 531 U.S. at
         105 (quoting Reynolds, 377 U.S. at 555). In
         presidential elections, “the impact of the votes cast in
         each State is affected by the votes cast for the various
         candidates in other States.” Anderson v. Celebrezze,
         460 U.S. 780, 795 (1983). Thus, votes in the Defendant
         States affect the votes in the Plaintiff State, as set
         forth in more detail below.
                     a. Plaintiff State suffers an injury
                         in fact.
             The citizens of Plaintiff State have the right to
         demand that all other States abide by the
         constitutionally set rules in appointing Presidential
         Electors to the Electoral College. “No right is more
         precious in a free country than that of having a voice
         in the election of those who make the laws under
         which, as good citizens, we must live. Other rights,

         4    At its constitutional minimum, standing doctrine measures
         the necessary effect on plaintiffs under a tripartite test:
         cognizable injury to the plaintiffs, causation by the challenged
         conduct, and redressable by a court. Lujan v. Defenders of
         Wildlife, 504 U.S. 555, 561-62 (1992). The rules for standing in
         state-versus-state actions is the same as the rules in other
         actions under Article III. See Maryland v. Louisiana, 451 U.S.
         725, 736 (1981).
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 133 of 155




                                     14
         even the most basic, are illusory if the right to vote is
         undermined.” Wesberry, 376 U.S. at 10; Yick Wo v.
         Hopkins, 118 U.S. 356, 370 (1886) (“the political
         franchise of voting” is “a fundamental political right,
         because preservative of all rights”). “Every voter in a
         federal … election, whether he votes for a candidate
         with little chance of winning or for one with little
         chance of losing, has a right under the Constitution to
         have his vote fairly counted.” Anderson v. United
         States, 417 U.S. 211, 227 (1974); Baker v. Carr, 369
         U.S. 186, 208 (1962). Put differently, “a citizen has a
         constitutionally protected right to participate in
         elections on an equal basis with other citizens in the
         jurisdiction,” Dunn v. Blumstein, 405 U.S. 330, 336
         (1972), and—unlike the residency durations required
         in Dunn—the “jurisdiction” here is the entire United
         States. In short, the rights at issue are cognizable
         under Article III.
              Significantly, Plaintiff State presses its own form
         of voting-rights injury as a State. As with the one-
         person, one-vote principle for congressional
         redistricting in Wesberry, the equality of the States
         arises from the structure of the Constitution, not from
         the Equal Protection or Due Process Clauses. See
         Wesberry, 376 U.S. at 7-8; id. n.10 (expressly not
         reaching claims under Fourteenth Amendment).
         Whereas the House represents the People
         proportionally, the Senate represents the States. See
         U.S. CONST. art. V, cl. 3 (“no state, without its consent,
         shall be deprived of its equal suffrage in the Senate”).
         While Americans likely care more about who is elected
         President, the States have a distinct interest in who
         is elected Vice President and thus who can cast the tie-
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 134 of 155




                                     15
         breaking vote in the Senate. Through that interest,
         Plaintiff State suffers an Article III injury when
         another State violates federal law to affect the
         outcome of a presidential election. This injury is
         particularly acute in 2020, where a Senate majority
         often will hang on the Vice President’s tie-breaking
         vote because of the nearly equal—and, depending on
         the outcome of Georgia run-off elections in January,
         possibly equal—balance between political parties.
         Quite simply, it is vitally important to the States who
         becomes Vice President.
              Because individual citizens may arguably suffer
         only a generalized grievance from Electors Clause
         violations, Plaintiff State has standing where its
         citizen voters would not, Lance v. Coffman, 549 U.S.
         437, 442 (2007) (distinguishing citizen plaintiffs from
         citizen relators who sued in the name of a state). In
         Massachusetts v. Environmental Protection Agency,
         549 U.S. 497 (2007), this Court held that states
         seeking to protect their sovereign interests are
         “entitled to special solicitude in our standing
         analysis.” Id. at 520. While Massachusetts arose in a
         different context—the same principles of federalism
         apply equally here to require special deference to the
         sovereign states on standing questions.
              In addition to standing for their own injuries,
         States can assert parens patriae standing for their
         citizens who are Presidential Electors.5 Like

         5    “The ‘parens patriae’ doctrine … is a recognition of the
         principle that the state, when a party to a suit involving a matter
         of sovereign interest, ‘must be deemed to represent all its
         citizens.’” New Jersey v. New York, 345 U.S. 369, 372-73 (1953)
         (quoting Kentucky v. Indiana, 281 U.S. 163, 173 (1930)).
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 135 of 155




                                    16
         legislators, Presidential Electors assert “legislative
         injury” whenever allegedly improper actions deny
         them a working majority. Coleman v. Miller, 307 U.S.
         433, 435 (1939). The Electoral College is a zero-sum
         game. If the Defendant States’ unconstitutionally
         appointed Electors vote for a presidential candidate
         opposed by the Plaintiff State’s presidential electors,
         that operates to defeat the Plaintiff State’s interests.6
         Indeed, even without an electoral college majority,
         presidential electors suffer the same voting-debase-
         ment injury as voters generally: “It must be
         remembered that ‘the right of suffrage can be denied
         by a debasement or dilution of the weight of a citizen’s
         vote just as effectively as by wholly prohibiting the
         free exercise of the franchise.’” Bush II, 531 U.S. at
         105 (quoting Reynold, 377 U.S. at 555). Those injuries
         to electors serve as an Article III basis for a parens
         patriae action by their States.
                      b. The Defendant States caused the
                          injuries.
             Non-legislative officials in the Defendant States
         either directly caused the challenged violations of the
         Electors Clause or, in the case of Georgia, acquiesced
         to them in settling a federal lawsuit. The Defendants
         thus caused the Plaintiff’s injuries.


         6    Because Plaintiff State appointed its presidential electors
         fully consistent with the Constitution, it suffers injury if its
         presidential electors are defeated by the Defendant States’
         unconstitutionally appointed presidential electors. This injury is
         all the more acute because Plaintiff State has taken steps to
         prevent fraud. Unlike the Defendant States, the Plaintiff State
         neither weakened nor allowed the weakening of its ballot-
         integrity statutes by non-legislative means.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 136 of 155




                                     17
                      c. The requested relief would
                          redress the injuries.
             This Court has authority to redress the Plaintiff
         State’s injuries, and the requested relief will do so.
             First, while the Defendant States are responsible
         for their elections, this Court has authority to enjoin
         reliance on unconstitutional elections:
             When the state legislature vests the right to
             vote for President in its people, the right to
             vote as the legislature has prescribed is
             fundamental; and one source of its funda-
             mental nature lies in the equal weight
             accorded to each vote and the equal dignity
             owed to each voter.
         Bush II, 531 U.S. at 104; City of Boerne v. Flores, 521
         U.S. 507, 524 (1997) (“power to interpret the
         Constitution in a case or controversy remains in the
         Judiciary”). The Plaintiff State does not ask this Court
         to decide who won the election; they only ask that the
         Court enjoin the clear violations of the Electors Clause
         of the Constitution.
             Second, the relief that the Plaintiff State
         requests—namely, remand to the State legislatures to
         allocate presidential electors in a manner consistent
         with the Constitution—does not violate the Defendant
         States’ rights or exceed this Court’s power. The power
         to select presidential electors is a plenary power of the
         legislatures, and this remains so, without regard to
         state law:
             This power is conferred upon the legislatures
             of the States by the Constitution of the United
             States, and cannot be taken from them or
             modified by their State constitutions….
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 137 of 155




                                     18
             Whatever provisions may be made by statute,
             or by the state constitution, to choose electors
             by the people, there is no doubt of the right of
             the legislature to resume the power at any
             time, for it can neither be taken away nor
             abdicated.
         McPherson v. Blacker, 146 U.S. 1, 35 (1892) (internal
         quotations omitted); accord Bush I, 531 U.S. at 76-77;
         Bush II, 531 U.S at 104.
             Third, uncertainty of how the Defendant States’
         legislatures will allocate their electors is irrelevant to
         the question of redressability:
             If a reviewing court agrees that the agency
             misinterpreted the law, it will set aside the
             agency’s action and remand the case – even
             though the agency … might later, in the
             exercise of its lawful discretion, reach the
             same result for a different reason.
         FEC v. Akins, 524 U.S. 11, 25 (1998). The Defendant
         States’ legislatures would remain free to exercise
         their plenary authority under the Electors Clause in
         any constitutional manner they wish. For example,
         they may review the presidential election results in
         their State and determine that winner would be the
         same, notwithstanding the violations of state law in
         the conduct of the election. Or they may appoint the
         Electors themselves, either appointing all for one
         presidential candidate or dividing the State’s Electors
         and appointing some for one candidate and some for
         another candidate. Or they may take any number of
         actions that would be consistent with the
         Constitution.     Under Akins, the simple act of
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 138 of 155




                                     19
         reconsideration under lawful means is redress
         enough.
              Fourth, the requested relief is consistent with
         federal election law: “Whenever any State has held an
         election for the purpose of choosing electors, and has
         failed to make a choice on the day prescribed by law,
         the electors may be appointed on a subsequent day in
         such a manner as the legislature of such State may
         direct.” 3 U.S.C. § 2. Regardless of the statutory
         deadlines for the Electoral College to vote, this Court
         could enjoin reliance on the results from the
         constitutionally tainted November 3 election, remand
         the appointment of Electors to the Defendant States,
         and order the Defendant States’ legislatures to certify
         their Electors in a manner consistent with the
         Constitution, which could be accomplished well in
         advance of the statutory deadline of January 6 for the
         House to count the presidential electors’ votes. 3
         U.S.C. § 15.
                  4. Plaintiff State has prudential
                      standing.
              Beyond the constitutional baseline, standing
         doctrine also poses prudential limits like the zone-of-
         interests test, Ass’n of Data Processing Serv. Org., Inc.
         v. Camp, 397 U.S. 150, 153 (1970), and the need for
         those seeking to assert absent third parties’ rights to
         have their own Article III standing and a close
         relationship with the absent third parties, whom a
         sufficient “hindrance” keeps from asserting their
         rights. Kowalski v. Tesmer, 543 U.S. 125, 128-30
         (2004). Prudential doctrines pose no barrier here.
              First, the injuries asserted here are “arguably
         within the zone of interests to be protected or
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 139 of 155




                                     20
         regulated by the … constitutional guarantee in
         question.” Camp, 397 U.S. at 153. The Court has
         relied on the structure of the Constitution to provide
         the one-person, one-vote standard, Wesberry, 376 U.S.
         at 7-8 & n.10, and this case is no different. The
         structure of the Electoral College provides that each
         State is allocated a certain number of presidential
         electors depending upon that State’s representation in
         Congress and that each State must abide by
         constitutional requirements in the appointment of its
         Electors. When the elections in one State violate
         those requirements in a presidential election, the
         interests of the citizens in other States are harmed.
             Second, even if parens patriae standing were not
         available, States have their own injury, a close
         relationship with their citizens, and citizens may
         arguable lack standing to assert injuries under the
         Electors Clause. See, e.g., Bognet v. Sec’y Pa., No. 20-
         3214, 2020 U.S. App. LEXIS 35639, at *18-26 (3d Cir.
         Nov. 13, 2020). States, by contrast, have standing to
         assert such injuries. Lance, 549 U.S. at 442
         (distinguishing citizen plaintiffs who suffer a
         generalized grievance from citizen relators who sued
         in the name of a state); cf. Massachusetts, 549 U.S. at
         520 (federal courts owe “special solicitude in standing
         analysis”). Moreover, anything beyond Article III is
         merely prudential. Caplin & Drysdale v. United
         States, 491 U.S. 617, 623 n.3 (1989). Thus, States also
         have third-party standing to assert their citizens’
         injuries.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 140 of 155




                                    21
                 5. This action is not moot and will not
                     become moot.
             None of the looming election deadlines are
         constitutional, and they all are within this Court’s
         power to enjoin. Indeed, if this Court vacated a State’s
         appointment or certification of presidential electors,
         those Electors could not vote on December 14, 2020; if
         the Court vacated their vote after the fact, the House
         of Representatives could not count those votes on
         January 6, 2021. There would be ample time for the
         Defendant States’ legislatures to appoint new
         presidential electors in a manner consistent with the
         Constitution. Any remedial action can be complete
         well before January 6, 2020. Indeed, even the
         swearing in of the next President on January 20, 2021,
         will not moot this case because review could outlast
         even the selection of the next President under “the
         ‘capable of repetition, yet evading review’ doctrine,”
         which applies “in the context of election cases … when
         there are ‘as applied’ challenges as well as in the more
         typical case involving only facial attacks.” FEC v.
         Wisconsin Right to Life, Inc., 551 U.S. 449, 463 (2007)
         (internal quotations omitted); accord Norman v. Reed,
         502 U.S. 279, 287-88 (1992). Mootness is not, and will
         not become, an issue here.
                 6. This matter is ripe for review.
             The Plaintiff State’s claims are clearly ripe now,
         but they were not ripe before the election: “A claim is
         not ripe for adjudication if it rests upon contingent
         future events that may not occur as anticipated, or
         indeed may not occur at all.” Texas v. United States,
         523 U.S. 296, 300 (1998) (internal quotations and
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 141 of 155




                                     22
         citations omitted).7 Prior to the election, there was no
         reason to know who would win the vote in any given
         State.
              Ripeness also raises the question of laches, which
         Justice Blackmun called “precisely the opposite argu-
         ment” from ripeness. Lujan v. Nat’l Wildlife Fed’n,
         497 U.S. 871, 915 n.16 (1990) (Blackmun, J.,
         dissenting). Laches is an equitable defense against
         unreasonable delay in commencing suit. Petrella v.
         MGM, 572 U.S. 663, 667 (2014). This action was
         neither unreasonably delayed nor is prejudicial to the
         Defendant States.
              Before the election, the Plaintiff State had no ripe
         claim against a Defendant State:
              “One cannot be guilty of laches until his right
              ripens into one entitled to protection. For only
              then can his torpor be deemed inexcusable.”
         What-A-Burger of Va., Inc. v. Whataburger, Inc., 357
         F.3d 441, 449-50 (4th Cir. 2004) (quoting 5 J. Thomas
         McCarthy, MCCARTHY ON TRADEMARKS AND UNFAIR
         COMPETITION § 31: 19 (4th ed. 2003); Gasser Chair Co.
         v. Infanti Chair Mfg. Corp., 60 F.3d 770, 777 (Fed. Cir.
         1995) (same); Profitness Physical Therapy Ctr. v. Pro-
         Fit Orthopedic & Sports Physical Therapy P.C., 314
         F.3d 62, 70 (2d Cir. 2002) (same). The Plaintiff State
         could not have brought this action before the election
         results. Nor did the full extent of the county-level
         deviations from election statutes in the Defendant

         7    It is less clear whether this matter became ripe on or soon
         after election night when the networks “called” the election for
         Mr. Biden or significantly later when enough States certified
         their vote totals to give him 270-plus anticipated votes in the
         electoral college.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 142 of 155




                                     23
         States become evident until days after the election.
         Moreover, a State may reasonably assess the status of
         litigation commenced by candidates to the
         presidential election prior to commencing its own
         litigation. Neither ripeness nor laches presents a
         timing problem here.
                  7. This action does not raise a non-
                       justiciable political question.
              The “political questions doctrine” does not apply
         here. Under that doctrine, federal courts will decline
         to review issues that the Constitution delegates to one
         of the other branches—the “political branches”—of
         government. While appointing presidential electors
         involves political rights, this Court has ruled in a line
         of cases beginning with Baker that constitutional
         claims related to voting (other than claims brought
         under the Guaranty Clause of Article IV, §4) are
         justiciable in the federal courts. As the Court held in
         Baker, litigation over political rights is not the same
         as a political question:
              We hold that this challenge to an
              apportionment presents no nonjusticiable
              “political question.” The mere fact that the
              suit seeks protection of a political right does
              not mean it presents a political question. Such
              an objection “is little more than a play upon
              words.”
         Baker, 369 U.S. at 209. This is no political question; it
         is a constitutional one that this Court should answer.
                  8. No adequate alternate remedy or
                       forum exists.
              In determining whether to hear a case under this
         Court’s original jurisdiction, the Court has considered
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 143 of 155




                                      24
         whether a plaintiff State “has another adequate forum
         in which to settle [its] claim.” United States v. Nevada,
         412 U.S. 534, 538 (1973). This equitable limit does not
         apply here because Plaintiff State cannot sue
         Defendant States in any other forum.
             To the extent that Defendant States wish to avail
         themselves of 3 U.S.C. § 5’s safe harbor, Bush I, 531
         U.S. at 77-78, this action will not meaningfully stand
         in their way:
             The State, of course, after granting the
             franchise in the special context of Article II,
             can take back the power to appoint electors. …
             There is no doubt of the right of the legislature
             to resume the power at any time, for it can
             neither be taken away nor abdicated[.]
         Bush II, 531 U.S. at 104 (citations and internal
         quotations omitted).8 The Defendant States’ legisla-
         ture will remain free under the Constitution to
         appoint electors or vote in any constitutional manner
         they wish. The only thing that they cannot do—and
         should not wish to do—is to rely on an allocation
         conducted in violation of the Constitution to
         determine the appointment of presidential electors.
             Moreover, if this Court agrees with the Plaintiff
         State that the Defendant States’ appointment of
         presidential electors under the recently conducted
         elections would be unconstitutional, then the
         statutorily created safe harbor cannot be used as a

         8     Indeed, the Constitution also includes another backstop: “if
         no person have such majority [of electoral votes], then from the
         persons having the highest numbers not exceeding three on the
         list of those voted for as President, the House of Representatives
         shall choose immediately, by ballot.” U.S. CONST. amend. XII.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 144 of 155




                                    25
         justification for a violation of the Constitution. The
         safe-harbor framework created by statute would have
         to yield in order to ensure that the Constitution was
         not violated.
             It is of no moment that Defendants’ state laws may
         purport to tether state legislatures to popular votes.
         Those state limits on a state legislature’s exercising
         federal constitutional functions cannot block action
         because the U.S. Constitution “transcends any
         limitations sought to be imposed by the people of a
         State” under this Court’s precedents. Leser v. Garnett,
         258 U.S. 130, 137 (1922); see also Bush I, 531 U.S. at
         77; United States Term Limits v. Thornton, 514 U.S.
         779, 805 (1995) (“the power to regulate the incidents
         of the federal system is not a reserved power of the
         States, but rather is delegated by the Constitution”).
         As this Court recognized in McPherson v. Blacker, the
         authority to choose presidential electors:
             is conferred upon the legislatures of the states
             by the Constitution of the United States, and
             cannot be taken from them or modified by
             their state constitutions. ... Whatever
             provisions may be made by statute, or by the
             state constitution, to choose electors by the
             people, there is no doubt of the right of the
             legislature to resume the power at any time, for
             it can neither be taken away or abdicated.
         146 U.S. 1, 35 (1892) (emphasis added) (internal
         quotations omitted). The Defendant States would
         suffer no cognizable injury from this Court’s enjoining
         their reliance on an unconstitutional vote.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 145 of 155




                                    26
             B. The Plaintiff State is likely to prevail on
                 the merits.
             For interim relief, the most important factor is the
         likelihood of movants’ prevailing. Winter, 555 U.S. at
         20. The Defendant States’ administration of the 2020
         election violated the Electors Clause, which renders
         invalid any appointment of presidential electors based
         upon those election results. For example, even
         without fraud or nefarious intent, a mail-in vote not
         subjected to the State legislature’s ballot-integrity
         measures cannot be counted. It does not matter that a
         judicial or executive officer sought to bypass that
         screening in response to the COVID pandemic: the
         choice was not theirs to make. “Government is not free
         to disregard the [the Constitution] in times of crisis.”
         Roman Catholic Diocese of Brooklyn, New York v.
         Cuomo, 592 U.S. ___ (Nov. 25, 2020) (Gorsuch, J.,
         concurring). With all unlawful votes discounted, the
         election result is an open question that this Court
         must address. Under 3 U.S.C. § 2, the State
         legislatures may answer the question, but the
         question must be asked here.
                 1. Defendant States violated the
                     Electors Clause by modifying their
                     legislatures’ election laws through
                     non-legislative action.
             The Electors Clause grants authority to State
         Legislatures under both horizontal and vertical
         separation of powers. It provides authority to each
         State—not to federal actors—the authority to dictate
         the manner of selecting presidential electors. And
         within each State, it explicitly allocates that authority
         to a single branch of State government: to the
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 146 of 155




                                      27
         “Legislature thereof.” U.S. Const. Art. II, § 1, cl. 2.
         State legislatures’ primacy vis-à-vis non-legislative
         actors—whether State or federal—is even more
         significant than congressional primacy vis-à-vis State
         legislatures.
              The State legislatures’ authority is plenary. Bush
         II, 531 U.S. at 104. It “cannot be taken from them or
         modified” even through “their state constitutions.”
         McPherson, 146 U.S. at 35; Bush I, 531 U.S at 76-77;
         Bush II, 531 U.S at 104. The Framers allocated
         election authority to State legislatures as the branch
         closest—and most accountable—to the People. See,
         e.g., Robert G. Natelson, The Original Scope of the
         Congressional Power to Regulate Elections, 13 U. PA.
         J. CONST. L. 1, 31 (2010) (collecting Founding-era
         documents); cf. THE FEDERALIST NO. 57, at 350 (C.
         Rossiter, ed. 2003) (Madison, J.) (“House of
         Representatives is so constituted as to support in its
         members an habitual recollection of their dependence
         on the people”). Thus, only the State legislatures are
         permitted to create or modify the respective State’s
         rules for the appointment of presidential electors. U.S.
         CONST. art. II, § 1, cl. 2.
              Regulating election procedures is necessary both
         to avoid chaos and to ensure fairness:
              Common sense, as well as constitutional law,
              compels the conclusion that government must
              play an active role in structuring elections; as
              a practical matter, there must be a substan-
              tial regulation of elections if they are to be fair
              and honest and if some sort of order, rather
              than chaos, is to accompany the democratic
              processes.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 147 of 155




                                     28
         Burdick v. Takushi, 504 U.S. 428, 433 (1992) (interior
         quotations omitted). Thus, for example, deadlines are
         necessary to avoid chaos, even if some votes sent via
         absentee ballot do not arrive timely. Rosario v.
         Rockefeller, 410 U.S. 752, 758 (1973). Even more
         importantly in this pandemic year with expanded
         mail-in voting, ballot-integrity measures—e.g.,
         witness requirements, signature verification, and the
         like—are an essential component of any legislative
         expansion of mail-in voting. See CARTER-BAKER, at 46
         (absentee ballots are “the largest source of potential
         voter fraud”). Though it may be tempting to permit a
         breakdown of the constitutional order in the face of a
         global pandemic, the rule of law demands otherwise.
             Specifically, because the Electors Clause makes
         clear that state legislative authority is exclusive, non-
         legislative actors lack authority to amend statutes.
         Republican Party of Pa. v. Boockvar, No. 20-542, 2020
         U.S. LEXIS 5188, at *4 (Oct. 28, 2020) (“there is a
         strong likelihood that the State Supreme Court
         decision violates the Federal Constitution”) (Alito, J.,
         concurring); Wisconsin State Legis., No. 20A66, 2020
         U.S. LEXIS 5187, at *11-14 (Oct. 26, 2020)
         (Kavanaugh, J., concurring in denial of application to
         vacate stay); cf. Grayned v. City of Rockford, 408 U.S.
         104, 110 (1972) (“it is not within our power to construe
         and narrow state laws”); Free Enter. Fund v. Pub. Co.
         Accounting Oversight Bd., 561 U.S. 477, 509-10 (2010)
         (“editorial freedom … [to “blue-pencil” statutes]
         belongs to the Legislature, not the Judiciary”). That
         said, courts can enjoin elections or even enforcement
         of unconstitutional election laws, but they cannot
         rewrite the law in federal presidential elections.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 148 of 155




                                     29
              For example, if a state court enjoins or modifies
         ballot-integrity measures adopted to allow absentee
         or mail-in voting, that invalidates ballots cast under
         the relaxed standard unless the legislature has—prior
         to the election—ratified the new procedure. Without
         pre-election legislative ratification, results based on
         the treatment and tabulation of votes done in
         violation of state law cannot be used to appoint
         presidential electors.
              Elections must be lawful contests, but they should
         not be mere litigation contests where the side with the
         most lawyers wins. As with the explosion of nation-
         wide injunctions, the explosion of challenges to State
         election law for partisan advantage in the lead-up to
         the 2020 election “is not normal.” Dep’t of Homeland
         Sec. v. New York, 140 S. Ct. 599, 600 (2020) (Gorsuch,
         J., concurring in the grant of stay). Nor is it healthy.
         Under the “Purcell principle,” federal courts generally
         avoid enjoining state election laws in the period close
         to an election. Purcell, 549 U.S. at 4-5 (citing “voter
         confusion and consequent incentive to remain away
         from the polls”). Purcell raises valid concerns about
         confusion in the run-up to elections, but judicial
         election-related injunctions also raise post-election
         concerns. For example, if a state court enjoins ballot-
         integrity measures adopted to secure absentee or
         mail-in voting, that invalidates ballots cast under the
         relaxed standard unless the State legislature has had
         time to ratify the new procedure. Without either pre-
         election legislative ratification or a severability clause
         in the legislation that created the rules for absentee
         voting by mail, the state court’s actions operate to
         violate the Electors Clause.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 149 of 155




                                     30
                 2. State and local administrator’s
                     systemic failure to follow State
                     election law qualifies as an unlawful
                     amendment of State law.
             When non-legislative state and local executive
         actors engage in systemic or intentional failure to
         comply with their State’s duly enacted election laws,
         they adopt by executive fiat a de facto equivalent of an
         impermissible amendment of State election law by an
         executive or judicial officer. See Section II.B.1, supra.
         This Court recognizes an executive’s “consciously and
         expressly adopt[ing] a general policy that is so
         extreme as to amount to an abdication of its statutory
         responsibilities” as another form of reviewable final
         action, even if the policy is not a written policy.
         Heckler v. Chaney, 470 U.S. 821, 833 n.4 (1985)
         (interior quotations omitted); accord id. at 839
         (Brennan, J., concurring). Without a bona fide
         amendment to State election law by the legislature,
         executive officers must follow state law. Cf. Morton v.
         Ruiz, 415 U.S. 199, 235 (1974); Service v. Dulles, 354
         U.S. 363, 388-89 (1957). The wrinkle here is that the
         non-legislative actors lack the authority under the
         federal Constitution to enact a bona fide amendment,
         regardless of whatever COVID-related emergency
         power they may have.9

         9    To advance the principles enunciated in Jacobson v.
         Massachusetts, 197 U.S. 11 (1905) (concerning state police power
         to enforce compulsory vaccination laws), as authority for non-
         legislative state actors re-writing state election statutes—in
         direct conflict with the Electors Clause—is a nonstarter. Clearly,
         “the Constitution does not conflict with itself by conferring, upon
         the one hand, a … power, and taking the same power away, on
         the other, by the limitations of the due process clause.”
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 150 of 155




                                     31
              This form of executive nullification of State law by
         statewide, county, or city officers is a variant of
         impermissible amendment by a non-legislative actor.
         See Section II.B.1, supra. Such nullification is always
         unconstitutional, but it is especially egregious when it
         eliminates legislative safeguards for election integrity
         (e.g., signature and witness requirements for absentee
         ballots, poll watchers10). Systemic failure by
         statewide, county, or city election officials to follow
         State election law is no more permissible than formal
         amendments by an executive or judicial actor.
         III. THE OTHER WINTER-HOLLINGSWORTH
              FACTORS WARRANT INTERIM RELIEF.
              Although Plaintiff State’s likelihood of prevailing
         would alone justify granting interim relief, relief is
         also warranted by the other Winter-Hollingsworth
         factors.




         Brushaber v. Union Pac. R. Co., 240 U.S. 1, 24 (1916). In other
         words, the States’ reserved police power does not abrogate the
         Constitution’s express Electors Clause. See also Cook v. Gralike,
         531 U.S. at 522 (election authority is delegated to States, not
         reserved by them); accord Story, 1 COMMENTARIES § 627.
         10   Poll watchers are “prophylactic measures designed to pre-
         vent election fraud,” Harris v. Conradi, 675 F.2d 1212, 1216 n.10
         (11th Cir. 1982), and “to insure against tampering with the
         voting process.” Baer v. Meyer, 728 F.2d 471, 476 (10th Cir.
         1984). For example, poll monitors reported that 199 Chicago
         voters cast 300 party-line Democratic votes, as well as three
         party-line Republican votes in one election. Barr v. Chatman,
         397 F.2d 515, 515-16 & n.3 (7th Cir. 1968).
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 151 of 155




                                    32
             A. Plaintiff State will suffer irreparable
                 harm if the Defendant States’
                 unconstitutional presidential electors
                 vote in the Electoral College.
             Allowing the unconstitutional election results in
         Defendant States to proceed would irreparably harm
         Plaintiff State and the Republic both by denying
         representation in the presidency and in the Senate in
         the near term and by permanently sowing distrust in
         federal elections. This Court has found such threats to
         constitute irreparable harm on numerous occasions.
         See note 2, supra (collecting cases). The stakes in this
         case are too high to ignore.
             B. The balance of equities tips to the
                 Plaintiff State.
             All State parties represent citizens who voted in
         the 2020 presidential election. Because of their
         unconstitutional actions, Defendant States represent
         some citizens who cast ballots not in compliance with
         the Electors Clause. It does not disenfranchise anyone
         to require the State legislatures to attempt to resolve
         this matter as 3 U.S.C. § 2, the Electors Clause, and
         even the Twelfth Amendment provide. By contrast, it
         would irreparably harm Plaintiff State if the Court
         denied interim relief.
             In addition to ensuring that the 2020 presidential
         election is resolved in a manner consistent with the
         Constitution, this Court must review the violations
         that occurred in the Defendant States to enable
         Congress and State legislatures to avoid future chaos
         and constitutional violations. Unless this Court acts
         to review this presidential election, these
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 152 of 155




                                    33
         unconstitutional and unilateral violations of state
         election laws will continue in the future.
              C. The public interest favors interim relief.
              The last Winter factor is the public interest. When
         parties dispute the lawfulness of government action,
         the public interest collapses into the merits. ACLU v.
         Ashcroft, 322 F.3d 240, 247 (3d Cir. 2003); Washington
         v. Reno, 35 F.3d 1093, 1103 (6th Cir. 1994); League of
         Women Voters of the United States v. Newby, 838 F.3d
         1, 12 (D.C. Cir. 2016). If the Court agrees with
         Plaintiff State that non-legislative actors lack
         authority to amend state statutes for selecting
         presidential electors, the public interest requires
         interim relief. Withholding relief would leave a taint
         over the election, disenfranchise voters, and lead to
         still more electoral legerdemain in future elections.
              Electoral integrity ensures the legitimacy of not
         just our governmental institutions, but the Republic
         itself. See Wesberry, 376 U.S. at 10. “Voters who fear
         their legitimate votes will be outweighed by
         fraudulent ones will feel disenfranchised.” Purcell,
         549 U.S. at 4. Against that backdrop, few cases could
         warrant this Court’s review more than this
         extraordinary case arising from a presidential
         election. In addition, the constitutionality of the
         process for selecting the President is of extreme
         national importance. If the Defendant States are
         permitted to violate the requirements of the
         Constitution in the appointment of their presidential
         electors, the resulting vote of the Electoral College not
         only lacks constitutional legitimacy, but the
         Constitution itself will be forever sullied.
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 153 of 155




                                     34
             The nation needs this Court’s clarity: “It is
         emphatically the province and duty of the judicial
         department to say what the law is.” Marbury v.
         Madison, 5 U.S. (1 Cranch) 137, 177 (1803). While
         isolated irregularities could be “garden-variety”
         election irregularities that do not raise a federal
         question,11 the unconstitutional setting-aside of state
         election statutes by non-legislative actors calls both
         the result and the process into question, requiring this
         Court’s “unsought responsibility to resolve the federal
         and constitutional issues the judicial system has been
         forced to confront.” Bush II, 531 U.S. at 111. The
         public interest requires this Court’s action.
         IV. ALTERNATIVELY, THIS CASE WARRANTS
             SUMMARY DISPOSITION.
             In lieu of granting interim relief, this Court could
         simply reach the merits summarily. Cf. FED. R. CIV. P.
         65(a)(2); S.Ct. Rule 17.5. Two things are clear from the
         evidence presented at this initial phase: (1) non-
         legislative actors modified the Defendant States’
         election statutes; and (2) the resulting uncertainty
         casts doubt on the lawful winner. Those two facts are
         enough to decide the merits of the Electors Clause
         claim. The Court should thus vacate the Defendant
         States’ appointment and impending certifications of
         presidential electors and remand to their State
         legislatures to allocate presidential electors via any
         constitutional means that does not rely on 2020

         11   “To be sure, ‘garden variety election irregularities’ may not
         present facts sufficient to offend the Constitution’s guarantee of
         due process[.]” Hunter v. Hamilton Cty. Bd. of Elections, 635 F.3d
         219, 232 (6th Cir. 2011) (quoting Griffin v. Burns, 570 F.2d 1065,
         1077 (1st Cir. 1978)).
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 154 of 155




                                    35
         election results that includes votes cast in violation of
         State election statutes in place on Election Day.
                             CONCLUSION
             This Court should first administratively stay or
         temporarily restrain the Defendant States from
         voting in the electoral college until further order of
         this Court and then issue a preliminary injunction or
         stay against their doing so until the conclusion of this
         case on the merits. Alternatively, the Court should
         reach the merits, vacate the Defendant States’ elector
         certifications from the unconstitutional 2020 election
         results, and remand to the Defendant States’
         legislatures pursuant to 3 U.S.C. § 2 to appoint
         electors.

         December 7, 2020          Respectfully submitted,

                                   Ken Paxton*
                                   Attorney General of Texas

                                   Brent Webster
                                   First Assistant Attorney
                                   General of Texas

                                   Lawrence Joseph
                                   Special Counsel to the Attorney
                                   General of Texas
Case 2:20-cv-02321-DJH Document 75-1 Filed 12/08/20 Page 155 of 155




                                36
                                Office of the Attorney General
                                P.O. Box 12548 (MC 059)
                                Austin, TX 78711-2548
                                kenneth.paxton@oag.texas.gov
                                (512) 936-1414

                                *     Counsel of Record
